Exhibit 10.1
EXECUTION COPY






FIRST AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of June 28, 2018 (this “Amendment”), is entered into by and among
COFINA FUNDING, LLC, a Delaware limited liability company, as seller (the
“Seller”), CHS INC. (“CHS”), a Minnesota corporation, as Servicer (in such
capacity, the “Servicer”), the CONDUIT PURCHASERS, COMMITTED PURCHASERS and
PURCHASER AGENTS set forth on the signature pages hereto, MUFG BANK, LTD. (F/K/A
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as administrative agent (in such
capacity, the “Administrative Agent”).


RECITALS


A.WHEREAS, the Seller, the Servicer, CHS, the Purchasers, the Purchaser Agents
and the Administrative Agent have entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of July 18, 2017 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “RPA”); and


B.    WHEREAS, pursuant to and in accordance with Section 13.1 of the RPA, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Administrative Agent desire to amend the RPA as provided herein.


NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


SECTION 1.    Definitions and Interpretation. Each capitalized term used but not
defined herein has the meaning ascribed thereto in Appendix A to the RPA. The
rules of interpretation set forth in Appendix A to the RPA are hereby
incorporated as if fully set forth herein.


SECTION 2.    Amendments to the RPA. The Seller, the Servicer, the Purchasers,
the Purchaser Agents and the Administrative Agent hereby agree that the RPA is
amended in its entirety in the form of Exhibit A attached hereto.


SECTION 3.    Deemed Exchange. 


(a)Upon the Effective Date, the Administrative Agent, on behalf of the
Purchasers, shall be deemed to have delivered and released its ownership
interest in the Asset Portfolio to the Seller in a contemporaneous exchange for
the acquisition by the Purchasers of the Asset Interest (as such term is defined
in the RPA as amended by this Amendment).  After giving effect to such
contemporaneous exchange and as consideration for such contemporaneous exchange,
(x) the Total Investment (as defined in the RPA as amended by this Amendment)
calculated immediately after the Effective Date shall equal the Total Investment
calculated immediately prior to the Effective Date and (y) the obligations of
the Administrative Agent, the Purchaser Agents and the Purchasers














 




--------------------------------------------------------------------------------





to pay the unpaid Aggregate DPP shall be deemed satisfied and discharged, in
each case without any further action on the part of any Person.


(b)Each of the parties hereto hereby acknowledges and confirms the continuing
existence and effectiveness of the liens and security interests granted by the
Seller to the Administrative Agent under the RPA in the Seller Assets, and
further agrees that the execution and delivery of this Amendment and the
effectuation of the contemporaneous exchange set forth in Section 3(a) above
shall not in any way release, diminish, impair, reduce or otherwise affect such
liens or security interests in the Seller Assets.


SECTION 4.    Reallocation.


(a)Each of the parties to this Amendment severally and for itself agrees that on
and as of the date hereof, for good and valuable consideration, the MUFG
Purchaser Agent, on behalf of the MUFG Purchaser Group, hereby irrevocably
sells, transfers, conveys and assigns, without recourse, representation or
warranty, to the Rabobank Purchaser Agent, and the Rabobank Purchaser Agent, on
behalf of the Rabobank Purchaser Group, hereby irrevocably purchases from the
MUFG Purchaser Agent and the MUFG Purchaser Group, all of the rights and
obligations of the MUFG Purchaser Agent and the MUFG Purchaser Group under the
RPA and each other Transaction Document in respect of (i) the Purchaser Group
Investment of the MUFG Purchaser Group and (ii) the Commitment of the Committed
Purchaser for the MUFG Purchaser Group under the RPA such that, after giving
effect to the foregoing assignment and delegation, (i) the Purchaser Group
Investment of each Purchaser Group and (ii) the Commitment of the Committed
Purchaser for each Purchaser Group for the purposes of the RPA and each other
Transaction Document shall be as set forth on Exhibit C of the RPA, as amended
by this Amendment.


(b)As consideration for the reallocation set forth in clause (a) above, the
Rabobank Purchaser Agent agrees to cause such the Rabobank Purchaser Group to,
no later than 2:00 p.m. (New York time), on the date hereof, pay an amount equal
to $37,294,117.59 to the MUFG Purchaser Agent, on behalf of the MUFG Purchaser
Group, in accordance with the payment instructions set forth on Schedule A.


SECTION 5.    RPA in Full Force and Effect as Amended. Except as specifically
amended hereby, all provisions of the RPA shall remain in full force and effect.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the RPA other than as expressly set forth herein and
shall not constitute a novation of the RPA.


SECTION 6.    Representations and Warranties. Each of the Seller and the
Servicer hereby represent and warrant to the Administrative Agent and the
Purchasers, as of the date of this Amendment, as follows:


(a)this Amendment has been duly executed and delivered by it;


(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium,








2
 




--------------------------------------------------------------------------------





fraudulent conveyance or other laws relating to the enforcement of creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought at equity or law);


(c)no authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance of this Amendment;


(d)the execution, delivery and performance by it of this Amendment (i) is within
its limited liability company or corporate powers, (ii) has been duly authorized
by all necessary limited liability company or corporation action, and (iii) does
not contravene, violate or breach (1) its organizational documents or (2) any
Applicable Law; and


(e)immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Seller, the Originators or the Servicer,
as applicable, set forth in the Transaction Documents that are qualified as to
materiality are true and correct, and each not so qualified are true and correct
in all material respects (except to the extent such representations and
warranties explicitly refer solely to an earlier date or period, in which case
they shall be true and correct as of such earlier date or period), and (ii) no
Event of Default, Unmatured Event of Default, Servicer Termination Event or
Unmatured Servicer Termination Event has occurred and is continuing.


SECTION 7.    Conditions to Effectiveness. This Amendment shall become effective
(the “Effective Date”) upon receipt by the Administrative Agent of:


(a)     executed counterparts of this Amendment;


(b)    a copy of the resolutions or unanimous written consent, as applicable, of
the board of directors or board of managers, as the case may be, of each of
Seller and Servicer required to authorize the execution, delivery and
performance by it of this Amendment and the transactions contemplated hereby,
certified by its secretary or any other authorized person;


(c)    certificate of the Secretary or Assistant Secretary of each of Seller and
Servicer certifying attached copies of the organizational documents of such
Person and all documents evidencing necessary limited liability company or
corporate action (as the case may be) to be taken by and governmental approvals,
if any, to be obtained by such Person with respect to this Amendment and the
names and true signatures of the incumbent officers of such Person authorized to
sign this Amendment and any other documents to be delivered by it hereunder in
connection herewith;


(d)    A certificate issued by the Secretary of State of the applicable state or
organization as to the legal existence and good standing of Seller and Servicer;


(e)    a favorable opinion of legal counsel to Seller and Servicer as to general
organizational matters, enforceability, no conflicts with laws and agreements
and the Volcker Rule; and










3
 




--------------------------------------------------------------------------------





(f)    each of the Purchasers and the Administrative Agent shall have received
all fees payable as of the Third Amendment Effective Date pursuant to that
certain Second Amended and Restated Fee Letter, dated as of the Third Amendment
Effective Date, among Seller, CHS, Administrative Agent and the Purchaser
Agents.


SECTION 8.    Miscellaneous.


(a)This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or by electronic mail attachment in portable document format
(.pdf) shall be effective as delivery of an originally executed counterpart.


(b)Any provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(c)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE
POOL ASSETS OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK).


(d)Headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.


(e)Section 13.7 of the RPA is hereby incorporated as if fully set forth herein.


(f)This Amendment is a Transaction Document and all references to a “Transaction
Document” in the RPA and the other Transaction Documents (including, without
limitation, all such references in the representations and warranties in the RPA
and the other Transaction Documents) shall be deemed to include this Amendment.


(g)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.












4
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


COFINA FUNDING, LLC, as Seller


By:/s/ Brent Dickson
Name: Brent Dickson
Title: Treasurer









--------------------------------------------------------------------------------









CHS INC., as Servicer


By:/s/ Angela Olsonawski
Name: Angela Olsonawski
Title: Vice President & Corporate Treasurer









--------------------------------------------------------------------------------







MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as
Administrative Agent, a Committed Purchaser and Purchaser Agent for the MUFG
Purchaser Group


By:/s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director







--------------------------------------------------------------------------------











VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser


By:/s/ Kevin J. Corrigan
Name: Kevin J. Corrigan
Title: Vice President







--------------------------------------------------------------------------------







NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Conduit Purchaser

By:/s/ E.M. van Ankeren
Name: E.M. van Ankeren
Title: Managing Director


By:/s/ P.C. van der Linden
Name: P.C. van der Linden
Title: Proxyholder







--------------------------------------------------------------------------------







COÖPERATIEVE RABOBANK U.A., as a Committed Purchaser

By:/s/ Jennifer Vervoorn
Name: Jennifer Vervoorn
Title: Director


By:/s/ S. Ampts
Name: S. Ampts
Title: Executive Director





--------------------------------------------------------------------------------









COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Purchaser Agent for the Rabobank
Purchaser Group

By:/s/ Raymond Dizon
Name: Raymond Dizon
Title: Executive Director


By:/s/ David Braakenburg
Name: David Braakenburg
Title: Vice President





--------------------------------------------------------------------------------






SCHEDULE A


PAYMENT INSTRUCTIONS
With respect to MUFG Purchaser Agent:
Bank:            MUFG Bank, Ltd.
ABA #:         026-009-632
Account #:         -----------
Account Name:     VRC
Customer Name:     Cofina Funding LLC





--------------------------------------------------------------------------------






EXHIBIT A








 






















--------------------------------------------------------------------------------

 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of July 18, 2017
and
as amended by the First Amendment to Amended and Restated Receivables Purchase
Agreement dated as of June 28, 2018
among
CHS INC.,
individually and as Servicer,
COFINA FUNDING, LLC,
as Seller,
THE VARIOUS CONDUIT PURCHASERS, COMMITTED PURCHASERS, AND PURCHASER AGENTS FROM
TIME TO TIME PARTY HERETO,
and
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as Administrative Agent



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


TABLE OF CONTENTS






    
 
 
Page
ARTICLE I
PURCHASES AND REINVESTMENTS
2
     SECTION 1.1
Purchases; Limits on Purchasers' Obligations
2
     SECTION 1.2
Purchase Procedures; Assignment of Seller's Interests
3
     SECTION 1.3
Reinvestments of Certain Collections; Payment of Remaining Collections; Asset
Interest
5
ARTICLE II
COMPUTATIONAL RULES
8
     SECTION 2.1
Selection of Rate Tranches
8
     SECTION 2.2
Computation of each Purchaser Group Investment and each Purchaser's Tranche
Investment
8
     SECTION 2.3
Computation of Account Debtor Concentration Limit, Account Debtor Concentration
Overage Amount, Concentration Overage Amount (Loans) and Unpaid Balance
9
     SECTION 2.4
Computation of Yield
9
     SECTION 2.5
Estimates of Yield Rate, Fees, Etc.
9
ARTICLE III
SETTLEMENTS
10
     SECTION 3.1
Settlement Procedures
10
     SECTION 3.2
Deemed Collections; Event of Repurchase; Reduction of Total Investment, Etc.
13
     SECTION 3.3
Payments and Computations, Etc.
16
     SECTION 3.4
Treatment of Collections and Deemed Collections
19
ARTICLE IV
FEE AND YIELD PROTECTION
19
     SECTION 4.1
Fees
19
     SECTION 4.2
Yield Protection
20
     SECTION 4.3
Funding Losses
22
ARTICLE V
CONDITIONS PRECEDENT
22
     SECTION 5.1
Closing Date
22
     SECTION 5.2
Effective Date
22
     SECTION 5.3
Conditions Precedent to All Purchases and Reinvestments
24
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
24
     SECTION 6.1
Representations and Warranties of Seller
24



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
     SECTION 6.2
Representations and Warranties of CHS
29
ARTICLE VII
GENERAL COVENANTS OF SELLER AND SERVICER
33
     SECTION 7.1
Covenants of Seller
33
     SECTION 7.2
Covenants of CHS
40
     SECTION 7.3
Full Recourse
46
     SECTION 7.4
Corporate Separateness; Related Matters and Covenants
46
ARTICLE VIII
ADMINISTRATION AND COLLECTION
50
     SECTION 8.1
Designation of Servicer
50
     SECTION 8.2
Duties of Servicer
50
     SECTION 8.3
Rights of Administrative Agent
52
     SECTION 8.4
Responsibilities of Servicer
53
     SECTION 8.5
Further Action Evidencing Purchases and Reinvestments
54
     SECTION 8.6
Application of Collections
54
     SECTION 8.7
Funds and Documents to be held in Trust
54
ARTICLE IX
SECURITY INTEREST
54
     SECTION 9.1
Grant of Security Interest
54
     SECTION 9.2
Further Assurances
55
     SECTION 9.3
Remedies; Waiver
55
ARTICLE X
EVENTS OF DEFAULT
56
     SECTION 10.1
Events of Default
56
     SECTION 10.2
Remedies
59
ARTICLE XI
PURCHASER AGENTS; ADMINISTRATIVE AGENT; CERTAIN RELATED MATTERS
62
     SECTION 11.1
Authorization and Action of Program Administrator
62
     SECTION 11.2
Limited Liability of Purchasers, Purchaser Agents and Administrative Agent
62
     SECTION 11.3
Authorization and Action of each Purchaser Agent
63
     SECTION 11.4
Authorization and Action of Administrative Agent
63
     SECTION 11.5
Delegation of Duties of each Purchaser Agent
63
     SECTION 11.6
Delegation of Duties of Administrative Agent
64
     SECTION 11.7
Successor Agent
64
     SECTION 11.8
Indemnification
64



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
     SECTION 11.9
Reliance, etc.
64
     SECTION 11.10
Purchasers and Affiliates
65
     SECTION 11.11
Sharing of Recoveries
65
     SECTION 11.12
Non-Reliance on Administrative Agent, Purchaser Agents and Other Purchasers
65
ARTICLE XII
INDEMNIFICATION
66
     SECTION 12.1
Indemnities by Seller
66
     SECTION 12.2
Indemnity by Servicer
69
ARTICLE XIII
MISCELLANEOUS
70
     SECTION 13.1
Amendments, Etc.
70
     SECTION 13.2
Notices, Etc.
71
     SECTION 13.3
Successors and Assigns; Participants; Assignments
71
     SECTION 13.4
No Waiver; Remedies
73
     SECTION 13.5
Binding Effect; Survival
73
     SECTION 13.6
Costs, Expenses and Taxes
74
     SECTION 13.7
No Proceedings
74
     SECTION 13.8
Confidentiality
75
     SECTION 13.9
Captions and Cross References
76
     SECTION 13.10
Integration
77
     SECTION 13.11
Governing Law
77
     SECTION 13.12
Waiver of Jury Trial
77
     SECTION 13.13
Consent to Jurisdiction; Waiver of Immunities
77
     SECTION 13.14
Execution in Counterparts
78
     SECTION 13.15
No Recourse Against Other Parties
78
     SECTION 13.16
Pledge to a Federal Reserve Bank
78
     SECTION 13.17
Pledge to a Collateral Trustee
78
     SECTION 13.18
Severability
78
     SECTION 13.19
No Party Deemed Drafter
78
     SECTION 13.20
PATRIOT Act
78
     SECTION 13.21
Acknowledgement and Consent to Bail-In if EEA Financial Institutions
79



 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
     SECTION 13.22
Amendment and Restatement
79



 
iv
 




--------------------------------------------------------------------------------






APPENDIX A    Definitions


SCHEDULE I    Payment Instructions
SCHEDULE 13.2    Addresses for Notices


EXHIBIT A    Credit and Collection Policy
EXHIBIT B
Collection Accounts; Lockboxes; Originator Specified Accounts;     Concentration
Account

EXHIBIT C    Purchaser Groups
EXHIBIT D    Form of Loan Documents
EXHIBIT E    Form of Notice of Purchase
EXHIBIT F    Form of Notice of Payment
EXHIBIT 3.1(a)    Form of Information Package






 
v
 




--------------------------------------------------------------------------------






AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of July 18,
2017, as amended by the First Amendment to Amended and Restated Receivables
Purchase Agreement dated as of June 28, 2018 (this “Agreement”), is among CHS
INC., a Minnesota corporation (“CHS”), individually and as initial Servicer,
COFINA FUNDING, LLC, a Delaware limited liability company (“Seller”), the
various CONDUIT PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS from time
to time party hereto, and MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.) (“MUFG”), as administrative agent on behalf of the Affected Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”).
B A C K G R O U N D:
1.    Originators have, and expect to have, Receivables and Loans which
Originators intend to absolutely and irrevocably sell or contribute, as
applicable, to Seller pursuant to the Sale Agreement.
2.    Seller is a special purpose, bankruptcy-remote, limited liability company
and indirect wholly-owned subsidiary of CHS.
3.    Seller, in turn, intends to sell to Administrative Agent, on behalf of
Purchasers, all of its right, title and interest in, to and under the Pool
Assets and certain other related assets and proceeds of the foregoing which
Seller is acquiring from Originators.
4.    Seller has requested that Administrative Agent on behalf of Purchasers,
and Administrative Agent on behalf of Purchasers has agreed, subject to the
terms and conditions contained in this Agreement, to purchase such Pool Assets
and certain other related assets, referred to herein as the Asset Interest, from
Seller from time to time during the term of this Agreement.
5.    Seller, Purchasers, Purchaser Agents and Administrative Agent also desire
that, subject to the terms and conditions of this Agreement, certain of the
daily Collections in respect of the Asset Interest be reinvested in Pool Assets,
which Reinvestment shall constitute part of the Asset Interest.
6.    Seller, Purchasers, Purchaser Agents and Administrative Agent also desire
that, pursuant to the terms hereof, CHS be appointed, and act, as the initial
Servicer of the Pool Assets.
7.    Seller, Purchasers, Purchaser Agents and Administrative Agent also desire
that Performance Guarantor guarantee the obligations of the Originators and
Servicer under the Transaction Documents in accordance with the terms of the
Performance Guaranty.
8.    MUFG has been requested, and is willing, to act as Administrative Agent.
9.    Each of the Purchaser Agents has been requested by the Purchasers in its
Purchaser Group, and is willing, to act as Purchaser Agent for such Purchasers.





--------------------------------------------------------------------------------





10.    The parties hereto are party to that certain Receivables Financing
Agreement, dated as of July 22, 2016, as amended (the “Original Agreement”) and,
subject to Section 13.22, wish to amend and restate the Original Agreement in
its entirety in the form set out herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
Capitalized terms used and not otherwise defined in this Agreement are used as
defined in (or by reference in) Appendix A, and the other interpretive
provisions set out in Appendix A shall be applied in the interpretation of this
Agreement.
ARTICLE I

PURCHASES AND REINVESTMENTS
SECTION 1.1    Purchases; Limits on Purchasers’ Obligations.
(a)    Upon the terms and subject to the conditions of this Agreement, from time
to time prior to the Purchase Termination Date, Seller may request that
Administrative Agent, on behalf of Conduit Purchasers or, if any Conduit
Purchaser is unable or unwilling to make a purchase, the related Committed
Purchaser in such Conduit Purchaser’s Purchaser Group, purchase from Seller the
Pool Assets and Related Assets from time to time (each such purchase, a
“Purchase”) and Administrative Agent, on behalf of such Purchasers, shall make
such Purchase subject to the terms and conditions of this Agreement in an amount
(the “Purchase Price”) equal in each instance to the lesser of: (i) the amount
requested by Seller under Section 1.2(a), and (ii) the largest amount that will
not cause (a) with respect to any Purchaser Group, such Purchaser Group’s
Purchaser Group Investment to exceed such Purchaser Group’s Purchaser Group
Commitment, (b) the aggregate Total Investment to exceed the Purchasers’ Total
Commitment, or (c) the Total Investment to exceed the sum of the Receivables
Investment Base and the Loan Investment Base at such time; provided, however,
that if any requested Conduit Purchaser is unwilling or unable for any reason to
make such Purchase, Seller shall be deemed to have requested that the related
Committed Purchaser in such Conduit Purchaser’s Purchaser Group make such
Purchase subject to the limitations set forth in the foregoing clause (ii). Each
Purchase made pursuant to this Section 1.1 shall be in an amount at least equal
to $5,000,000 and, in each case, in integral multiples of $100,000 in excess
thereof. Each Committed Purchaser hereby agrees, on the terms and subject to the
conditions hereof, to make Purchases deemed to be so requested by Seller under
this Section 1.1 if the Conduit Purchaser in such Committed Purchaser’s
Purchaser Group is unable or unwilling to make such Purchase, so long as after
giving effect to such Purchase (and any other Purchase to be made on such date)
(i) the aggregate Total Investment would not exceed the Purchasers’ Total
Commitment, (ii) the Purchaser Group’s Purchaser Group Investment would not
exceed such Purchaser Group’s Purchaser Group Commitment, and (iii) the
aggregate Total Investment would not exceed the sum of the Receivables
Investment Base and the Loan Investment Base at such time. At no time shall a
Conduit Purchaser that is not a Committed Purchaser have any obligation or
commitment to make any Purchase.


2



--------------------------------------------------------------------------------





SECTION 1.2    Purchase Procedures; Assignment of Seller’s Interests.
(a)    Notice of Purchase. Except as set forth in Section 1.3, each Purchase
shall be made pursuant to a Notice of Purchase delivered by Seller and received
by Administrative Agent and each Purchaser Agent not later than 11:00 a.m. (New
York City time) on the second (2nd) Business Day preceding the date of such
proposed Purchase. Each such Notice of Purchase shall specify (A) the desired
Purchase Price and date of such proposed Purchase (which shall be a Business
Day), (B) the amount of such proposed Purchase to be allocated to each Purchaser
Group in accordance with each Purchaser Group’s Ratable Share, and (C) a pro
forma calculation of the Asset Interest after giving effect to such Purchase and
any other Purchase proposed to be made on such day; provided, however, that
Seller shall not request, and the Purchasers shall not be required to fund, more
than six (6) Purchases per calendar month (for the avoidance of doubt, this
shall not, however, restrain the making of Reinvestments of Collections in
accordance with the terms and conditions of this Agreement in any calendar
month). If any Conduit Purchaser is willing and able, in its sole discretion, to
make its Ratable Share of a Purchase requested of it pursuant to this Section
1.2(a) subject to the terms and conditions hereof, such Conduit Purchaser shall
make such Purchase by transferring such amount in accordance with clause (b)
below on the requested date of Purchase. If any Conduit Purchaser is unwilling
or unable for any reason to make its Ratable Share of such Purchase, subject to
the terms and conditions hereof, the Committed Purchaser in such Conduit
Purchaser’s Purchaser Group, subject to the terms and conditions hereof, shall
make its Ratable Share of such Purchase by transferring such amount in
accordance with clause (b) below.
(b)    Payment of Purchase Price. On the date of each Purchase hereunder, the
applicable Purchasers, or the related Purchaser Agent, shall, upon satisfaction
of the applicable conditions set forth herein (including in Article V), make
available to the Seller their Ratable Share of the aggregate Purchase Price with
respect to such Purchase in immediately available funds at the following
account:
Holder Name:     COFINA FUNDING, LLC
Bank Name:     BMO Harris Bank, N.A.
Address:    320 E. Lake St., Minneapolis, MN 55408
Account Number:     -------
ABA Number:    071000288
Reference:    Cofina Funding Securitization Program
(Attn: Brent Dickson)
or such other account as designated from time to time by Seller in a written
notice to Administrative Agent and each Purchaser Agent.
(c)    Sale and Assignment of Asset Interest. Seller hereby absolutely and
irrevocably sells, assigns and transfers to Administrative Agent (on behalf of
Purchasers) (ratably, according to each Purchaser Group’s Purchaser Group
Investment), upon the payment of the aggregate Purchase Price, effective on and
as of the date of each Purchase and Reinvestment hereunder, all of its right,
title and interest in, to and under all Pool Assets and Related Assets and all
proceeds of any of the foregoing, whether currently owned or


3



--------------------------------------------------------------------------------





existing or thereafter arising, acquired or originated, or in which Seller now
or hereafter has any rights, and wherever so located (the assets so assigned to
include not only the Pool Assets and Related Assets existing as of the date of
such Purchase but also all future Pool Assets and the Related Assets acquired by
Seller from time to time as provided in Section 1.3). Administrative Agent’s (on
behalf of the Purchasers) right, title and interest in, to and under all such
assets is herein called the “Asset Interest”.
On any date the Asset Interest will represent Purchasers’ ownership interest in
all then outstanding Pool Assets and all Related Assets with respect thereto
(including all Collections and other proceeds thereof as described in this
Section 1.2(c)), as at such date. On any date, the Asset Interest will be equal
to a percentage, expressed as the following fraction:
TI + RR
NPB
where:
TI
=
Total Investment;
RR
=
the Required Reserves; and
NPB
=
the Net Pool Balance;



in each case as of that date; provided, that the Asset Interest will remain
constant at 100% of the Net Pool Balance at all times on and after the Purchase
Termination Date until the Final Payout Date. Administrative Agent’s right,
title and interest in and to such assets, for the benefit of the Purchasers, is
herein called the “Asset Interest”.
(d)    Characterization as a Purchase and Sale; Recharacterization. It is the
intention of the parties to this Agreement that the conveyance of Seller’s
right, title and interest in, to and under the Asset Interest to Administrative
Agent (on behalf of Purchasers) pursuant to this Agreement shall not constitute
a purchase and sale and shall instead constitute a pledge and financing, and
such purchase and sale of the Asset Interest to Administrative Agent (on behalf
of Purchasers) hereunder shall be treated as a financing for all purposes
including, U.S. federal, state and local income and franchise tax and accounting
purposes. The provisions of this Agreement and all related Transaction Documents
shall be construed to further these intentions of the parties. Accordingly, the
Seller hereby grants to Administrative Agent (on behalf of the Affected Parties)
a security interest to secure Seller’s Obligations hereunder in the Asset
Interest as provided in Section 9.1. Each of the parties hereto hereby
acknowledges and intends that no Purchase hereunder shall constitute, or be
deemed to constitute, a Security under U.S. securities laws or within the
meaning of the UCC. The provisions of this Agreement and all related Transaction
Documents shall be construed to further these intentions of the parties hereto.


4



--------------------------------------------------------------------------------





(e)    Tax Treatment. It is the intention of the parties to this Agreement that
for U.S. federal, state and local income and franchise tax purposes, each
Purchase will be treated as a loan from the applicable Purchaser to Seller (it
being understood that all payments to the Purchasers, in their capacity as such,
representing Yield, fees and other amounts accrued under this Agreement or the
other Transaction Documents shall be deemed to constitute interest payments).
(f)    Purchasers’ Limitation on Payments. Notwithstanding any provision
contained in this Agreement or any other Transaction Document to the contrary,
none of the Purchasers, Purchaser Agents or Administrative Agent shall, and none
of them shall be obligated (whether on behalf of a Purchaser or otherwise) to,
pay any amount to Seller as a Reinvestment under Section 1.3, except to the
extent that Collections are available for distribution to Seller for such
purpose in accordance with this Agreement. In addition, notwithstanding anything
to the contrary contained in this Agreement or any other Transaction Document,
the obligations of any Conduit Purchaser under this Agreement and all other
Transaction Documents shall be payable by such Conduit Purchaser solely to the
extent of funds received from Seller in accordance herewith or from any party to
any Transaction Document in accordance with the terms thereof in excess of funds
necessary to pay such Person’s matured and maturing Commercial Paper Notes or
other senior indebtedness when due. Any amount which Administrative Agent, a
Purchaser Agent or a Purchaser is not obligated to pay pursuant to the operation
of the two preceding sentences shall not constitute a claim (as defined in § 101
of the Bankruptcy Code) against, or corporate obligation of, any Purchaser
Agent, any Purchaser or Administrative Agent, as applicable, for any such
insufficiency unless and until such amount becomes available for distribution to
Seller pursuant to the terms hereof.
(g)    Obligations Not Assumed. The foregoing sale, assignment and transfer does
not constitute, and is not intended to result in, the creation or an assumption
by Administrative Agent, any Purchaser Agent, any Purchaser or any other
Affected Party of any obligation or liability of the Seller, any Originator, the
Servicer or any other Person under or in connection with all, or any portion of,
the Asset Interest (including the Pool Assets and Related Assets), all of which
shall remain the obligations and liabilities of the Seller, the Originators, the
Servicer and such other Persons, as applicable.
(h)    Obligations. Each Committed Purchaser’s obligations hereunder shall be
several, such that the failure of any Committed Purchaser to make a payment in
connection with any Purchase hereunder shall not relieve any other Committed
Purchaser of its obligations hereunder to make payment for any Purchase.
(i)    [Reserved].
SECTION 1.3    Reinvestments of Certain Collections; Payment of Remaining
Collections; Asset Interest.
(a)    On the close of business on each Business Day during the period from the
Effective Date to the Final Payout Date, Servicer shall, on behalf of
Administrative Agent


5



--------------------------------------------------------------------------------





(for the benefit of the Affected Parties), out of all Collections from Pool
Assets received since the end of the immediately preceding Business Day:
(i)    set aside and hold in trust for Administrative Agent on behalf of the
Affected Parties, an amount (based on information provided by Administrative
Agent pursuant to Article II) equal to the sum of (a) the estimated amount of
Yield accrued in respect of each Rate Tranche, (b) all other amounts due to
Administrative Agent, Purchaser Agents, Purchasers or any other Affected Party
hereunder (including Deemed Collections, Repurchase Payments and costs and
expenses described in Section 13.6), (c) all Custodian fees and expenses due to
the Custodian under the Custodian Agreement, (d) the Servicing Fee (in each
case, accrued through such day and not so previously set aside or anticipated to
accrue through the end of the then current Settlement Period, as determined by
Servicer based upon, among other relevant information, the then outstanding
Total Investment and the Yield Rates then in effect) and (e) any other
obligations of Seller hereunder and under the other Transaction Documents
accrued through such day and not previously set aside, or then due and owing or
otherwise outstanding (other than any portion of the Total Investment that is
not otherwise payable on the following Settlement Date); and
(ii)    subject to Sections 3.1(c)(iv) and 3.2(c), set aside such Collections as
are not required to be set aside and held in trust pursuant to clause (i) above
(including any such Collections not set aside but commingled), for Seller to pay
to the Originators for additional Pool Assets and Related Assets with respect to
such Pool Assets (each such purchase being a “Reinvestment”); provided, that,
(A) if (I) the Total Investment would exceed the sum of the Receivables
Investment Base and the Loan Investment Base, (II) any Purchaser Group’s
Purchaser Group Investment would exceed the related Purchaser Group Commitment
or (III) the Total Investment would exceed the Purchasers’ Total Commitment (in
each case, at such time and after giving effect to such Reinvestment), then
Servicer (for the benefit of the Purchasers) shall only make Reinvestments after
first setting aside and holding in trust for the benefit of Administrative Agent
on behalf of the Affected Parties in accordance with Section 3.4, a portion of
such Collections which, together with other Collections previously set aside for
such purpose and then so held, shall equal the amount necessary to reduce (i)
the Total Investment to an amount equal to or less than the Purchasers’ Total
Commitment, (ii) each Purchaser Group’s Purchaser Group Investment to an amount
equal to or less than the related Purchaser Group Commitment and (iii) the Total
Investment to an amount equal to or less than the sum of the Receivables
Investment Base and the Loan Investment Base, in each case, at such time (any
remaining Collections after giving effect to this proviso shall then be applied
as described above in this Section 1.3(a)(ii)); and (B) if the conditions
precedent to Reinvestment in clause (a), (b) or (d) of Section 5.3 are not
satisfied or no Reinvestments are to be made in accordance with Section 3.2(c),
then Servicer shall not apply any of such remaining Collections to a
Reinvestment.


6



--------------------------------------------------------------------------------





(b)    Unreinvested Collections. Subject to Sections 1.3(a)(ii) and 3.1(c)(iv),
Servicer shall set aside and hold in trust for the benefit of Administrative
Agent on behalf of the applicable Affected Parties, all Collections which,
pursuant to clause (ii) of Section 1.3(a), may not be reinvested in the Pool
Assets and Related Assets. If, prior to the date when such Collections are
required to be paid to the applicable Purchaser Agents for the benefit of the
applicable Affected Parties, pursuant to Section 1.3(c), the amount of
Collections so set aside exceeds the amount, if any, necessary to reduce (i) the
Total Investment to an amount equal to or less than the Purchasers’ Total
Commitment, (ii) each Purchaser Group’s Purchaser Group Investment to an amount
equal to or less than the related Purchaser Group Commitment and (iii) Total
Investment to an amount equal to or less than the sum of the Receivables
Investment Base and the Loan Investment Base (in each case, at such time), and
the conditions precedent to Reinvestment set forth in clauses (a), (b) and (d)
of Section 5.3 are satisfied and Reinvestments are permitted in accordance with
Section 3.2(c), then Servicer shall apply such Collections (or, if less, a
portion of such Collections equal to the amount of such excess) in accordance
with Section 1.3(a)(ii) to the making of a Reinvestment.
(c)    Payment of Amounts Set Aside.
(i)    Servicer shall pay all amounts of Collections set aside and held in trust
pursuant to clause (i) of Section 1.3(a) in respect of Yield on a Rate Tranche
not funded by the issuance of Commercial Paper Notes (including under a
Liquidity Agreement or an Enhancement Agreement) to the applicable Purchaser
Agent on the last day of the then current Yield Period for such Rate Tranche
based on information provided by such Purchaser Agent pursuant to Article II, or
during the Liquidation Period or after the occurrence of an Event of Default
that has not been waived in accordance with this Agreement, on such earlier date
or dates as any such Purchaser Agent shall require on at least two (2) Business
Days’ prior written notice to Servicer.
(ii)    Servicer shall pay all amounts of Collections set aside and held in
trust pursuant to clause (i) of Section 1.3(a) above and not applied pursuant to
clause (i) of this Section 1.3(c) to the applicable Purchaser Agent on the
Settlement Date for each Settlement Period, as provided in Section 3.1, or
during the Liquidation Period or after the occurrence of an Event of Default
that has not been waived in accordance with this Agreement, on such earlier date
or dates as any such Purchaser Agent shall require on at least two (2) Business
Days’ prior written notice to Servicer.
(iii)    Servicer shall pay all amounts set aside and held in trust pursuant to
Section 1.3(b) above (and not otherwise applied pursuant to the last sentence of
such Section) to the applicable Purchaser Agent for the account of the Affected
Parties (A) on the last day of the then current Yield Period for any Rate
Tranche not funded by the issuance of Commercial Paper Notes in an amount not
exceeding each Committed Purchaser’s Tranche Investment of such Rate Tranche
(based on information provided by the applicable Purchaser Agent pursuant to
Article II), and (B) on the Settlement Date for each Settlement Period, as
provided in Section 3.1,


7



--------------------------------------------------------------------------------





in an amount not exceeding each Conduit Purchaser’s Tranche Investment of the
Rate Tranche funded by Commercial Paper Notes (based on information provided by
the applicable Purchaser Agent pursuant to Article II), or, in the case of
clause (A) or clause (B) above, during the Liquidation Period or after the
occurrence of an Event of Default that has not been waived in accordance with
this Agreement, on such earlier date or dates as any Purchaser Agent shall
require on at least two (2) Business Days’ prior written notice to Servicer.
(d)    Reduction of Total Investment. Neither the Total Investment nor any
Purchaser Group’s Purchaser Group Investment, shall be reduced by the amount of
Collections set aside pursuant to this Section unless and until such Collections
are actually received by the applicable Purchaser Agent for application
hereunder to reduce Total Investment and the applicable Purchaser Group’s
Purchaser Group Investment in accordance with the terms hereof.
ARTICLE II
COMPUTATIONAL RULES
SECTION 2.1    Selection of Rate Tranches. Subject to the requirements set forth
in this Article II, each Purchaser Agent shall from time to time, only for
purposes of computing Yield with respect to each Purchaser in its Purchaser
Group, account for the Asset Interest in terms of one or more Rate Tranches, and
the applicable Yield Rate may be different for each Rate Tranche. Each Purchaser
Group’s Purchaser Group Investment shall be allocated to each Rate Tranche by
the related Purchaser Agent to reflect the funding sources for each portion of
the Asset Interest, so that:
(a)    there will be one or more Rate Tranches, selected by each Purchaser
Agent, reflecting the portion, if any, of the Asset Interest funded or
maintained by its related Committed Purchaser other than through the issuance of
Commercial Paper Notes (including by outstanding Liquidity Advances or by
funding under an Enhancement Agreement); and
(b)    there will be a Rate Tranche, selected by each Purchaser Agent, equal to
the excess of such Purchaser Group’s aggregate Purchaser Group Investment over
the aggregate amounts allocated at such time pursuant to clause (a) above, which
Rate Tranche shall reflect the portion of the Asset Interest funded or
maintained by Commercial Paper Notes.
SECTION 2.2    Computation of each Purchaser Group Investment and each
Purchaser’s Tranche Investment. In making any determination of any Total
Investment, any Purchaser Group’s Purchaser Group Investment and any Purchaser’s
Tranche Investment, the following rules shall apply:
(a)    each Purchaser Group’s Purchaser Group Investment shall not be considered
reduced by any allocation, setting aside or distribution of any portion of
Collections unless such Collections shall have been actually received by the
applicable Purchaser Agent in accordance with the terms hereof;


8



--------------------------------------------------------------------------------





(b)    each Purchaser Group’s Purchaser Group Investment (or any other amounts
payable under any Transaction Document) shall not be considered reduced (or
paid) by any distribution of any portion of Collections or other payments, as
applicable, if at any time such distribution or payment is rescinded or must
otherwise be returned for any reason; and
(c)    if there is any reduction in any Purchaser Group’s Purchaser Group
Investment, there shall be a corresponding reduction (in the aggregate) in such
Purchaser’s Tranche Investment with respect to one or more Rate Tranches
selected by the related Purchaser Agent in its sole discretion (subject to
Section 1.3(c)(iii)).
SECTION 2.3    Computation of Account Debtor Concentration Limit, Account Debtor
Concentration Overage Amount, Concentration Overage Amount (Loans) and Unpaid
Balance. In the case of any Account Debtor which is an Affiliate of any other
Account Debtor, the Account Debtor Concentration Limit, the Account Debtor
Concentration Overage Amount and the aggregate Unpaid Balance of Pool
Receivables of such Account Debtors shall be calculated as if such Account
Debtors were one Account Debtor. In the case of any Obligor which is an
Affiliate of any other Obligor, the Concentration Overage Amount (Loans) and the
aggregate Unpaid Balance of Pool Loans of such Obligors shall be calculated as
if such Obligors were one Obligor.
SECTION 2.4    Computation of Yield. In making any determination of Yield, the
following rules shall apply:
(a)    each Purchaser Agent shall determine the Yield accruing with respect to
each Rate Tranche for the Purchasers in its Purchaser Group, based on the Yield
Period therefor determined in accordance with Section 2.1 and the other terms
hereof (or, in the case of the Rate Tranche funded by Commercial Paper Notes,
each Settlement Period), in accordance with the definition of Yield;
(b)    no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by Applicable Law; and
(c)    Yield for any Rate Tranche shall not be considered paid by any
distribution or other payment if at any time such distribution or payment is
rescinded or must otherwise be returned for any reason.
SECTION 2.5    Estimates of Yield Rate, Fees, Etc. It is understood and agreed
that (a) the Yield Rate for any Rate Tranche may change from one applicable
Yield Period or Settlement Period to the next, and the applicable Bank Rate,
Base Rate or CP Rate used to calculate the applicable Yield Rate may, to the
extent set forth in the definitions thereof contained in Appendix A, change from
time to time and at any time during an applicable Yield Period or Settlement
Period, (b) any rate information provided by any Purchaser Agent to Seller or
Servicer shall be based upon such Purchaser Agent’s good faith estimate, (c) the
amount of Yield actually accrued with respect to a Rate Tranche during any Yield
Period (or, in the case of the Rate Tranche funded by Commercial Paper Notes,
any Settlement Period) may exceed, or be less than, the amount set aside with
respect thereto by Servicer, and (d) the amount of fees and amounts provided for
in Section 4.3 payable to any Affected Party accrued hereunder with respect to
any Settlement Period may exceed, or be less than, the amount set aside with
respect thereto by Servicer. Failure to set aside any amount so


9



--------------------------------------------------------------------------------





accrued shall not relieve Servicer of its obligation to remit Collections to the
applicable Purchaser Agent or otherwise to any other Person with respect to such
accrued amount, as and to the extent provided in Section 3.1.
ARTICLE III
SETTLEMENTS
SECTION 3.1    Settlement Procedures.
The parties hereto will take the following actions with respect to each
Settlement Period:
(a)    Information Package. On the twentieth (20th) day of each calendar month
(or if such day is not a Business Day, the next Business Day) following the
Cut-Off Date for such Settlement Period (each a “Reporting Date” for and related
to the Settlement Period ending immediately prior to such date), Servicer shall
deliver to Administrative Agent and each Purchaser Agent an e-mail attaching an
Excel file and a file in .pdf or similar format signed by Servicer containing
the information described in Exhibit 3.1(a), including the information
calculated by Servicer pursuant to this Section 3.1 (each, an “Information
Package”) for the related Settlement Period; provided that Administrative Agent
may modify, in any reasonable respect, the information required to be provided
by Servicer in, or the form of, the Information Package upon reasonable prior
notice to Servicer; provided further that during the Liquidation Period or after
the occurrence of an Event of Default that has not been waived in accordance
with this Agreement, Administrative Agent or any Purchaser Agent may request, in
its sole discretion, Servicer to, and Servicer agrees to, deliver any
information related to the Asset Interest or the transactions contemplated
hereby as Administrative Agent or any Purchaser Agent shall request (including a
calculation of Required Reserves and each component thereof) on each Business
Day.
(b)    Yield; Other Amounts Due. On or before the second (2nd) Business Day
prior to the Reporting Date for each Settlement Period, each Purchaser Agent
shall notify Servicer of (i) the amount of Yield accrued in respect of each
related Rate Tranche for the Purchasers in its Purchaser Group during such
Settlement Period and (ii) all fees and other amounts accrued and payable or to
be paid by Seller under this Agreement and the other Transaction Documents on
the related Settlement Date (other than amounts described in clause (c) below)
to such Purchaser Agent or any Purchaser in, or Affected Party related to, its
Purchaser Group. Seller (or Servicer on its behalf), on the Settlement Date for
such Settlement Period, or when otherwise required hereunder prior to each such
date, shall pay such Yield and all fees and other amounts due in respect of such
Settlement Period to the applicable Purchaser Agent or Affected Party out of
amounts set aside pursuant to Section 1.3 for such purpose and, to the extent
such amounts were not so set aside, Seller hereby agrees to pay such amounts
(notwithstanding any limitation on recourse or other liability limitation
contained herein to pay such amounts) to the applicable Purchaser Agent or
Affected Party.


10



--------------------------------------------------------------------------------





(c)    Settlement Computations.
(i)    Before each Reporting Date, Servicer shall compute, as of the most recent
Cut-Off Date and based upon the assumption in the next sentence, (A) the Total
Investment, the Purchaser Group Investment of each Purchaser Group, the Required
Reserves, the Required Loan Reserves, the Required Receivable Reserves, the Loan
Investment Base, the Receivables Investment Base, the Net Loan Pool Balance, the
Net Receivables Pool Balance, the Net Pool Balance and each component of each of
the foregoing, (B) the amount of the reduction or increase (if any) in each of
the Required Reserves, the Required Receivable Reserves, the Required Loan
Reserves, the Net Receivables Pool Balance, the Net Loan Pool Balance, the Net
Pool Balance, the Purchaser Group Investment of each Purchaser Group, the Loan
Investment Base, the Receivables Investment Base and the Total Investment since
the immediately preceding Cut-Off Date, (C) the excess (if any) of the aggregate
Total Investment over the sum of the Receivables Investment Base and the Loan
Investment Base, (D) the excess (if any) of the Total Investment, over the
Purchasers’ Total Commitment, (E) the excess (if any) of the Purchaser Group
Investment of each Purchaser Group, over the Purchaser Group Commitment of each
such Purchaser Group and (F) each of the components of any of the foregoing.
Such calculations shall be based upon the assumption that Collections set aside
pursuant to Section 1.3(b) (and not otherwise applied in accordance with such
Section) will be paid to the applicable Purchaser Agent for the benefit of the
applicable Purchasers in its Purchaser Group in accordance with the related
Purchaser Group’s Ratable Share of such Collections on the Settlement Date for
the Settlement Period related to such Reporting Date.
(ii)    If, according to the computations made pursuant to clause (i) of this
Section 3.1(c), the Total Investment at such time shall exceed the sum of the
Receivables Investment Base and the Loan Investment Base, the Total Investment
at such time shall exceed the Purchasers’ Total Commitment or the Purchaser
Group Investment of any Purchaser Group shall exceed the Purchaser Group
Commitment of such Purchaser Group, Servicer shall, on behalf of Seller, (i)
promptly notify Administrative Agent and each Purchaser Agent thereof and (ii)
immediately pay to the applicable Purchaser Agents for the benefit of the
applicable Purchasers the amount necessary to reduce (A) the Total Investment to
no more than the Purchasers’ Total Commitment, (B) the aggregate Total
Investment to no more than the sum of the Receivables Investment Base and the
Loan Investment Base at such time and (C) the Purchaser Group Investment of each
Purchaser Group to no more than the Purchaser Group Commitment of each such
Purchaser Group, as applicable.
(iii)    The payment described in clause (ii) of this Section 3.1(c) shall be
made out of amounts set aside pursuant to Section 1.3 for such purpose and, to
the extent such amounts were not so set aside, Seller hereby agrees to pay such
amounts (notwithstanding any limitation on recourse or other liability
limitation contained herein to pay such amounts) to Servicer during the relevant
Settlement Period. Notwithstanding anything to the contrary set forth above, on
any date on or prior to


11



--------------------------------------------------------------------------------





the Final Payout Date, if the Total Investment exceeds the sum of the Loan
Investment Base and the Receivables Investment Base at such time, Servicer shall
immediately pay to each Purchaser Agent (ratably, based on the Purchaser Group
Investment of such Purchaser Agent’s Purchaser Group at such time) an amount
equal to such excess.
(iv)    In addition to the payments described in clause (ii) of this
Section 3.1(c), during the Liquidation Period or after the occurrence of an
Event of Default that has not been waived in accordance with this Agreement,
Servicer shall pay to each Purchaser Agent the Ratable Share of its Purchaser
Group of all other Collections on all Pool Assets, whether or not required to be
set aside pursuant to Section 1.3 on the dates specified pursuant to
Section 1.3(c).
(d)    Order of Application. Servicer (for the benefit of the Affected Parties)
shall distribute the funds required to be distributed pursuant to this Section
3.1 with respect to any Settlement Period, in the following order of priority:
(i)    to each Purchaser Agent ratably (based on the aggregate accrued and
unpaid Yield) Yield accrued and unpaid on all Rate Tranches for the Purchasers
in its Purchaser Group howsoever funded or maintained during the related
Settlement Period;
(ii)    to each Purchaser Agent ratably (based on the aggregate accrued and
unpaid Unused Fee) the accrued and unpaid Unused Fee for its Purchaser Group and
to the accrued and unpaid Program Fee for its Purchase Group;
(iii)    to the Servicer all accrued and unpaid Servicing Fee (if Servicer is
not CHS or an Affiliate thereof);
(iv)    to the Custodian, any fees then due and payable to the Custodian
pursuant to that certain Schedule of Fees for Services as Custodian for Cofina
Funding, LLC “Seller” MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), “Administrative Agent” Secured Facility, dated as of July 21, 2016;
(v)    to Administrative Agent and each Purchaser Agent ratably (based on the
aggregate accrued and unpaid amounts owing to such Person) accrued and unpaid
amounts owed to Administrative Agent and each Purchaser Agent hereunder
(including all fees payable to Administrative Agent, Purchaser Agents and
Purchasers pursuant to the Fee Letter other than fees paid pursuant to clause
(ii) above);
(vi)    to each Purchaser Agent ratably (based on the related Purchaser Group
Investment), the reduction of Total Investment, to the extent such reduction is
required under Section 3.1(c) or 3.2(c) or, during the Liquidation Period or
after the occurrence of an Event of Default that has not been waived in
accordance with this Agreement, with respect to each Purchaser Group, as set
forth on a Notice of Payment to be delivered to the Administrative Agent and
each Purchaser Agent on


12



--------------------------------------------------------------------------------





the applicable Settlement Date, first, to pay any outstanding Commercial Paper
(as defined in the UCC) funding or maintaining the related Purchaser Group
Investment and second, to ratably reduce the remainder of the related Purchaser
Group Investment;
(vii)    prior to the Liquidation Period, and as long as no Event of Default has
occurred and is continuing, to the Seller to be used as a Reinvestment to
acquire additional Pool Assets and Related Assets sold by the Seller since the
previous Settlement Date;
(viii)    to (A) the Custodian, any fees and expenses then due and payable to
the Custodian pursuant to the Custodian Agreement and not paid pursuant to
Section 3.1(d)(iv) above and (B) each Affected Party (or the related Purchaser
Agent on their behalf) ratably (based on the aggregate accrued and unpaid
Obligations) accrued and unpaid Obligations owed to such Affected Parties;
(ix)    to the Servicer all accrued and unpaid Servicing Fee (if Servicer is CHS
or an Affiliate thereof); and
(x)    to the Seller, any remaining amounts.
(e)    Non-Distribution of Servicing Fee. If Administrative Agent and each
Purchaser Agent consent (which consent is granted as of the Closing Date but
which consent shall be deemed to have been revoked upon the occurrence of an
Event of Default that has not been waived in accordance with this Agreement),
the amounts (if any) set aside by Servicer pursuant to Section 1.3 in respect of
the Servicing Fee may be retained by Servicer or any permitted subservicer for
its own account. To the extent Servicer sets aside and retains such amounts, no
distribution shall be made in respect of such amounts pursuant to clause (d)(iv)
or clause (d)(ix) above.
SECTION 3.2    Deemed Collections; Event of Repurchase; Reduction of Total
Investment, Etc.
(a)    Deemed Collections. If, on any day, the Unpaid Balance of a Pool Asset is
reduced (but not cancelled) as a result of any Dilution, Seller shall be deemed
to have received on such day a Collection of such Pool Asset in the amount of
such reduction. If, on any day, a Pool Asset is canceled (or reduced to zero) as
a result of any Dilution, Seller shall be deemed to have received on such day a
Collection of such Pool Asset in the amount of the Unpaid Balance (as determined
immediately prior to such Dilution) of such Pool Asset. If, on any day, the
Unpaid Balance of a Pool Asset is less than the amount included in calculating
the Net Pool Balance for purposes of any Information Package (for any reason
other than such Pool Asset becoming a Defaulted Loan or Defaulted Receivable, as
applicable, or due to the application of Collections received with respect to
such Pool Asset), Seller shall be deemed to have received a Collection of such
Pool Asset in the amount of such difference. Any amount deemed to have been
received under this Section 3.2(a) shall constitute a “Deemed Collection”. In
the event of any such Deemed Collection, Seller shall, if (i) the Liquidation
Period has commenced, or (ii) the aggregate Total Investment at such time


13



--------------------------------------------------------------------------------





exceeds the sum of the Loan Investment Base and Receivables Investment Base at
such time after giving effect to such Deemed Collection, deposit an amount equal
to such Deemed Collection into the Concentration Account by no later than the
fourth (4th) Business Day after Seller or Servicer obtains knowledge or notice
thereof (or during the Liquidation Period, within two (2) Business Days from the
event giving rise to such Deemed Collection) for application as provided in this
Agreement.
(b)    Repurchase Event. If any of the following events (each, an “Event of
Repurchase”) occurs and is continuing with respect to a Pool Asset:
(i)    any representation or warranty by Seller hereunder with respect to such
Pool Asset is incorrect either (A) in any material respect or (B) in any manner
that adversely affects the value or collectability of such Pool Asset, in each
case, when made or deemed made;
(ii)    Seller or Servicer fails to perform or observe any other term, covenant
or agreement with respect to such Pool Asset set forth in any Transaction
Document or any related Receivable Documentation or Loan Documents, as
applicable, on its part to be performed or observed and such failure shall or
could reasonably be expected to have an adverse effect on the ability to collect
the Unpaid Balance of such Pool Asset on the due date thereof; or
(iii)    either (A) Seller or Servicer instructs the related Account Debtor or
Obligor to pay any amount with respect to such Pool Asset to an account other
than a Lockbox, an Originator Specified Account, a Collection Account or the
Concentration Account or (B) the related Account Debtor or Obligor refuses to
make any payment to a Lockbox, an Originator Specified Account, a Collection
Account or the Concentration Account (unless to the extent such refusal to pay
is due to the financial or credit condition of such Account Debtor or Obligor
(including the occurrence of an Insolvency Event with respect to such Account
Debtor or Obligor)),
then, Seller shall immediately deliver notice thereof to the Administrative
Agent and, at the time, in the manner and otherwise as hereinafter set forth,
repurchase such Pool Asset at the Administrative Agent’s option and demand;
provided, however, that if a “Sale Agreement Event of Repurchase” (as defined in
the Sale Agreement) shall have occurred under the Sale Agreement with respect to
such Pool Asset, then such event shall also constitute an Event of Repurchase
for purposes of this Agreement. The repurchase price for a Pool Asset shall be
the amount equal to the Unpaid Balance of such Pool Asset at such time and shall
be paid to the Concentration Account in immediately available funds by no later
than the second (2nd) Business Day following demand therefor by the
Administrative Agent. Upon the payment in full of the repurchase price with
respect to a Pool Asset, such Pool Asset shall hereby be, and be deemed to be,
repurchased by Seller from the applicable Purchasers without recourse to or
warranty by the Administrative Agent or any Purchaser but free and clear of any
lien, encumbrance or other Adverse Claim created by or through the
Administrative Agent and each Purchaser. Except as specifically set forth in
this clause (b), the Seller shall not have any right or obligation to repurchase
Pool Assets.


14



--------------------------------------------------------------------------------





(c)    Seller’s Optional Reduction of Total Investment. Subject to Sections
1.2(a) and 4.3, Seller may at any time and from time to time elect to reduce (in
whole or in part) Total Investment as follows:
(i)    Seller shall give Administrative Agent and each Purchaser Agent a Notice
of Payment with respect to such elected reduction (including the amount of such
proposed reduction and the proposed date on which such reduction will commence)
no later than 11:00 a.m. (New York City time) three (3) Business Days prior to
the proposed reduction date;
(ii)    on the proposed date of commencement of such reduction and on each day
thereafter, Servicer shall refrain from reinvesting Collections pursuant to
Section 1.3 until the amount thereof not so reinvested shall equal the desired
amount of reduction; and
(iii)    Servicer shall hold such Collections in trust for Purchasers, pending
payment to the applicable Purchaser Agents, as provided in Section 1.3; provided
that
(A)    the amount of any such reduction shall be not less than $5,000,000 and
shall be an integral multiple of $100,000; and
(B)    Seller shall use reasonable efforts to choose a reduction amount, and the
date of commencement thereof, so that such reduction shall commence and conclude
in the same Settlement Period.
(d)    No Further Reinvestments. Notwithstanding anything to the contrary set
forth herein (including Section 3.1), after giving effect to any reduction of
the Total Investment under Section 3.2(c), or otherwise, which reduces the Total
Investment to zero, so long as there are no outstanding amounts constituting
liabilities or other obligations of Seller, any Originator, Servicer or
Performance Guarantor hereunder or under any other Transaction Document owing to
any Purchaser, any Purchaser Agent, Administrative Agent, any Indemnified Party
or any Affected Party, no further Reinvestments shall be made unless and until a
new Purchase is made in accordance with Sections 1.1 and 1.2.
(e)    Seller’s Optional Reduction of Purchaser’s Total Commitment. Seller may
at any time and from time to time elect to reduce the unused portion of the
Purchaser’s Total Commitment by giving the Administrative Agent and each
Purchaser Agent a Notice of Payment with respect to such elected reduction
(including the amount of such proposed reduction and the proposed date on which
such reduction will commence) no later than 11:00 a.m. (New York City time) 30
days prior to the proposed reduction date; provided that the amount of any such
reduction shall be not less than $5,000,000 and shall be an integral multiple of
$100,000. Any such reduction shall be applied pro rata to the Commitment of each
Committed Purchaser.


15



--------------------------------------------------------------------------------





SECTION 3.3    Payments and Computations, Etc.
(a)    Payments. All amounts to be paid to, or deposited by Seller, Servicer,
CHS or Performance Guarantor with, Administrative Agent, any Purchaser Agent or
any other Person hereunder (other than amounts payable under Section 4.2) shall
be paid or deposited in accordance with the terms hereof no later than 11:00
a.m. (New York City time) on the day when due in USD in same day funds to the
applicable account set forth on Schedule I or to such other account as
Administrative Agent or any Purchaser Agent, as applicable, shall designate in
writing to Servicer from time to time.
(b)    Late Payments. Seller or Servicer, as applicable, shall, out of amounts
set aside pursuant to Section 1.3 for such purpose and to the extent permitted
by Applicable Law, pay to the applicable Purchaser Agent, for the benefit of the
applicable Affected Party, interest on all amounts not paid or deposited by such
party on the date when due hereunder at an annual rate equal to 2.0% above the
Base Rate, payable on demand; provided that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law.
(c)    Method of Computation. All computations of interest, Yield, any fees
payable under Section 4.1 and any other fees payable by Seller to any Purchaser,
any Purchaser Agent, Administrative Agent or any other Affected Party in
connection with Purchases hereunder shall be made on the basis of a year of 360
days for the actual number of days (including the first day but excluding the
last day) elapsed (except that calculations with respect to the Prime Rate shall
be on the basis of a year of 365 or 366 days, as the case may be).
(d)    Payment of Currency and Setoff. All payments by Seller or Servicer to any
Affected Party or any other Person shall be made in USD and without set-off or
counterclaim. Any of Seller’s or Servicer’s obligations hereunder shall not be
satisfied by any tender or recovery of another currency except to the extent
such tender or recovery results in receipt of the full amount of USD.
(e)    Taxes. (23) Except to the extent required by Applicable Law, any and all
payments and deposits required to be made hereunder, under any other Transaction
Document or under any instrument delivered hereunder or thereunder to any
Affected Party or otherwise hereunder or thereunder by Seller or Servicer shall
be made free and clear of, and without withholding or deduction for, any and all
present or future Taxes. If Seller or Servicer shall be required by Applicable
Law to make any such withholding or deduction, (A) if such Tax is an Indemnified
Tax, Seller (or Servicer, on its behalf) shall make an additional payment to
such Affected Party, in an amount sufficient so that, after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section 3.3(e)), such Affected Party receives
an amount equal to the sum it would have received had no such withholdings or
deductions been made, (B) Seller (or Servicer, on its behalf) shall make such
deductions and (C) Seller (or Servicer, on its behalf) shall pay the full amount
deducted to the relevant taxation authority or other Governmental Authority in
accordance with Applicable Law.


16



--------------------------------------------------------------------------------





(ii)    Seller will indemnify each Affected Party for the full amount of (A)
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section paid by such Affected Party, as the case
may be, and any liability (including penalties, interest and expenses) paid or
payable by such Affected Party arising therefrom or with respect thereto) and
(B) Taxes that arise because a Purchase or the Asset Interest is not treated for
U.S. federal, state or local income or franchise tax purposes as intended under
Section 1.2(e) (such indemnification will include any U.S. federal, state or
local income and franchise taxes necessary to make such Affected Party whole on
an after-tax basis taking into account the taxability of receipt of payments
under the this clause (B) and any reasonable expenses (other than Taxes) arising
out of, relating to, or resulting from the foregoing). Any indemnification under
this Section 3.3(e)(ii) shall be paid on the next Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Default that has not
been waived in accordance with the terms of this Agreement, within two (2)
Business Days) after the date any Affected Party makes written demand therefor,
together with a statement of reasons for such demand and the calculations of
such amount. Such calculations, absent manifest error, shall be final and
conclusive on all parties.
(iii)    Within 30 days after the date of any payment of Taxes withheld by any
of Seller or Servicer, as applicable, in respect of any payment to any Affected
Party, Seller or Servicer, as applicable, will furnish to Administrative Agent
and each Purchaser Agent, the original or a certified copy of a receipt
evidencing payment thereof (or other evidence reasonably satisfactory to
Administrative Agent).
(iv)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section shall survive
the payment in full of Obligations hereunder.
(v)    Any Affected Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to CHS and Administrative Agent, at the time or times reasonably
requested by CHS or Administrative Agent, such properly completed and executed
documentation reasonably requested by CHS or Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Party, if reasonably requested by CHS or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by CHS or Administrative Agent as will
enable CHS or Administrative Agent to determine whether or not such Affected
Party is subject to backup withholding or information reporting requirements.
(vi)    Any Affected Party that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “U.S. Person”) shall deliver to CHS and
the Administrative Agent on or prior to the date on which such Affected Party
becomes a Affected Party under this Agreement (and from time to time thereafter
upon the reasonable request of CHS or the Administrative Agent), executed copies


17



--------------------------------------------------------------------------------





of IRS Form W-9 certifying that such Affected Party is exempt from U.S. federal
backup withholding tax.
(vii)    Any Affected Party that is not a U.S. Person (a “Foreign Affected
Party”) shall, to the extent it is legally entitled to do so, deliver to CHS and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Affected Party becomes
an Affected Party under this Agreement (and from time to time thereafter upon
the reasonable request of CHS or the Administrative Agent), whichever of the
following is applicable:
(1)    in the case of a Foreign Affected Party claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Transaction Document, executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Affected Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Affected Party is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Affected Party is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Affected Party is a partnership and one or more direct or
indirect partners of such Foreign Affected Party are claiming the portfolio
interest exemption, such Foreign Affected Party may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.
(viii)    If a payment made to a Purchaser under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as


18



--------------------------------------------------------------------------------





applicable), such Purchaser shall deliver to CHS and Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by CHS or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by CHS or Administrative Agent as
may be necessary for CHS and Administrative Agent to comply with their
obligations under FATCA and to determine that such Purchaser has complied with
such Purchaser’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (viii),
“FATCA” shall include any amendments made to FATCA after the Closing Date.
(xi)    Each Purchaser Agent (on behalf of its related Purchasers) agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrative Agent in writing of its legal
inability to do so.
SECTION 3.4    Treatment of Collections and Deemed Collections. Seller shall
immediately deliver to Servicer all Deemed Collections and Repurchase Payments,
and Servicer shall hold or distribute such Deemed Collections and Repurchase
Payments as Yield, accrued Servicing Fee, repayment of Total Investment or as
otherwise applicable hereunder to the same extent as if such Collections had
actually been received on the date of such delivery to Servicer. So long as
Seller or Servicer shall hold any Collections (including Deemed Collections and
Repurchase Payments) required to be paid to Servicer, any Purchaser, any
Purchaser Agent or Administrative Agent, Seller or Servicer shall hold and apply
such Collections in accordance with Section 1.3 and Section 3.2, as applicable,
and shall clearly mark its records to reflect the same. Seller shall promptly
enforce all obligations of Originators under the Sale Agreement, including,
payment of Deemed Collections (as defined in the Sale Agreement).
ARTICLE IV
FEES AND YIELD PROTECTION
SECTION 4.1    Fees. From the Effective Date until the Final Payout Date, Seller
and CHS, jointly and severally, shall pay to Administrative Agent, each
Purchaser Agent and each Purchaser, as applicable, all fees specified in the Fee
Letter or any other Transaction Document in accordance with the terms of the Fee
Letter, such Transaction Document and this Agreement.












19



--------------------------------------------------------------------------------





SECTION 4.2    Yield Protection.
(a)    If any Regulatory Change including any Specified Regulation:
(i)    shall subject an Affected Party to any tax, duty or other charge with
respect to any Asset Interest owned, maintained or funded by it (or its
participation in any of the foregoing), or any obligations or right to make
Purchases or Reinvestments or to provide funding or maintenance therefor (or its
participation in any of the foregoing), or shall change the basis of taxation of
payments to the Affected Party or other Indemnified Party of Total Investment or
Yield owned by, owed to, funded or maintained in whole or in part by it (or its
participation in any of the foregoing) or any other amounts due under this
Agreement in respect of the Asset Interest owned, maintained or funded by it or
its obligations or rights, if any, to make or participate in Purchases or
Reinvestments or to provide funding therefor or the maintenance thereof;
(ii)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board or other
Governmental Authority to be an affiliate) of any Affected Party, or credit
extended by any Affected Party;
(iii)    shall impose any other condition affecting any Asset Interest owned,
maintained or funded (or participated in) in whole or in part by any Affected
Party, or its obligations or rights, if any, to make (or participate in)
Purchases or Reinvestments or to provide (or to participate in) funding therefor
or the maintenance thereof;
(iv)    shall increase the rate for, or changes the manner in which the Federal
Deposit Insurance Corporation (or a successor thereto) or similar Person
assesses, deposit insurance premiums or similar charges which an Affected Party
is obligated to pay; or
(v)    shall increase the amount of capital or liquidity maintained or required
or requested or directed to be maintained by any Affected Party;
and the result of any of the foregoing is or would be, in each case, as
determined by the applicable Purchaser Agent or the applicable Affected Party:
(A)    to increase the cost to (or impose a cost on) (1) an Affected Party
funding or making or maintaining any Purchases or Reinvestments, any purchases,
reinvestments, or loans or other extensions of credit under any Liquidity
Agreement, any Enhancement Agreement or any commitment (hereunder or under any
Liquidity Agreement or any Enhancement Agreement) of such Affected Party with
respect to any of the foregoing, or (2) any Purchaser Agent or Administrative
Agent for continuing its relationship with any Purchaser;


20



--------------------------------------------------------------------------------





(B)    to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement, any Liquidity Agreement or any Enhancement Agreement
(or its participation in any such Liquidity Agreement or Enhancement Agreement)
with respect thereto; or
(C)    (i) to reduce the rate of return on the capital of such Affected Party as
a consequence of its obligations hereunder, under any Liquidity Agreement or
under any Enhancement Agreement (or its participation in any such Liquidity
Agreement or Enhancement Agreement), including its funding or maintenance of any
portion of the Asset Interest, or arising in connection herewith (or therewith)
to a level below that which such Affected Party could otherwise have achieved
hereunder or thereunder or (ii) to increase the liquidity required of such
Affected Party as a consequence of its obligations hereunder or under any
Liquidity Agreement or any Enhancement Agreement (or its participation in any
such Liquidity Agreement or Enhancement Agreement), including its funding or
maintenance of any portion of the Asset Interest, or arising in connection
herewith (or therewith) to a level greater than that which such Affected Party
could otherwise have achieved hereunder or thereunder,
then, subject to Section 4.2(d) below, on the Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Default that has not
been waived in accordance with the terms of this Agreement, within two (2)
Business Days) following its receipt of notice from such Affected Party (or by
the Administrative Agent or a Purchaser Agent on its behalf) in accordance with
Section 4.2(c) below, Seller shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
additional or increased cost or such reduction or liquidity increase; provided
that such additional amount or amounts shall not be payable with respect to any
Regulatory Change for any period in excess of 180 days prior to the date of
demand by the Affected Party unless (1) the effect of such Regulatory Change was
retroactive by its terms to a period prior to the date of such Regulatory
Change, in which case any additional amount or amounts shall be payable for the
retroactive period but only if the Affected Party provides its written demand
not later than 180 days after such Regulatory Change; or (2) the Affected Party
reasonably and in good faith did not believe such Regulatory Change resulted in
such an additional or increased cost or charge or such a reduction during such
prior period.
(b)    Each Affected Party (or the Administrative Agent or a Purchaser Agent on
its behalf), shall use commercially reasonable efforts to notify Seller and
Administrative Agent of any event of which it has knowledge which will entitle
such Affected Party to compensation pursuant to this Section 4.2; provided that
no failure to give or delay in giving such notification shall adversely affect
the rights of any Affected Party to such compensation.
(c)    In determining any amount provided for or referred to in this Section
4.2, an Affected Party may use any reasonable averaging and attribution methods
that it, in its reasonable discretion, shall deem applicable. Any Affected Party
(or the Administrative Agent or a Purchaser Agent on its behalf) when making a
claim under this Section 4.2 shall submit to Seller and Administrative Agent a
written statement of such increased cost or


21



--------------------------------------------------------------------------------





reduced return, which statement, in the absence of manifest error, shall be
conclusive and binding upon Seller.
(d)    Except as set forth in clause (a) above, failure or delay on the part of
any Affected Party (or Administrative Agent or a Purchaser Agent) to demand
compensation pursuant to this Section 4.2 shall not constitute a waiver of such
Affected Party’s (or the Administrative Agent’s or a Purchaser Agent’s on its
behalf) right to demand such compensation.
SECTION 4.3    Funding Losses. If any Affected Party incurs any cost, loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, as a result of (a) any optional or required settlement or repayment with
respect to such Purchaser’s Tranche Investment of any Rate Tranche, howsoever
funded, being made on any day other than the scheduled last day of an applicable
Yield Period with respect thereto, (b) any Purchase not being completed by
Seller in accordance with its request therefor under Section 1.2, (c) the
failure to exercise or complete (in accordance with Section 3.2(c)) any
reduction in Total Investment elected to be made under Section 3.2(c), (d) any
reduction in Total Investment elected under Section 3.2(c) exceeding the total
amount of Rate Tranches, howsoever funded, with respect to which the last day of
the related Yield Period is the date of such reduction or (e) any other
mandatory or voluntary reduction in Total Investment, then, upon written notice
from such Affected Party (or the Administrative Agent or a Purchaser Agent on
its behalf) to Seller and Servicer, Seller shall pay to the applicable Purchaser
Agent for the account of the applicable Affected Parties, on the next Settlement
Date (or during the Liquidation Period, after the occurrence of an Event of
Default that has not been waived in accordance with this Agreement, within two
(2) Business Days from the receipt of such notice) the amount of such cost, loss
or expense. Such written notice shall, in the absence of manifest error, be
conclusive and binding upon Seller. If an Affected Party incurs any cost, loss
or expense (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Affected Party), at
any time, and is not entitled to reimbursement for such loss or expense in the
manner set forth above, such Affected Party shall individually bear such loss or
expense without recourse to, or payment from, any other Affected Party.
ARTICLE V
CONDITIONS PRECEDENT
SECTION 5.1    Closing Date. The parties hereto acknowledge that the Original
Agreement became effective on the Closing Date.
SECTION 5.2    Effective Date. This Agreement shall become effective on the
Effective Date, or such later date as all of the conditions in this Section 5.2
have been satisfied. The occurrence of the Effective Date is subject to the
condition precedent that the Administrative Agent shall have received, on or
before such date, the following, each (unless otherwise indicated) dated such
date or another recent date reasonably acceptable to the Required Purchasers and
in form and substance reasonably satisfactory to the Required Purchasers:


22



--------------------------------------------------------------------------------





(a)    A copy of the resolutions or unanimous written consent, as applicable, of
the board of directors or board of managers, as the case may be, of each of
Seller, Originators, Servicer and Performance Guarantor required to authorize
the execution, delivery and performance by it of each Transaction Document to be
delivered by it hereunder and the transactions contemplated thereby, certified
by its secretary or any other authorized person.
(b)    A certificate issued by the Secretary of State of the applicable state or
organization as to the legal existence and good standing of Seller, Servicer,
Originators and Performance Guarantor.
(c)    A certificate of the Secretary or Assistant Secretary of each of Seller,
Servicer, Originators and Performance Guarantor certifying attached copies of
the organizational documents of such Person and all documents evidencing
necessary limited liability company or corporate action (as the case may be) to
be taken by and governmental approvals, if any, to be obtained by such Person
with respect to this Agreement and each of the other Transaction Documents and
the names and true signatures of the incumbent officers of such Person
authorized to sign this Agreement or any of the other Transaction Documents, as
applicable, and any other documents to be delivered by it hereunder or
thereunder or in connection herewith or therewith.
(d)    A counterpart of each of this Agreement, the Fee Letter and the Effective
Date Amendments, fully executed by the parties thereto.
(e)    Completed requests for information (UCC search results) dated within 30
days prior to the Effective Date, and a schedule thereof listing all effective
financing statements filed in the appropriate states of formation or
incorporation, as applicable, of each of CHS, CHS Capital and Seller that name
CHS, CHS Capital and Seller as debtor, together with copies of all such
financing statements filed against CHS, CHS Capital and Seller and
acknowledgment copies of proper termination statements (Form UCC-3) necessary to
evidence the release of all security interests, ownership and other rights of
any Person previously granted by CHS, CHS Capital and Seller in the Pool Assets
and the Related Assets.
(f)    Favorable opinions of legal counsel to Seller, each Originator, Servicer
and Performance Guarantor, including legal opinions as to general organizational
matters, enforceability, no conflicts with laws and agreements, security
interest creation, attachment and perfection, the Volcker Rule and true sale and
non-consolidation matters.
(g)    A copy of the Information Package as of the Effective Date.
(h)    A certificate of a Responsible Officer of each of Originators and Seller
certifying that (i) no effective financing statement or other instrument similar
in effect covering any Pool Asset or any other Seller Assets is on file in any
recording office and (ii) none of the financing statements included in the UCC
search results referenced in clause (e) above describe any Pool Asset or any
other Seller Assets.


23



--------------------------------------------------------------------------------





(i)    Such other agreements, instruments, certificates and documents as the
Administrative Agent may reasonably request.
SECTION 5.3    Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each Reinvestment hereunder shall
be subject to the further conditions precedent that on the date of such Purchase
or Reinvestment, the following statements shall be true (and Seller, by
accepting the amount of such Purchase or by receiving the proceeds of such
Reinvestment, shall be deemed to have certified that):
(a)    each of the representations and warranties contained in Article VI, in
the Sale Agreement and in each other Transaction Document that are qualified as
to materiality are true and correct, and each not so qualified are true and
correct in all material respects, in each case, on and as of such day as though
made on and as of such day (except to the extent such representations and
warranties explicitly refer solely to an earlier date or period, in which case
they shall be true and correct as of such earlier date or period);
(b)    no event has occurred and is continuing or would result from such
Purchase or Reinvestment, that constitutes an Event of Default, an Unmatured
Event of Default, a Servicer Termination Event or an Unmatured Servicer
Termination Event;
(c)    after giving effect to each proposed Purchase or Reinvestment, (i) with
respect to any Purchaser Group, such Purchaser Group’s Purchaser Group
Investment will not exceed such Purchaser Group’s Purchaser Group Commitment,
(ii) the Total Investment will not exceed the Purchasers’ Total Commitment, and
(iii) the Total Investment will not exceed the sum of the Receivables Investment
Base and the Loan Investment Base; and
(d)    the Purchase Termination Date has not occurred.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.1    Representations and Warranties of Seller. Seller represents and
warrants, as of the Effective Date and as of each date on which a Purchase or
Reinvestment is made, as follows:
(a)    Seller is a limited liability company duly formed and existing in good
standing under the laws of the State of Delaware; has all necessary limited
liability company power to carry on its present business; and has made all
necessary filings in order to be licensed or qualified and in good standing in
each jurisdiction in which the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary and in which the failure to be so licensed or qualified
would have a Material Adverse Change with respect to Seller.
(b)    The execution, delivery and performance by Seller of each Transaction
Document to which it is party and each other document to be delivered by it
thereunder, (i) are within its limited liability company powers, (ii) have been
duly authorized by all


24



--------------------------------------------------------------------------------





necessary limited liability company action, (iii) do not contravene, violate or
breach (1) its organizational documents, (2) any Applicable Law, (3) any
Contractual Obligation of or affecting Seller or any of its properties, or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property and (iv) do not result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such Contractual Obligation, other than this Agreement and the other
Transaction Documents.
(c)    Each Transaction Document to which Seller is a party has been duly
executed and delivered by Seller.
(d)    No authorization or approval or other action by, and no notice to,
license from or filing with, any Governmental Authority is required for the due
execution, delivery and performance by Seller of each Transaction Document to
which it is party or any other document to be delivered by it thereunder.
(e)    Each Transaction Document to which Seller is a party constitutes a legal,
valid and binding obligation of Seller, enforceable against it in accordance
with its terms, except as limited by bankruptcy, insolvency, moratorium,
fraudulent conveyance or other laws relating to the enforcement of creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought at equity or law).
(f)    There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting Seller or its
properties before any Governmental Authority which could reasonably be expected
to result in a Material Adverse Change with respect to Seller.
(g)    Seller is Solvent and no Insolvency Event has occurred with respect to
Seller.
(h)    Since the date of the Seller’s most recent audited financial statements,
no Material Adverse Change or event which, individually or in the aggregate, is
reasonably likely to result in a Material Adverse Change has occurred with
respect to Seller.
(i)    No Change of Control has occurred.
(j)    All assets of Seller are free and clear of any Adverse Claim in favor of
the Internal Revenue Service, any employee benefit plan, the PBGC or similar
entity.
(k)    All information furnished by or on behalf of Seller to the Administrative
Agent or any other Affected Party for purposes of or in connection with any
Information Package, the Transaction Documents or any transaction contemplated
thereby is, at the time the same is furnished, taken as a whole, true and
accurate in all material respects and such information does not omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(l)    Seller has not changed its name or the location of its jurisdiction of
formation since the Formation Date.


25



--------------------------------------------------------------------------------





(m)    Seller (i) is not required to register as an investment company under the
Investment Company Act, without reliance of Section 3(c)(1) or Section 3(c)(7)
of the Investment Company Act, and (ii) is not a “covered fund” under the
Volcker Rule. In determining that Seller is not a “covered fund” under the
Volcker Rule, Seller is entitled to rely on the exemption from the definition of
“investment company” set forth in Rule 3c-5(A) of the Investment Company Act.
(n)    No transaction contemplated by this Agreement or any other Transaction
Document requires compliance by it with any bulk sales act or similar law.
(o)    Each Asset included in the Net Pool Balance as an Eligible Receivable or
Eligible Loan, as applicable, on the date of any Purchase or Reinvestment or on
the date of any Information Package was an Eligible Receivable or Eligible Loan,
as applicable, on such date. Upon and after giving effect to any Purchase or
Reinvestment to be made on such date, sufficient Eligible Receivables exist in
the Receivables Pool and sufficient Eligible Loans exist in the Loan Pool such
that (i) the Total Investment will not exceed the Purchasers’ Total Commitment,
and (ii) the Total Investment will not exceed the sum of the Receivables
Investment Base and the Loan Investment Base.
(p)    Each sale of an Asset and the Related Assets to Seller under the Sale
Agreement constitutes the absolute and irrevocable sale and transfer of all
right, title and interest of such Originator in such Asset and Related Security
to Seller and no further action, including any filing or recording of any
document or any notice to, license from or approval from any Governmental
Authority is necessary in order to establish the ownership interest of Seller
effected by such sale or to permit Seller to service, enforce or otherwise
collect such Asset from the related Account Debtor or Obligor.
(q)    The Administrative Agent has a first priority perfected security interest
in the Seller Assets, free and clear of any Adverse Claim.
(r)    No event has occurred and is continuing and no condition exists, or would
result from any Purchase or Reinvestment hereunder, that constitutes,
individually or in the aggregate, an Event of Default, an Unmatured Event of
Default, a Servicer Termination Event or an Unmatured Servicer Termination
Event.
(s)    Seller is in compliance in all material respects with the Receivable
Documentation relating to the Pool Receivables and the Loan Documents relating
to the Pool Loans, and none of (i) the Pool Receivables or the Receivable
Documentation related thereto or (ii) the Pool Loans or the Loan Documents
related thereto are subject to any defense, dispute, Dilution or any offset,
counterclaim or other defense, whether arising out of the transactions
contemplated by this Agreement or any other Transaction Document or
independently thereof.
(t)    No effective financing statement or other instrument similar in effect
covering any Pool Asset or any other Seller Assets is on file in any recording
office (except any financing statements or other instruments filed pursuant to
this Agreement or any other Transaction Document), and, to the knowledge of
Seller, no competing notice or notice


26



--------------------------------------------------------------------------------





inconsistent with the transactions contemplated in this Agreement or any other
Transaction Document is in effect with respect to any Account Debtor or Obligor.
(u)    Seller has filed all material tax returns and reports required by
Applicable Law to have been filed by it and has paid all material taxes,
assessments and governmental charges thereby shown to be owing by it, other than
any such taxes, assessments or charges that are not yet delinquent or are being
contested in good faith by appropriate proceedings.
(v)    Seller is, and shall at all relevant times continue to be, a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3.
(w)    The facts regarding Seller, each Originator, Servicer, Performance
Guarantor, the Pool Assets, the Related Assets and the related matters set forth
or assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
(x)    No sale, contribution or assignment of Assets under the Sale Agreement
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.
(y)    All Pool Assets (i) were originated by CHS or CHS Capital in the ordinary
course of its business, (ii) were sold by CHS or CHS Capital to Seller for fair
consideration and reasonably equivalent value and (iii) solely with respect to
Pool Receivables, represent all, or a portion of the purchase price of
merchandise, insurance or services within the meaning of Section 3(c)(5)(A) of
the Investment Company Act.
(z)    Policies and procedures have been implemented and maintained by or on
behalf of Seller that are designed to achieve compliance by Seller, Originators
and each of their respective Subsidiaries, directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, giving due regard to
the nature of such Person’s business and activities, and Seller, Originators,
their respective Subsidiaries and their respective officers and employees and,
to the knowledge of Seller, its directors and agents acting in any capacity in
connection with or directly benefitting from the credit facility established
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
each case in all material respects. (i) None of Seller, Originators or any of
their Subsidiaries or, to the knowledge of Seller, any of its directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the credit facility established hereby, is a Sanctioned
Person, and (ii) neither Seller, Originators nor any of their respective
Subsidiaries is organized or resident in a Sanctioned Country. No Purchase or
Reinvestment or use of proceeds thereof by Seller in any manner will violate
Anti-Corruption Laws or applicable Sanctions.






27



--------------------------------------------------------------------------------





(aa)    Seller does not have outstanding any security of any kind except
membership interests issued to CHS in connection with its organization, and has
not incurred, assumed, guaranteed or otherwise become directly or indirectly
liable for, or in respect of, any Debt and no Person has any commitment or other
arrangement to extend credit to Seller, in each case, other than as will occur
in accordance with the Transaction Documents.
(bb)    The use of all funds obtained by Seller under this Agreement will not
conflict with or contravene any of Regulations T, U and X promulgated by the
Board of Governors of the Federal Reserve System.
(cc)    None of the Seller, any Affiliate of the Seller or any third party with
which the Seller or any Affiliate thereof has contracted has delivered, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Purchaser Agent prior
to delivery to such Rating Agency and has not participated in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Purchaser Agent.
(dd)    Each of the Concentration Account and each Seller Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC. The
Concentration Account and each Seller Collection Account are in the name of the
Seller, and the Seller owns and has good and marketable title to the
Concentration Account and each Seller Collection Account free and clear of any
Adverse Claim. The Seller has delivered to the Administrative Agent a fully
executed Seller Account Agreement relating to the Concentration Account and each
Seller Collection Account, pursuant to which the applicable Account Bank has
agreed to comply with the instructions originated by the Administrative Agent
directing the disposition of funds in the Concentration Account or the Seller
Collection Accounts, as applicable, without further consent by the Seller, the
Servicer or any other Person. The Administrative Agent has “control” (as defined
in Section 9-104 of the UCC) over the Concentration Account and each Seller
Collection Account.
(ee)    Each of the Originator Collection Accounts and Originator Specified
Accounts constitutes a “deposit account” within the meaning of the applicable
UCC. Each of the Originator Collection Accounts and Originator Specified
Accounts is in the name of an Originator, and such Originator owns and has good
and marketable title to the such accounts free and clear of any Adverse Claim.
The Originator has delivered to the Administrative Agent a fully executed
Originator Account Agreement relating to the Originator Collection Accounts,
pursuant to which the applicable Account Bank has agreed to comply with the
instructions originated by the Administrative Agent directing the disposition of
funds in the Originator Collection Accounts without further consent by the
Seller, the Servicer or any other Person. The Administrative Agent has “control”
(as defined in Section 9-104 of the UCC) over the Originator Collection
Accounts.
(ff)    Seller has complied in all material respects with the Credit and
Collection Policy and has not, since the Effective Date, made any changes in the
Credit and Collection Policy that would impair in any material respect the
collectability, value, validity or enforceability of, or increase the days to
pay or Dilution with respect to, any Pool Asset or


28



--------------------------------------------------------------------------------





otherwise have a Material Adverse Change with respect to Seller without the
consent of the Required Purchasers.
(gg)    Each remittance of Collections by or on behalf of Seller to
Administrative Agent under this Agreement will have been (i) in payment of a
debt incurred by Seller in the ordinary course of business or financial affairs
of Seller and (ii) made in the ordinary course of business or financial affairs
of Seller.
(hh)    Immediately prior to and as of the Effective Date, no event has occurred
and is continuing and no condition exists, that constitutes, individually or in
the aggregate, (i) an Event of Default, (ii) an Unmatured Event of Default,
(iii) a Servicer Termination Event or (iv) an Unmatured Servicer Termination
Event, in each case, as such capitalized terms in clauses (i) through (iv) are
defined in the Original Agreement.
(ii)    Immediately prior to and as of the Effective Date, each of the
representations and warranties of the Seller contained in the Original Agreement
that are qualified as to materiality are true and correct, and each not so
qualified are true and correct in all material respects, in each case, on and as
of the Effective Date as though made on and as of the Effective Date (except to
the extent such representations and warranties explicitly refer solely to an
earlier date or period, in which case they shall be true and correct as of such
earlier date or period).
SECTION 6.2    Representations and Warranties of CHS. CHS, individually and as
Servicer, represents and warrants, as of the Effective Date and as of each date
on which a Purchase or Reinvestment is made, as follows:
(a)    CHS is a corporation duly formed and existing in good standing and whose
by-laws provide that it shall be governed by the laws of the State of Minnesota;
has all necessary corporate power to carry on its present business; and has made
all necessary filings in order to be licensed or qualified and in good standing
in each jurisdiction in which the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary and in which the failure to be so licensed or qualified
would have a Material Adverse Change with respect to CHS.
(b)    The execution, delivery and performance by Servicer of each Transaction
Document to which it is party and each other document to be delivered by it
thereunder, (i) are within its corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene, violate or breach
(1) its by-laws or its other organizational documents, (2) any Applicable Law,
(3) any Contractual Obligation of or affecting Servicer or any of its
properties, or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting it or its property and (iv) do not result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement and
the other Transaction Documents.




29



--------------------------------------------------------------------------------





(c)    Each Transaction Document to which Servicer is party has been duly
executed and delivered by Servicer.
(d)    No authorization or approval or other action by, and no notice to,
license from or filing with, any Governmental Authority is required for the due
execution, delivery and performance by Servicer of each Transaction Document to
which it is party or any other document to be delivered by it thereunder.
(e)    Each Transaction Document to which Servicer is a party constitutes a
legal, valid and binding obligation of Servicer, enforceable against it in
accordance with its terms, except as limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance or other laws relating to the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought at equity or law).
(f)    There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting Servicer or any
of its Affiliates before any Governmental Authority which could reasonably be
expected to result in a Material Adverse Change with respect to Servicer.
(g)    Servicer is Solvent and no Insolvency Event has occurred with respect to
Servicer.
(h)    Since the date of the Servicer’s most recent audited financial
statements, no Material Adverse Change or event which, individually or in the
aggregate, is reasonably likely to result in a Material Adverse Change has
occurred with respect to Servicer.
(i)    No Change of Control has occurred.
(j)    All information furnished by or on behalf of Servicer to the
Administrative Agent or any other Affected Party for purposes of or in
connection with any Information Package, the Transaction Documents or any
transaction contemplated thereby is, at the time the same is furnished, taken as
a whole, true and accurate in all material respects and such information does
not omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(k)    Servicer is not required to register as an investment company under the
Investment Company Act.
(l)    No transaction contemplated by the Sale Agreement requires compliance by
it with any bulk sales act or similar law.
(m)    Each Asset included in the Net Pool Balance as an Eligible Receivable or
Eligible Loan, as applicable, on the date of any Purchase or Reinvestment or on
the date of any Information Package was an Eligible Receivable or Eligible Loan,
as applicable, on such date. Upon and after giving effect to any Purchase or
Reinvestment to be made on such date, sufficient Eligible Receivables exist in
the Receivables Pool and sufficient Eligible Loans exist in the Loan Pool such
that (i) the Total Investment will not exceed the Purchasers’


30



--------------------------------------------------------------------------------





Total Commitment, and (ii) the Total Investment will not exceed the sum of the
Receivables Investment Base and the Loan Investment Base.
(n)    Since the Effective Date, there has been no material adverse change in
the ability of Servicer to service, enforce or otherwise collect the Pool Assets
and the Related Security.
(o)    No event has occurred and is continuing and no condition exists, or would
result from any Purchase or Reinvestment hereunder, that constitutes,
individually or in the aggregate, an Event of Default, an Unmatured Event of
Default, a Servicer Termination Event or an Unmatured Servicer Termination
Event.
(p)    Servicer is in compliance in all material respects with the Receivable
Documentation relating to the Pool Receivables and the Loan Documents relating
to the Pool Loans, and none of the (i) Pool Receivables or the Receivable
Documentation related thereto and (ii) Pool Loans or the Loan Documents related
thereto are subject to any defense, dispute, Dilution or any offset,
counterclaim or other defense, whether arising out of the transactions
contemplated by this Agreement or any other Transaction Document or
independently thereof.
(q)    No effective financing statement or other instrument similar in effect
covering any Pool Asset or any other Seller Assets is on file in any recording
office (except any financing statements or other instruments filed pursuant to
this Agreement or any other Transaction Document), and, to the knowledge of
Servicer, no competing notice or notice inconsistent with the transactions
contemplated in this Agreement is in effect with respect to any Account Debtor
or Obligor.
(r)    Servicer has filed all material tax returns and reports required by
Applicable Law to have been filed by it and has paid all material taxes,
assessments and governmental charges, to its knowledge, owing by it, other than
any such taxes, assessments or charges that are not yet delinquent or are being
contested in good faith by appropriate proceedings.
(s)    The facts regarding Seller, each Originator, Servicer, Performance
Guarantor, the Pool Assets, the Related Assets and the related matters set forth
or assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
(t)    Policies and procedures have been implemented and maintained by or on
behalf of CHS that are designed to achieve compliance by CHS and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, giving due regard to the nature of such Person’s
business and activities, and CHS, its Subsidiaries and their respective officers
and employees and, to the knowledge of CHS, its directors and agents acting in
any capacity in connection with or directly benefitting from the credit facility
established hereby, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects. (i) None of CHS or any of its
Subsidiaries or, to the knowledge of CHS, any of its directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the credit facility established hereby,


31



--------------------------------------------------------------------------------





is a Sanctioned Person, and (ii) neither CHS nor any of its Subsidiaries is
organized or resident in a Sanctioned Country. No Purchase or Reinvestment or
use of proceeds thereof by CHS in any manner will violate Anti-Corruption Laws
or applicable Sanctions.
(u)    None of the Servicer, any Affiliate of the Servicer or any third party
with which the Servicer or any Affiliate thereof has contracted has delivered,
in writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Purchaser Agent prior
to delivery to such Rating Agency and has not participated in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Purchaser Agent.
(v)    Each of the Concentration Account and each Seller Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC. The
Concentration Account and each Seller Collection Account are in the name of the
Seller, and the Seller owns and has good and marketable title to the
Concentration Account and each Seller Collection Account free and clear of any
Adverse Claim. The Seller has delivered to the Administrative Agent a fully
executed Seller Account Agreement relating to the Concentration Account and each
Seller Collection Account, pursuant to which the applicable Account Bank has
agreed to comply with the instructions originated by the Administrative Agent
directing the disposition of funds in the Concentration Account or the Seller
Collection Accounts, as applicable, without further consent by the Seller, the
Servicer or any other Person. The Administrative Agent has “control” (as defined
in Section 9-104 of the UCC) over the Concentration Account and each Seller
Collection Account.
(w)    Each of the Originator Collection Accounts and Originator Specified
Accounts constitutes a “deposit account” within the meaning of the applicable
UCC. Each of the Originator Collection Accounts and Originator Specified
Accounts is in the name of an Originator, and such Originator owns and has good
and marketable title to such accounts free and clear of any Adverse Claim. The
Originator has delivered to the Administrative Agent a fully executed Originator
Account Agreement relating to the Originator Collection Accounts, pursuant to
which the applicable Account Bank has agreed to comply with the instructions
originated by the Administrative Agent directing the disposition of funds in the
Originator Collection Accounts without further consent by the Seller, the
Servicer or any other Person. The Administrative Agent has “control” (as defined
in Section 9-104 of the UCC) over the Originator Collection Accounts.
(x)    Servicer has complied in all material respects with the Credit and
Collection Policy and has not, since the Effective Date, made any changes in the
Credit and Collection Policy that would impair in any material respect the
collectability, value, validity or enforceability of, or increase the days to
pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to Servicer without the consent of the Required
Purchasers.






32



--------------------------------------------------------------------------------





(y)    Immediately prior to and as of the Effective Date, no event has occurred
and is continuing and no condition exists, that constitutes, individually or in
the aggregate, (i) an Event of Default, (ii) an Unmatured Event of Default,
(iii) a Servicer Termination Event or (iv) an Unmatured Servicer Termination
Event, in each case, as such capitalized terms in clauses (i) through (iv) are
defined in the Original Agreement.
(z)    Immediately prior to and as of the Effective Date, each of the
representations and warranties of CHS contained in the Original Agreement that
are qualified as to materiality are true and correct, and each not so qualified
are true and correct in all material respects, in each case, on and as of the
Effective Date as though made on and as of the Effective Date (except to the
extent such representations and warranties explicitly refer solely to an earlier
date or period, in which case they shall be true and correct as of such earlier
date or period).
ARTICLE VII
GENERAL COVENANTS OF SELLER AND SERVICER
SECTION 7.1    Covenants of Seller. From the Effective Date until the Final
Payout Date:
(a)    Existence. Seller will preserve, renew and maintain in full force and
effect its limited liability company existence and good standing under the laws
of the jurisdiction of its organization and take all reasonable action to
maintain all rights, privileges, permits and licenses necessary in the normal
conduct of its business. Seller will at all times be organized under the laws of
the State of Delaware and shall not take any action to change its jurisdiction
of organization. Seller will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the Pool
Assets (unless then held by the Custodian) at the address set forth in Schedule
13.2 or, upon 30 days’ prior written notice to the Administrative Agent, at any
other locations in jurisdictions where all actions reasonably requested by the
Administrative Agent or any Purchaser Agent or otherwise necessary to protect,
perfect and maintain the Administrative Agent’s ownership and security interest
in the Pool Assets and the other Seller Assets have been taken and completed.
(b)    Compliance with Laws. Seller will comply in all material respects with
all Applicable Laws with respect to it, the Pool Receivables and the Receivable
Documentation and the Pool Loans and the Loan Documents.
(c)    Books and Records. Seller will keep its books and accounts in accordance
with GAAP and shall make a notation on its books and records, including any
computer files, to indicate which Assets have been pledged to the Administrative
Agent. Seller will maintain such books and accounts in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over it. Other than Custodian File held by Custodian in accordance
with the Custodian Agreement, Seller will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
(i) Receivables and related Receivable Documentation and (ii) Loans


33



--------------------------------------------------------------------------------





and related Loan Documents in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary for collecting all Pool Assets (including
records adequate to permit the daily identification of each Asset and all
collections of and adjustments to each existing Asset).
(d)    Sales, Liens and Debt. Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, the Pool Assets or any other Seller Assets or
upon or with respect to any account or lockbox to which Collections are required
to be sent, or assign any right to receive income in respect thereof, in each
case, except the dispositions to the Administrative Agent contemplated hereunder
and the Adverse Claims in favor of the Administrative Agent created hereunder.
(e)    Extension or Amendment of Assets. Seller will not (i) extend, or
otherwise amend or modify the payment terms under any Pool Asset or (ii)
otherwise waive or permit or agree to any deviation from the terms or conditions
of any Pool Asset. Seller will not take, or cause to be taken, any action that
reduces the amount payable of any Pool Asset or materially impairs the full and
timely collection thereof.
(f)    Audits and Visits. Seller will, upon reasonable advance notice of not
less than five (5) Business Days (or at any time following the occurrence of an
Event of Default that has not been waived in accordance with this Agreement),
during regular business hours, permit the Administrative Agent and each
Purchaser Agent and representatives thereof at Seller’s expense, (i) to examine
and make abstracts from all books, records and documents (including computer
tapes and disks) in its possession or under its control relating to Pool Assets
and the other Seller Assets, including the Receivable Documentation and Loan
Documents, and (ii) to visit its offices and properties for the purpose of
examining and auditing such materials described in clause (i) above, and,
subject to the foregoing, to discuss matters relating to Pool Assets or its
performance hereunder or under the related Receivable Documentation and Loan
Documents with any of its officers having knowledge of such matters, in each
case, at such reasonable times and as often as may reasonably be desired by the
Administrative Agent or any such Purchaser Agent; provided, however, that unless
an Event of Default has occurred that has not been waived in accordance with
this Agreement, Seller shall be required to reimburse the Administrative Agent
and the Purchaser Agents for the costs and expenses related to (x) only one such
audit or visitation during any calendar year, (y) any audit following a material
change in the systems of Seller or Servicer that occurs after any audit
specified in clause (x) or (z) any follow-up audit that is required as a result
of any audit specified in clauses (x) or (y).










34



--------------------------------------------------------------------------------





(g)    Reporting Requirements. Seller will provide to the Administrative Agent
the following:
(i)    as soon as available and in any event within ninety (90) days after the
end of each annual accounting period of CHS, a copy of the balance sheet of
Seller as of the last day of the period then ended and the statements of income
and cash flows of Seller for the period then ended, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied by a statement of Seller (with, if
necessary, qualifications related to changes in GAAP), to the effect that the
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the financial condition of Seller as of the close
of such fiscal year and the results of its operations and cash flows for the
fiscal year then ended;
(ii)    at least 30 days prior to any change in Seller’s name or jurisdiction of
organization, a notice setting forth the new name or jurisdiction, as
applicable, and the proposed effective date thereof;
(iii)    such data, reports and information relating to the Pool Assets and the
other Seller Assets reasonably requested by the Administrative Agent or any
Purchaser Agent from time to time;
(iv)    promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of any Adverse
Claim or dispute asserted or claim made against a Pool Asset or any other Seller
Assets;
(v)    promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the failure
of any representation or warranty made or deemed to be made by Seller under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made;
(vi)    promptly (and in no event later than three (3) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the
occurrence of any Event of Default, Unmatured Event of Default, Servicer
Termination Event or Unmatured Servicer Termination Event and the action that
Seller proposes to take with respect thereto;
(vii)    at least fifteen (15) days prior to (i) the effectiveness of any change
in or amendment to the Credit and Collection Policy, a description or, if
available, a copy of the Credit and Collection Policy after giving effect to
such change or amendment and a written notice (A) indicating such change or
amendment and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the value, validity, enforceability or collectability
of, or increase the days to pay or Dilution with respect to, any Pool Asset or
decrease the credit quality of any newly created Asset, requesting the consent
of the Required Purchasers thereto (which consent shall not be unreasonably
withheld, conditioned or delayed) and (ii)


35



--------------------------------------------------------------------------------





Seller making any change or changes in the character of its business, written
notice indicating such change and requesting the consent of the Required
Purchasers thereto (which consent shall not be unreasonably withheld,
conditioned or delayed);
(viii)    promptly (and in no event later than five (5) Business Days) following
receipt thereof, a copy of all periodic statements regarding the Seller
Collection Accounts from the applicable Account Banks; and
(ix)    as soon as possible and in any event within three (3) Business Days
after knowledge or notice of the occurrence thereof, written notice of any
matter that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change with respect to Seller.
(h)    Further Assurances. Seller will, at its expense, promptly execute,
deliver and file all further instruments and documents (including UCC-3
financing statement amendments and continuation statements) necessary or
desirable, and take all further action that the Administrative Agent or any
Purchaser Agent may reasonably request, from time to time, in order to perfect,
protect or more fully evidence the Administrative Agent’s first priority
perfected security interest in the Pool Assets and the other Seller Assets, or
to enable the Administrative Agent to exercise or enforce the rights of the
Administrative Agent or any other Affected Party hereunder or under or in
connection with the Pool Assets and the other Seller Assets. In connection with
any change in its name or jurisdiction of organization, Seller will, at its
expense, cause to be delivered to the Administrative Agent (i) one or more
opinions of counsel to Seller, in form and substance reasonably acceptable to
the Administrative Agent, as to such corporate and UCC perfection matters as the
Administrative Agent may request at such time and (ii) one or more certificates
of a Responsible Officer of Seller, in form and substance reasonably acceptable
to the Administrative Agent, with respect to the review of UCC search results.
(i)    Taxes. Seller will pay any and all taxes relating to the transactions
contemplated under this Agreement, including the sale, transfer and assignment
of each Pool Asset and the other Seller Assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by Seller.
(j)    Perform Terms. Seller will duly perform and comply in all material
respects with all terms under the Receivable Documentation and Loan Documents
and promptly inform the Administrative Agent and each Purchaser Agent of any
breach or default by Seller or any Account Debtor or Obligor of any of the terms
thereof.
(k)    Not Adversely Affect the Administrative Agent’s Rights. Seller will
refrain from any act or omission which, individually or in the aggregate, could
reasonably be expected to prejudice, diminish or limit, in each case in any
material respect, the Administrative Agent’s or any other Affected Party’s
rights under or with respect to any of the Pool Assets, any other Seller Assets
or this Agreement, except to the extent such act or omission is expressly
permitted under this Agreement, any other Transaction Document.


36



--------------------------------------------------------------------------------





(l)    Compliance with Credit and Collection Policy. Seller will comply with the
Credit and Collection Policy in all material respects in connection with the
enforcement and collection of Pool Assets and the other Seller Assets.
(m)    Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of the Seller that are designed in good
faith and in a commercially reasonable manner to promote and achieve compliance,
in the reasonable judgment of the Seller, by the Seller, Originators and each of
their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, in each
case giving due regard to the nature of such Person’s business and activities.
The Seller will not request any Purchase or Reinvestment, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Purchase (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent doing so would violate any
Sanctions, or (iii) in any other manner that would result in liability to any
party hereto under any applicable Sanctions or the violation of any Sanctions by
any such Person.
(n)    No Change in Business, Credit and Collection Policy or Organizational
Documents. Seller shall not (i) make any change in (A) the character of its
business without the prior written consent of the Required Purchasers or (B) the
Credit and Collection Policy, which change would impair in any material respect
the collectability, value, validity or enforceability of, or increase the days
to pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to Seller without the prior written consent of the
Required Purchasers, or (ii) amend or otherwise modify its limited liability
company agreement or certificate of formation, in either case, without the prior
written consent of the Required Purchasers.
(o)    Mergers, Acquisitions, Sales, etc. Seller shall not (i) change its
jurisdiction of organization, or make any other change such that any financing
statement filed in connection with the Transaction Documents would become
seriously misleading or would otherwise be rendered ineffective, (ii) be a party
to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, (iii) sell, transfer, convey,
contribute or lease all or any substantial part of its assets, or sell or assign
with or without recourse any Assets or any interest therein to any Person (other
than pursuant hereto and to any Transaction Document) or (iv) have any
Subsidiaries or make any investments in any other Person.










37



--------------------------------------------------------------------------------





(p)    Debt and Business Activity. Except for Seller’s obligation to pay the
“Payoff Amount” as defined in the Payoff Letter and any contingent
indemnification obligations arising under the Payoff Letter that are not then
due and payable, Seller shall not incur, assume, guarantee or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
purchase any asset (or make any investment by share purchase, loan or otherwise)
or engage in any other activity (whether or not pursued for gain or other
pecuniary advantage), in any case, other than as will occur pursuant to the
Transaction Documents.
(q)    Payment of Obligations. The Seller shall duly and punctually pay Deemed
Collections, Repurchase Payments, Yield, fees and all other amounts payable by
the Seller hereunder in accordance with the terms of this Agreement.
(r)    Collection Accounts; Lockbox; Originator Specified Accounts. The Seller
shall (i) direct (x) each Account Debtor to pay all amounts owing under the Pool
Receivables only to a Lockbox, a Collection Account, an Originator Specified
Account or the Concentration Account and (y) each Obligor to pay all amounts
owing under the Pool Loans only to a Seller Collection Account or the
Concentration Account, (ii) not to change such payment instructions while any
Pool Assets remain outstanding, (iii)  take any and all other reasonable
actions, including actions reasonably requested by the Administrative Agent, to
ensure that all amounts owing under the Pool Assets will be deposited in
accordance with clause (i), (iv) hold in trust and cause the Servicer to hold in
trust as the Affected Parties’ exclusive property and safeguard for the benefit
of the Affected Parties all Collections and other amounts remitted or paid to
the Seller or the Servicer (or any of their respective Affiliates) in respect of
Pool Assets for prompt deposit into the Concentration Account in the manner set
forth below, (v) cause the Servicer to deposit in a Collection Account all
Collections remitted to an Originator Specified Account within two (2) days
following receipt thereof and (vi) cause the Servicer to endorse, to the extent
necessary, all checks or other instruments received in any Lockbox so that the
same can be deposited in a Collection Account, in the form so received (with all
necessary endorsements), on the first Business Day after the date of receipt
thereof. The Seller shall not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Seller Collection Account any amounts other
than Collections or proceeds thereof. The Seller shall not terminate or permit
the termination of any Collection Account, Originator Specified Account or
Lockbox or any Account Agreement without the prior written consent of the
Required Purchasers.
(s)    Concentration Account. The Seller shall deposit or cause to be deposited
in the Concentration Account all Available Collections and other amounts
received by Seller, Servicer or an Originator (or any of their respective
Affiliates) or deposited in a Lockbox, an Originator Specified Account or a
Collection Account, in each case, with respect to Pool Assets or any other
Seller Assets (whether such amounts were received by Seller directly or
otherwise) without adjustment, setoff or deduction of any kind or nature no
later than the Business Day preceding the Settlement Date immediately succeeding
receipt thereof; provided that, so long as no Unmatured Event of Default or
Event of Default exists, the Seller shall not be required to deposit Collections
on the Business Day preceding the next Settlement Date in excess of the
aggregate amount the Seller is required to pay on such


38



--------------------------------------------------------------------------------





Settlement Date in accordance with Section 3.1(d). The Seller shall take any and
all other actions, including actions reasonably requested by the Administrative
Agent, to ensure that all amounts owing under the Pool Assets and the other
Seller Assets will be deposited in the Concentration Account in a timely manner
pursuant to the terms of this Agreement. The Seller shall not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to the
Concentration Account any amounts other than Collections or proceeds thereof.
The Seller shall not terminate or permit the termination of the Concentration
Account without the prior written consent of the Required Purchasers.
(t)    Misdirected Payments. If the Seller receives a misdirected payment of a
Pool Asset from any Account Debtor or Obligor, the Seller shall remit such funds
to a Collection Account no later than two (2) Business Days following receipt
thereof. Until remitted to a Collection Account, the Seller shall hold such
funds in trust as the Affected Parties’ exclusive property and safeguard such
funds for the benefit of the Affected Parties.
(u)    Restricted Payments. Seller shall not declare or pay any dividend or
distributions or, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, its membership interests, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in its obligations;
provided, however, that so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result therefrom, Seller may
make, or cause to be made, distributions only out of the funds released to the
Seller in accordance with Section 3.1.
(v)    Tax Status. Seller shall not take or cause any action to be taken that
could result in it being treated as other than a “disregarded entity” within the
meaning of U.S. Treasury Regulation § 301.7701-3.
(w)    Right and Title. Seller shall hold all right, title and interest in each
Pool Asset, except to the extent that any such right, title or interest has been
transferred or granted to Administrative Agent (on behalf of Purchasers).
(x)    Transaction Documents. Without limiting any of Seller’s covenants or
agreements set forth herein or in any other Transaction Document, Seller shall
comply with each and every of its covenants and agreements under each
Transaction Document to which it is a party in any capacity and its certificate
of formation and limited liability company agreement.
(y)    Enforcement of Sale Agreement. On its own behalf and on behalf of
Purchasers, Purchaser Agents and Administrative Agent, Seller shall (x) promptly
enforce all covenants and obligations of each Originator contained in the Sale
Agreement and (y) deliver to Administrative Agent and each Purchaser Agent all
consents, approvals, directions, notices and waivers and take other actions
under the Sale Agreement as may be reasonably directed by the Required
Purchasers.


39



--------------------------------------------------------------------------------





(z)    Use of Funds. Seller shall not use any funds obtained under this
Agreement in any manner that conflicts with or contravenes any of Regulations T,
U and X promulgated by the Board of Governors of the Federal Reserve System.
(aa)    Delivery of Custodian File and Obligor Notes.
(i)    Not later than six (6) months following the Effective Date, the Seller
shall deliver or cause to be delivered directly to the Custodian for the benefit
of the Affected Parties the Custodian File relating to each Effective Date Loan,
and shall cause the related Obligor Note for each Effective Date Loan to be (i)
duly indorsed in blank with note transfer powers in the form set forth in the
Custodian Agreement and (ii) delivered to the Custodian.
(ii)    Not later than thirty (30) days following the date on which the Seller
acquires an interest in any Pool Loan (other than any Effective Date Loan)
pursuant to the Sale Agreement, the Seller shall deliver or cause to be
delivered directly to the Custodian for the benefit of the Affected Parties the
Custodian File relating to such Pool Loan, and shall cause the related Obligor
Note to be (i) duly indorsed in blank with note transfer powers in the form set
forth in the Custodian Agreement and (ii) delivered to the Custodian.
(iii)    Not later than thirty (30) days following any amendment or modification
to any Loan Document, the Seller shall deliver or cause to be delivered such
Loan Document to the Custodian.
SECTION 7.2    Covenants of CHS. From the Effective Date until the Final Payout
Date:
(a)    Existence. Servicer will preserve, renew and maintain in full force and
effect its corporate existence and good standing under the laws of the
jurisdiction of its organization and take all reasonable action to maintain all
rights, privileges, permits and licenses necessary in the normal conduct of its
business. Servicer will keep the office where it keeps its records concerning
the Pool Assets (unless then held by the Custodian) at the address set forth in
Schedule 13.2 or, upon 30 days’ prior written notice to the Administrative
Agent, at any other locations in jurisdictions where all actions reasonably
requested by the Administrative Agent or any Purchaser Agent or otherwise
necessary to protect, perfect and maintain the Administrative Agent’s security
interest in the Pool Assets and the other Seller Assets have been taken and
completed.
(b)    Compliance with Laws. Servicer will comply in all material respects with
all Applicable Laws with respect to it, the Pool Receivables and the Receivable
Documentation and the Pool Loans and the Loan Documents and the servicing and
collection thereof.
(c)    Books and Records. Servicer will keep its books and accounts in
accordance with GAAP and shall make a notation on its books and records,
including any computer files, to indicate which Assets have been pledged to the
Administrative Agent. Servicer will maintain such books and accounts in material
conformity with all applicable requirements


40



--------------------------------------------------------------------------------





of any Governmental Authority having regulatory jurisdiction over it. Other than
Records held by Custodian in accordance with the Custodian Agreement, Servicer
will maintain and implement administrative and operating procedures (including
an ability to recreate records evidencing Receivables and related Receivable
Documentation and Loans and related Loan Documents in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary for collecting all
Pool Assets (including records adequate to permit the daily identification of
each Asset and all collections of and adjustments to each existing Asset).
(d)    Extension or Amendment of Assets. Servicer will not (i) extend, or
otherwise amend or modify, the principal payment terms under any Pool Asset,
unless approved in writing in advance by the Required Purchasers, or (ii)
otherwise waive or permit or agree to any deviation from the terms or conditions
of any Pool Asset, except in the case of clause (ii), in accordance with the
Credit and Collection Policy. Servicer will not take, or cause to be taken, any
action that reduces the amount payable of any Pool Asset or materially impairs
the full and timely collection thereof unless (i) approved in writing in advance
by the Required Purchasers or (ii) such reduction in the amount of such Pool
Asset is paid to the Administrative Agent by the Servicer as a Deemed Collection
in accordance with Section 3.2(a).
(e)    Audits and Visits. Servicer will, upon reasonable advance notice of not
less than five (5) Business Days (or at any time following the occurrence of an
Event of Default that has not been waived in accordance with this Agreement),
during regular business hours, permit the Administrative Agent and each
Purchaser Agent and representatives thereof, at Servicer’s expense, (i) to
examine and make abstracts from all books, records and documents (including
computer tapes and disks) in its possession or under its control relating to
Pool Assets and the other Seller Assets, including the Receivable Documentation
and Loan Documents, and (ii) to visit its offices and properties for the purpose
of examining and auditing such materials described in clause (i) above, and,
subject to the foregoing, to discuss matters relating to Pool Assets or its
performance hereunder or under the related Receivable Documentation and Loan
Documents with any of its officers having knowledge of such matters, in each
case, at such reasonable times and as often as may reasonably be desired by the
Administrative Agent or any such Purchaser Agent; provided, however, that unless
an Event of Default has occurred that has not been waived in accordance with
this Agreement, Servicer shall be required to reimburse the Administrative Agent
and the Purchaser Agent for the costs and expenses related to (x) only one such
audit or visitation during any calendar year, (y) any audit following a material
change in the systems of Seller or Servicer that occurs after any audit
specified in clause (x) or (z) any follow-up audit that is required as a result
of any audit specified in clauses (x) or (y).
(f)    Reporting Requirements. Servicer will provide to the Administrative Agent
the following:
(i)    as soon as available and in any event within sixty (60) days after the
end of each of the first three quarterly accounting periods of CHS, a copy of
the consolidated balance sheet of CHS and its Subsidiaries as of the last day of
such


41



--------------------------------------------------------------------------------





period and the consolidated statement of income of CHS and its Subsidiaries for
the fiscal quarter and for the fiscal year‑to‑date period then ended, prepared
by CHS in accordance with GAAP and certified to by a Responsible Officer;
provided that delivery within the time period specified above of copies of CHS’s
quarterly reports on Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.2(f)(i);
(ii)    as soon as available and in any event within ninety (90) days after the
end of each annual accounting period of CHS, a copy of the consolidated balance
sheet of CHS and its Subsidiaries as of the last day of the period then ended
and the consolidated statements of income and cash flows of CHS and its
Subsidiaries for the period then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by a statement of CHS (with, if necessary,
qualifications related to changes in GAAP), to the effect that the financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of CHS and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended; provided that delivery
within the time period specified above of copies of CHS’s annual report on Form
10-K prepared in compliance with the requirements therefor and filed with the
SEC shall be deemed to satisfy the requirements of this Section 7.2(f)(ii);
(iii)    at least 30 days prior to any change in Servicer’s name or jurisdiction
of organization, a notice setting forth the new name or jurisdiction, as
applicable, and the proposed effective date thereof;
(iv)    such data, reports and information relating to the Pool Assets and the
other Seller Assets reasonably requested by the Administrative Agent or any
Purchaser Agent from time to time;
(v)    promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of any Adverse
Claim or dispute asserted or claim made against a Pool Asset or any other Seller
Assets;
(vi)    promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the failure
of any representation or warranty made or deemed to be made by Servicer under
this Agreement or any other Transaction Document to be true and correct in any
material respect when made;
(vii)    promptly (and in no event later than three (3) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the
occurrence of any Event of Default, Unmatured Event of Default, Servicer
Termination Event or Unmatured Servicer Termination Event and the action that
the Servicer proposes to take with respect thereto;


42



--------------------------------------------------------------------------------





(viii)    at least fifteen (15) days prior to (i) the effectiveness of any
change in or amendment to the Credit and Collection Policy, a description or, if
available, a copy of the Credit and Collection Policy after giving effect to
such change or amendment and a written notice (A) indicating such change or
amendment and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the value, validity, enforceability or collectability
of, or increase the days to pay or Dilution with respect to, any Pool Asset or
decrease the credit quality of any newly created Asset, requesting the consent
of the Required Purchasers thereto (which consent shall not be unreasonably
withheld, conditioned or delayed) and (ii) Servicer making any material change
or changes in the character of its business, written notice indicating such
change and requesting the consent of the Required Purchasers thereto (which
consent shall not be unreasonably withheld conditioned or delayed);
(ix)    promptly (and in no event later than five (5) Business Days) following
receipt thereof, a copy of all periodic statements regarding the Originator
Collection Accounts from the applicable Account Banks; and
(x)    as soon as possible and in any event within three (3) Business Days after
knowledge or notice of the occurrence thereof, written notice of any matter that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change with respect to Servicer.
(g)    Perform Terms. Servicer will duly perform and comply in all material
respects with all terms under the Receivable Documentation and Loan Documents
and promptly inform the Administrative Agent and each Purchaser Agent of any
breach or default by Servicer or any Account Debtor or Obligor of any of the
terms thereof.
(h)    Not Adversely Affect the Administrative Agent’s Rights. Servicer will
refrain from any act or omission which, individually or in the aggregate, could
reasonably be expected to prejudice, diminish or limit, in each case in any
material respect, the Administrative Agent’s or any other Affected Party’s
rights under or with respect to any of the Pool Assets, any other Seller Assets
or this Agreement, except to the extent such act or omission is expressly
permitted under this Agreement or any other Transaction Document.
(i)    Compliance with Credit and Collection Policy. Servicer will comply with
the Credit and Collection Policy in all material respects in connection with the
enforcement and collection of Pool Assets and Related Security.
(j)    Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of Servicer that are designed in good
faith and in a commercially reasonable manner to promote and achieve compliance,
in the reasonable judgment of Servicer, by Servicer and each of its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.


43



--------------------------------------------------------------------------------





(k)    No Change in Business or Credit and Collection Policy or Organizational
Documents. Servicer shall not make any change in (A) the character of its
business without the prior written consent of the Required Purchasers or (B) the
Credit and Collection Policy, which change would impair in any material respect
the collectability, value, validity or enforceability of, or increase the days
to pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to Seller without the prior written consent of the
Required Purchasers.
(l)    Collection Accounts; Lockbox; Originator Specified Accounts. The Servicer
shall (i) direct (x) each Account Debtor to pay all amounts owing under the Pool
Receivables only to a Lockbox, a Collection Account, an Originator Specified
Account or the Concentration Account and (y) each Obligor to pay all amounts
owing under the Pool Loans only to a Seller Collection Account or the
Concentration Account, (ii) not to change such payment instructions while any
Pool Assets remain outstanding, (iii)  take any and all other reasonable
actions, including actions reasonably requested by the Administrative Agent, to
ensure that all amounts owing under the Pool Assets will be deposited in
accordance with clause (i), (iv) hold in trust as the Affected Parties’
exclusive property and safeguard for the benefit of the Affected Parties all
Collections and other amounts remitted or paid to the Seller or the Servicer (or
any of their respective Affiliates) in respect of Pool Assets for prompt deposit
into the Concentration Account in the manner set forth below, (v) deposit in a
Collection Account all Collections remitted to an Originator Specified Account
within two (2) days following receipt thereof and (vi) endorse, to the extent
necessary, all checks or other instruments received in any Lockbox so that the
same can be deposited in a Collection Account, in the form so received (with all
necessary endorsements), on the first Business Day after the date of receipt
thereof. The Servicer shall not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to a Lockbox, a Collection Account or an
Originator Specified Account any amounts other than Collections or proceeds
thereof. The Servicer shall not terminate or permit the termination of any
Collection Account, Originator Specified Account or Lockbox or any Account
Agreement without the prior written consent of the Required Purchasers.
(m)    Concentration Account. The Servicer shall deposit or cause to be
deposited in the Concentration Account all Available Collections and other
amounts received by Seller, Servicer or Originator (or any of their respective
Affiliates) or deposited in a Lockbox, an Originator Specified Account or a
Collection Account, in each case, with respect to Pool Assets or any other
Seller Assets (whether such amounts were received by Seller directly or
otherwise) without adjustment, setoff or deduction of any kind or nature no
later than the Business Day preceding the Settlement Date immediately succeeding
receipt thereof; provided that, so long as no Unmatured Event of Default or
Event of Default exists, the Seller shall not be required to deposit Collections
on the Business Day preceding the next Settlement Date in excess of the
aggregate amount the Seller is required to pay on such Settlement Date in
accordance with Section 3.1(d). The Servicer shall take any and all other
actions, including actions reasonably requested by the Administrative Agent, to
ensure that all amounts owing under the Pool Assets and the other Seller Assets
will be deposited in the Concentration Account in a timely manner pursuant to
the terms of this Agreement. The Servicer shall not deposit or otherwise credit,
or cause or permit to be so deposited or credited,


44



--------------------------------------------------------------------------------





to the Concentration Account any amounts other than Collections or proceeds
thereof. The Servicer shall not terminate or permit the termination of the
Concentration Account without the prior written consent of the Required
Purchasers.
(n)    Misdirected Payments. If the Servicer receives a misdirected payment of a
Pool Asset from any Account Debtor or Obligor, the Servicer shall remit such
funds to a Collection Account no later than two (2) Business Days following
receipt thereof. Until remitted to a Collection Account, the Servicer shall hold
such funds in trust as the Affected Parties’ exclusive property and safeguard
such funds for the benefit of the Affected Parties.
(o)    Tax Status. Servicer shall not take or cause any action to be taken that
could result in Seller being treated as other than a “disregarded entity” within
the meaning of U.S. Treasury Regulation § 301.7701-3.
(p)    Transaction Documents. Without limiting any of Servicer’s covenants or
agreements set forth herein or in any other Transaction Document, so long as
Servicer is an Originator or Performance Guarantor, Servicer shall comply with
each and every of its covenants and agreements as an Originator or Performance
Guarantor, as applicable, under each Transaction Document to which it is a party
in any capacity.


(q)    Delivery of Custodian File and Obligor Notes.
(i)    Not later than six (6) months following the Effective Date, the Servicer
shall deliver or cause to be delivered directly to the Custodian for the benefit
of the Affected Parties the Custodian File relating to each Effective Date Loan,
and shall cause the related Obligor Note for each Effective Date Loan to be (i)
duly indorsed in blank with note transfer powers in the form set forth in the
Custodian Agreement and (ii) delivered to the Custodian.
(ii)    Not later than thirty (30) days following the date on which the Seller
acquires an interest in any Pool Loan (other than any Effective Date Loan)
pursuant to the Sale Agreement, the Servicer shall deliver or cause to be
delivered directly to the Custodian for the benefit of the Affected Parties the
Custodian File relating to such Pool Loan, and shall cause the related Obligor
Note to be (i) duly indorsed in blank with note transfer powers in the form set
forth in the Custodian Agreement and (ii) delivered to the Custodian.
(iii)    Not later than thirty (30) days following any amendment or modification
to any Loan Document, the Servicer shall deliver or cause to be delivered such
Loan Document to the Custodian.






45



--------------------------------------------------------------------------------





SECTION 7.3    Full Recourse. Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) Seller has the
obligation to pay all Yield and other amounts due under Sections 3.1(c) and 3.4
or under Articles IV or XII (which obligation shall be full recourse general
obligations of Seller), and (ii) all obligations of CHS so specified hereunder
shall be full recourse general obligations of CHS.
SECTION 7.4    Corporate Separateness; Related Matters and Covenants. Each of
Seller and Servicer covenant, until the Final Payout Date, as follows:
(a)    Seller and Servicer shall assure that Seller, Servicer, CHS, Performance
Guarantor and Originators (and each of their respective Affiliates) shall
observe the applicable legal requirements for the recognition of Seller as a
legal entity separate and apart from each of Originators, CHS, Servicer,
Performance Guarantor and any of their respective Affiliates other than Seller,
and comply with its organizational documents and assuring that each of the
following is complied with:
(i)    Seller shall maintain (or cause to be maintained) separate company
records and books of account (each of which shall be sufficiently full and
complete to permit a determination of Seller’s assets and liabilities and, in
the case of such records and books of account, to permit a determination of the
obligees thereon and the time for performance of each of Seller’s obligations)
from those of Originators, CHS, Servicer, Performance Guarantor and their
respective Affiliates (other than Seller);
(ii)    except as otherwise permitted by this Agreement, Seller shall not
commingle any of its assets or funds with those of Originators, CHS, Servicer,
Performance Guarantor or any of their respective Affiliates (other than Seller);
(iii)    at least one member of Seller’s Board of Managers shall be an
Independent Manager and the limited liability company agreement of Seller shall
provide: (i) for the same definition of “Independent Manager” as used herein,
(ii) that Seller’s Board of Managers shall not approve, or take any other action
to cause the filing of, a voluntary bankruptcy petition with respect to Seller
unless the Independent Manager shall approve the taking of such action in
writing before the taking of such action and (iii) that the provisions required
by clauses (i) and (ii) of this sentence cannot be amended except in accordance
with this Agreement and without the prior written consent of the Independent
Manager and the Required Purchasers;
(iv)    the members and Board of Managers of Seller shall hold all regular and
special meetings appropriate to authorize Seller’s actions. The members and
managers of Seller may act from time to time by unanimous written consent or
through one or more committees in accordance with Seller’s certificate of
formation and its limited liability company agreement. Seller shall not take any
Material Actions (as defined in its limited liability company agreement) without
the consent of all its managers, including its Independent Manager. Appropriate
minutes of all


46



--------------------------------------------------------------------------------





meetings of Seller’s members and managers (and committees thereof) shall be kept
by Seller;
(v)    Seller shall compensate its Independent Manager in accordance with
Seller’s limited liability company agreement;
(vi)    decisions with respect to Seller’s business and daily operations shall
be independently made by Seller and shall not be dictated by Originators, CHS,
Servicer or any of their respective Affiliates (except by CHS Capital as a
member and/or manager of Seller in accordance with Seller’s limited liability
company agreement); provided that Servicer shall administer, service and collect
the Pool Assets as contemplated by the Transaction Documents;
(vii)    no transactions shall be entered between Seller, on the one hand and
any Originator, Servicer, CHS, Performance Guarantor or any Affiliate of any of
them (other than Seller), on the other hand (other than as contemplated hereby
and in the other Transaction Documents);
(viii)    Seller shall act solely in its own name and through its own authorized
managers, members, directors, officers and agents, except that, as a general
matter, the Account Debtors and Obligors will not be informed in the first
instance that Servicer is acting on behalf of Seller, that such Originator sold
Assets to Seller or that Seller sold Assets to the Administrative Agent;
(ix)    None of Originators, Servicer or any Affiliates of CHS shall be
appointed as an agent of Seller, except in the capacity of servicer or
subservicer hereunder;
(x)    none of Servicer, Originators, CHS, Performance Guarantor or any of their
respective Affiliates shall advance funds or credit to Seller; and none of
Servicer, Originators, CHS or any Affiliate of Servicer, Originators,
Performance Guarantor or CHS will otherwise supply funds or credit to, or
guarantee any obligation of, Seller except as expressly contemplated by the
Transaction Documents;
(xi)    Seller shall maintain a separate space which shall be physically
separate from space occupied by Originators, Servicer, Performance Guarantor or
any Affiliate of any Originator, Performance Guarantor or Servicer (but may be
in a separate space occupied solely by Seller at the offices of CHS or any
Affiliate of CHS) and shall be clearly identified as Seller’s space so it can be
identified by outsiders;
(xii)    other than as permitted by the Transaction Documents, Seller shall not
guarantee, or otherwise become liable with respect to, any obligation of CHS,
Originators, Servicer, Performance Guarantor or any Affiliate thereof (other
than Seller);


47



--------------------------------------------------------------------------------





(xiii)    Seller shall at all times hold itself out to the public under Seller’s
own name as a legal entity separate and distinct from its equity holders,
members, managers, CHS, Originators, Servicer, Performance Guarantor and each of
their respective Affiliates (other than Seller) (the foregoing to include Seller
not using the letterhead or telephone number of any such Person);
(xiv)    CHS shall prepare its financial statements in compliance with GAAP
consistently applied;
(xv)    if any of Seller, CHS, Servicer, Performance Guarantor or Originators
shall provide any information with respect to the Pool Assets to any creditor of
Seller, CHS, Servicer, Performance Guarantor or such Originator, Seller or
Servicer, as the case may be, shall also provide (or cause such Originator to
provide) to such creditor a notice indicating that the Collections relating to
such Pool Assets are held in trust for the Affected Parties;
(xvi)    to the extent required by GAAP, CHS’s financial statements shall
disclose the separateness of Seller and that the Pool Assets that are owned by
Seller are not available to creditors of CHS or its Affiliates other than
Seller;
(xvii)    any allocations of direct, indirect or overhead expenses for items
shared between Seller and Originators, Servicer, CHS, Performance Guarantor or
any of their respective Affiliates shall be made among Seller and Originators,
Servicer, CHS, Performance Guarantor or any of their respective Affiliates to
the extent practical on the basis of actual use or value of services rendered
and otherwise on a basis reasonably related to actual use or the value of
services rendered;
(xviii)    Seller shall not be named, directly or indirectly, as a contingent
beneficiary or loss payee on any insurance policy covering the Servicer,
Originators, CHS, Performance Guarantor or any Affiliate of any of them (other
than Seller) other than insurance policies entered into in the ordinary course
of business covering other Affiliates of any of the foregoing;
(xix)    Seller shall maintain adequate capital in light of its contemplated
business operations;
(xx)    Seller shall generally maintain an arm’s-length relationship with
Originators, Servicer, CHS, Performance Guarantor and their respective
Affiliates and each transaction entered into with Seller shall be undertaken in
good faith for a bona fide business purpose; and
(xxi)    the Independent Manager shall not at any time serve as a trustee in
bankruptcy for Seller, CHS, Originators, Performance Guarantor, Servicer or any
of their respective Affiliates.


48



--------------------------------------------------------------------------------





(b)    Seller and Servicer agree that:
(i)    Seller shall not (A) issue any security of any kind except certificates
evidencing membership interests issued to CHS Capital in connection with its
formation, or (B) incur, assume, guarantee or otherwise become directly or
indirectly liable for or in respect of any Debt or obligation other than as
expressly permitted by the Transaction Documents.
(ii)    Seller shall not sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents.
(iii)    Seller shall not purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as permitted by, or as provided in, the
Transaction Documents.
(iv)    Seller shall not engage in any activity (whether or not pursued for gain
or other pecuniary advantage) other than as permitted by the Transaction
Documents.
(v)    Seller shall not create, assume or suffer to exist any Adverse Claim on
any of its assets other than any Adverse Claim created pursuant to the
Transaction Documents.
(vi)    Seller shall not make any payment, directly or indirectly, to, or for
the account or benefit of, any owner of any security interest or equity interest
in Seller or any Affiliate of any such owner (except, in each case, as expressly
permitted by the Transaction Documents).
(vii)    Seller shall not acquiesce in, or direct Servicer or any other agent to
take, any action that is prohibited to be taken by Seller in clauses (i) through
(vi) above.
(viii)    Seller shall not have any employees.
(ix)    Seller will provide not less than ten (10) Business Days’ prior written
notice to the Administrative Agent of any removal or replacement of any person
that is currently serving or is proposed to be appointed as an Independent
Manager, such notice to include the identity of the proposed replacement
Independent Manager, together with a certification that such replacement
satisfies the requirements for an Independent Manager set forth in this
Agreement and the limited liability company agreement of Seller.
(c)    Neither Seller nor Servicer shall take any action or permit any of their
respective Affiliates to take any action inconsistent with subsection (a) or (b)
above.




49



--------------------------------------------------------------------------------





ARTICLE VIII
ADMINISTRATION AND COLLECTION
SECTION 8.1    Designation of Servicer.
(a)    CHS as Initial Servicer. The servicing, administering and collection of
the Pool Assets on behalf of Seller, Administrative Agent, Purchaser Agents and
Purchasers shall be conducted by the Person designated as Servicer hereunder
(“Servicer”) from time to time in accordance with this Section 8.1. Until
Administrative Agent (with the consent, or acting at the direction of, the
Required Purchasers) gives to CHS a Successor Notice (as defined in Section
8.1(b)), CHS is hereby designated as, and hereby agrees to perform the duties
and obligations of, Servicer pursuant to the terms hereof. Servicer shall
receive the Servicing Fee, payable as described in Article III, for the
performance of its duties hereunder.
(b)    Successor Notice. In the event that a Servicer Termination Event has
occurred and has not been waived in accordance with this Agreement,
Administrative Agent (with the consent of, or at the direction of, the Required
Purchasers) shall have the right, upon not less than five (5) Business Days’
notice to CHS and Seller, to designate a successor Servicer pursuant to the
terms hereof (a “Successor Notice”). Upon effectiveness of a Successor Notice,
CHS agrees that it shall terminate its activities as Servicer hereunder in a
manner that Administrative Agent reasonably believes will facilitate the
transition of the performance of such activities to the successor Servicer, and
such successor Servicer shall assume each and all of CHS’s obligations to
service and administer the Pool Assets, on the terms and subject to the
conditions herein set forth, and CHS shall use commercially reasonable efforts
to assist such successor Servicer in assuming such obligations.
(c)    Subservicers; Subcontracts. Servicer may not subcontract with any Person
that is not an Affiliate of Servicer (excluding Seller) or otherwise delegate
any of its duties or obligations hereunder except with the prior written consent
of Administrative Agent and each Purchaser Agent; provided that, notwithstanding
any such designation, delegation or subcontract, Servicer shall remain primarily
and directly liable for the performance of all the duties and obligations of
Servicer pursuant to the terms hereof. For the avoidance of doubt, the parties
agree that Servicer may so subcontract with CHS Capital subject to the proviso
in the previous sentence.
SECTION 8.2    Duties of Servicer. Seller, each Purchaser, each Purchaser Agent
and Administrative Agent hereby appoints as its agent Servicer, as from time to
time designated pursuant to Section 8.1, to enforce its rights and interests in
and under the Pool Assets and the other Seller Assets. Servicer shall take or
cause to be taken all necessary and appropriate commercial servicing and
collection activities in arranging the timely payment of amounts due and owing
by any Account Debtor or Obligor (including the identification of the proceeds
of the Pool Assets and related record keeping) all in accordance with Applicable
Laws, with reasonable care and diligence, including diligently and faithfully
performing all servicing and collection actions. In connection with its
administration, collection and servicing obligations, Servicer will perform its
duties under the Receivable Documentation related to the Pool Receivables and
the Loan Documents related to the Pool Loans with the same care and applying the
same policies as it applies to its own assets generally


50



--------------------------------------------------------------------------------





and would exercise and apply if it owned the Pool Assets and shall act in the
best interest of the Affected Parties to maximize Collections.
(a)    Allocation of Collections; Segregation. Servicer shall set aside and hold
in trust Collections of Pool Assets in accordance with Section 1.3. Servicer
acknowledges and agrees that the Pool Assets have been sold and assigned to the
Seller pursuant to the Sale Agreement and no portion of the Collections with
respect thereto held by the Servicer prior to depositing into a Collection
Account, an Originator Specified Account or the Concentration Account shall
constitute property of the Servicer.
(b)    Documents and Records. Other than the Custodian File held by the
Custodian in accordance with the Custodian Agreement, Seller shall deliver to
Servicer, and Servicer shall hold in trust for Seller, Administrative Agent,
each Purchaser Agent, each Purchaser and each other Affected Party in accordance
with their respective interests, all Records (and all original documents
relating thereto) (and after the occurrence of any Event of Default, shall
deliver the same to Administrative Agent promptly upon Administrative Agent’s
written request). Upon written request of Administrative Agent or any Purchaser
Agent, Servicer shall promptly provide (or cause Custodian to provide)
Administrative Agent and the Purchaser Agents with the location(s) of all
Records (and all original documents relating thereto).
(c)    Certain Duties of Servicer and Seller. Servicer shall, promptly following
receipt of the collections of any Asset that is not a Pool Asset, a Related
Asset or any other property included in the grant set forth in Section 9.1, turn
over such collection to the Person entitled to such collection.
(d)    Termination. Servicer’s obligations as such under this Agreement shall
terminate upon the Final Payout Date.
(e)    Power of Attorney. Seller hereby appoints Servicer as the true and lawful
attorney-in-fact of Seller, with full power of substitution, coupled with an
interest, and hereby authorizes and empowers Servicer to take in Seller’s name
and on behalf of Seller any and all steps necessary or desirable, in the
reasonable determination of Servicer, to collect all amounts due under any and
all Pool Assets, including to make demands for any portion of Pool Assets
remaining outstanding past its applicable due date, commence enforcement
proceedings, exercise other powers under the Receivable Documentation and Loan
Documents, endorse Seller’s name on checks and other instruments representing
Collections, enforce Pool Receivables and the related Receivable Documentation,
enforce Pool Loans and the related Loan Documents and take such other action and
execute such other agreements, instruments and other documents in the name of
Seller, to the extent necessary or desirable to accomplish the purposes hereof.
Seller hereby appoints the Administrative Agent as the true and lawful
attorney-in-fact of Seller, with full power of substitution, coupled with an
interest, and hereby authorizes and empowers the Administrative Agent in the
name and on behalf of Seller at any time following removal of CHS as Servicer
pursuant to this Agreement or at any time following the occurrence of a Servicer
Termination Event that has not been waived in accordance with this Agreement, to
take such actions, and execute and deliver such documents, as the Administrative
Agent deems necessary or advisable in


51



--------------------------------------------------------------------------------





connection with any Pool Assets (i) to obtain the full benefits of the
Transaction Documents and the Pool Assets, (ii) to perfect each of the ownership
and/or security interests in the Pool Assets and the other Seller Assets under
the Transaction Documents, including to send a notice of each purchase, sale and
pledge of the Pool Assets under the Transaction Documents to the applicable
Account Debtor or Obligor, (iii) to communicate directly with the applicable
Account Debtor or Obligor to collect any portion of a Pool Asset that remains
outstanding past its applicable due date, (iv) to notify and require (x) Account
Debtors to remit the proceeds of Pool Receivables directly to a Lockbox, an
Originator Specified Account, a Collection Account or the Concentration Account
and (y) Obligors to remit the proceeds of Pool Loans directly to a Seller
Collection Account or the Concentration Account or (v) to make collection of and
otherwise realize the benefits of any Pool Asset. At any time that CHS is no
longer serving as Servicer hereunder or at any time following the occurrence of
a Servicer Termination Event that has not been waived in accordance with this
Agreement, the Administrative Agent shall have the right to bring suit, in the
Administrative Agent’s or Seller’s name, and generally have all other rights of
an owner and holder respecting any Pool Assets, including the right to
accelerate or extend the time of payment, settle, compromise, release in whole
or in part any amounts owing on any Pool Assets and issue credits in its own
name or the name of Seller. At any time following removal of CHS as Servicer or
at any time following the occurrence of a Servicer Termination Event that has
not been waived in accordance with this Agreement, the Administrative Agent may
endorse or sign the Administrative Agent’s or Seller’s name on any checks or
other instruments with respect to any Pool Assets or the goods covered thereby.
This power of attorney, being coupled with an interest, is irrevocable and shall
not expire until the Final Payout Date.
(f)    Resignation of CHS as Servicer. CHS shall not resign in its capacity as
Servicer hereunder without the prior written consent of Administrative Agent and
each Purchaser Agent, which consent shall be given or withheld in the sole and
absolute discretion of Administrative Agent and each Purchaser Agent.
SECTION 8.3    Rights of Administrative Agent. In addition to all of its other
rights herein including under Articles IX and X, under the other Transaction
Documents or at law or in equity, Administrative Agent shall have the other
following rights set forth in this Section 8.3:
(a)    Notice to Account Debtors and Obligors. At any time after the occurrence
of any Event of Default, Servicer shall (on behalf of Seller), at Administrative
Agent’s or any Purchaser Agent’s request and at Seller’s expense, give notice of
Administrative Agent’s ownership and security interest in the Pool Assets to
each applicable Account Debtor or Obligor and instruct them that payments on the
Pool Assets will only be effective if made to, or as otherwise instructed in
writing by, Administrative Agent.
(b)    [Reserved].






52



--------------------------------------------------------------------------------





(c)    Other Rights. At any time after (i) the occurrence of an Event of Default
that has not been waived in accordance with this Agreement or (ii) the
commencement of the Liquidation Period, Servicer shall (on behalf of Seller),
(A) at Administrative Agent’s request and at Seller’s expense, assemble all of
the Records (other than the Custodian File held by the Custodian pursuant to the
Custodian Agreement) and deliver such Records to or at the direction of
Administrative Agent and (B) at the request of Administrative Agent or its
designee, exercise or enforce any of their respective rights hereunder, under
any other Transaction Document, under any Pool Asset or under any other Seller
Assets (to the extent permitted hereunder or thereunder). Without limiting the
generality of the foregoing, each of Servicer and Seller shall upon the request
of Administrative Agent or its designee and at Seller’s expense:
(I)    authorize, execute (if required) and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate;
(II)    make a notation in its books and records to indicate that the Pool
Assets have been transferred and pledged in accordance with this Agreement; and
(III)    following the occurrence of an Event of Default that has not been
waived in accordance with this Agreement, mark conspicuously all Receivable
Documentation evidencing Pool Receivables and all Loan Documents evidencing Pool
Loans with a legend reasonably acceptable to Administrative Agent evidencing
that the Pool Assets have been sold or otherwise pledged pursuant to this
Agreement.
(d)    Additional Financing Statements; Performance by Administrative Agent.
Seller hereby authorizes Administrative Agent or its designee to file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, or any similar instruments in any relevant jurisdiction
relative to all or any of the Pool Assets and the other Seller Assets now
existing or hereafter arising in the name of Seller. Seller agrees that an “all
assets” or similar filing against it may be filed for the purposes hereof and to
perfect the security interest and transfers created hereby. If Seller fails to
perform any of its agreements or obligations under this Agreement or any other
Transaction Document, Administrative Agent or its designee may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of Administrative Agent or its designee incurred in
connection therewith shall be payable by Seller as provided in Section 13.6.
SECTION 8.4    Responsibilities of Servicer. Anything herein to the contrary
notwithstanding:
(a)    Contracts. Servicer shall, in accordance with the Credit and Collection
Policy, Applicable Law and the terms of this Agreement, perform all of its
obligations under the Records, so long as it is an Affiliate of Seller, to the
same extent as if the Asset Interest had not been sold hereunder and the
exercise by Administrative Agent or its designee of its rights hereunder shall
not relieve Servicer from such obligations.


53



--------------------------------------------------------------------------------





(b)    Limitation of Liability. None of Administrative Agent, any Purchaser or
any Purchaser Agent shall have any obligation or liability with respect to any
Pool Asset or Related Assets related thereto, nor shall any of them be obligated
to perform any of the obligations of Servicer or Seller thereunder.
SECTION 8.5    Further Action Evidencing Purchases and Reinvestments. Seller
agrees that from time to time, at its expense, it shall (or cause Servicer to)
promptly execute and deliver all further instruments and documents, and take all
further actions, that Administrative Agent or its designee may reasonably
request or that are necessary in order to perfect, protect or more fully
evidence the transactions contemplated by the other Transaction Documents, the
Purchases hereunder and the resulting Asset Interest.
SECTION 8.6    Application of Collections. The Servicer shall be responsible for
promptly identifying, matching, applying and reconciling any payments received
in the Collection Accounts or Originator Specified Accounts with the Asset
associated with such payment.
SECTION 8.7    Funds and Documents to be held in Trust. Whenever this Agreement
or any other Transaction Document requires the Seller or the Servicer to hold
funds or documents in trust for the Administrative Agent, it is understood and
agreed that CHS, Seller or Servicer is not required to establish trust accounts
or arrangements with independent trustees, custodians or third parties, but may
hold such funds for the Administrative Agent in Originator Collection Accounts
which may be commingled with other deposit account maintained by CHS, Seller or
Servicer, and may hold such documents for safekeeping for the Administrative
Agent in such manner as CHS, Seller of Servicer holds its own documents in
safekeeping; provided that, for the avoidance of doubt, (x) Seller, CHS and the
Servicer shall not be permitted to deposit any funds in a Seller Collection
Account or the Concentration Account other than Collections and proceeds thereof
and (y) neither the Seller Collection Accounts nor the Concentration Account may
be commingled with any other deposit accounts.
ARTICLE IX
SECURITY INTEREST
SECTION 9.1    Grant of Security Interest. To secure all obligations of Seller
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, all Indemnified Amounts, payments on account
of Collections received or deemed to be received and fees and expenses, in each
case pro rata according to the respective amounts thereof, Seller hereby assigns
and pledges to Administrative Agent, as collateral trustee, for the benefit of
the Affected Parties, and hereby grants to Administrative Agent, as collateral
trustee, for the benefit of the Affected Parties, a security interest in, and
general lien on all of the following: all of Seller’s right, title and interest
now or hereafter existing in, to and under all of Seller’s assets, whether now
owned or hereafter acquired, and wherever located (whether or not in the
possession or control of Seller), including all of its right, title and interest
in, to and under each of the following, in each case, whether now owned or
existing hereafter arising, acquired, or originated, or in which Seller now or
hereafter has any rights, and wherever located (whether or not in the possession
or control of Seller) and all


54



--------------------------------------------------------------------------------





proceeds of any of the foregoing (collectively, the “Seller Assets”): (I) all
Pool Assets; (II) the Related Assets; (III) the Collections; (IV) all Accounts;
(V) all Chattel Paper; (VI) all Contracts; (VII) all Deposit Accounts; (VIII)
all Documents; (IX) all Payment Intangibles; (X) all General Intangibles; (XI)
all Instruments; (XII) all Inventory; (XIII) all Investment Property; (XIV) all
letter of credit rights and supporting obligations; (XV) the Sale Agreement and
all rights and remedies of Seller thereunder; (XVI) the Custodian Agreement and
all rights and remedies of the Administrative Agent thereunder; (XVII) all other
assets in the Asset Interest; (XVIII) all rights, interests, remedies and
privileges of Seller relating to any of the foregoing (including the right to
sue for past, present or future infringement of any or all of the foregoing);
(XIX) each Lockbox; and (XX) to the extent not otherwise included, all products
and Proceeds (each capitalized term in clauses IV through XX, as defined in the
UCC) of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing
(including insurance proceeds), and all distributions (whether in money,
securities or other property) and collections from or with respect to any of the
foregoing.
Seller hereby authorizes the filing of financing statements, including those
filed under Section 8.3(d), describing the collateral covered thereby as “all of
debtor’s personal property and assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Section 9.1. This Agreement shall constitute a security agreement under
Applicable Law.
SECTION 9.2    Further Assurances. The provisions of Section 8.5 shall apply to
the security interest granted, and to the assignment effected, under Section 9.1
as well as to the Purchases, Reinvestments and the Asset Interest hereunder.
SECTION 9.3    Remedies; Waiver. After the occurrence and during the continuance
of an Event of Default, Administrative Agent, on behalf of the Affected Parties,
shall have, with respect to the Seller Assets granted pursuant to Section 9.1,
and in addition to all other rights and remedies available to any Affected Party
under this Agreement and the other Transaction Documents or other Applicable
Law, all the rights and remedies of a secured party under the UCC. To the
fullest extent it may lawfully so agree, Seller agrees that it will not at any
time insist upon, claim, plead, or take any benefit or advantage of any
appraisal, valuation, stay, extension, moratorium, redemption or similar law now
or hereafter in force in order to prevent, delay, or hinder the enforcement
hereof or the absolute sale of any part of the Seller Assets; Seller for itself
and all who claim through it, so far as it or they now or hereafter lawfully may
do so, hereby waives the benefit of all such laws and all right to have the
Seller Assets marshalled upon any foreclosure hereof, and agrees that any court
having jurisdiction to foreclose this Agreement may order the sale of the Seller
Assets in its entirety. Without limiting the generality of the foregoing, Seller
hereby waives and releases any and all right to require Administrative Agent to
collect any of such obligations from any specific item or items of the Seller
Assets or from any other party liable as guarantor or in any other manner in
respect of any of such obligations or from any collateral (including the Seller
Assets) for any of such obligations.






55



--------------------------------------------------------------------------------





ARTICLE X
EVENTS OF DEFAULT
SECTION 10.1    Events of Default. The following events shall be “Events of
Default” hereunder:
(a)    (i) Seller or Servicer shall fail to be in compliance with any of its
covenants or obligations set forth in Section 3.1(a), 7.1(d), 7.1(f), 7.1(g),
7.1(o), 7.1(u), 7.1(w), 7.1(aa)(i), 7.2(e), 7.2(f), 7.2(q)(i), 7.4(a)(iii) or
7.4(b)(ix) of this Agreement or (ii) Seller, any Originator, CHS or Servicer
shall otherwise fail to be in compliance with any of its other covenants and
obligations under this Agreement or any other Transaction Document (other than
described in clause (i) hereof or clause (b) below), and such failure in this
clause (ii), solely to the extent capable of cure, shall continue unremedied for
a period of at least ten (10) Business Days after the earlier of a Responsible
Officer having actual knowledge of such failure or notice thereof given to
Seller or the Servicer by the Administrative Agent or any other Affected Party;
(b)    Seller, Servicer, Performance Guarantor or any Originator shall fail to
make any payment or deposit or transfer of monies to be made by it hereunder or
under any other Transaction Document as and when due and such failure is not
remedied within one (1) Business Day;
(c)    CHS shall fail to perform its duties and obligations as Servicer
hereunder or under any other Transaction Document and such failure is not
remedied within one (1) Business Day;
(d)    CHS shall resign as Servicer other than in accordance with this
Agreement;
(e)    (i) an Insolvency Event shall have occurred with respect to Seller, any
Originator, Performance Guarantor or (ii) Servicer, any Originator or Seller
shall not be Solvent;
(f)    any representation or warranty made or deemed to be made by Seller,
Servicer, Performance Guarantor or any Originator in this Agreement, any
Information Package or any other Transaction Document shall fail to be true and
correct in any material respect, as of the date made or, in the case of any
representation or warranty which speaks as to a particular date or period, as of
that particular date or period;
(g)    Administrative Agent shall fail to have a valid first priority perfected
security interest in the Concentration Account and the Collection Accounts (and
all amounts and instruments from time to time on deposit therein);
(h)    Seller shall be required to register as an “investment company” within
the meaning of the Investment Company Act;
(i)    a Servicer Termination Event shall have occurred;


56



--------------------------------------------------------------------------------





(j)    a Change of Control shall have occurred;
(k)    Seller shall fail to pay in full all of its obligations to Administrative
Agent, the Purchaser Agents and Purchasers hereunder and under the other
Transaction Documents on or prior to the Legal Final Settlement Date.
(l)    there shall have occurred any event which materially adversely impairs
the collectability, value, validity or enforceability of, or increases the days
to pay or Dilution with respect to, the Pool Assets generally or any material
portion thereof;
(m)    this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Pool Assets and Related Assets and, in either case, free and clear of any
Adverse Claim;
(n)    any Transaction Document shall, in whole or in part, except pursuant to
the terms thereof, terminate, cease to be effective or cease to be a legally
valid, binding and enforceable obligation of any party thereto (other than any
Affected Party) or any such party shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of such
Transaction Document;
(o)    in the reasonable opinion of the Required Purchasers, there shall have
occurred any Material Adverse Change with respect to Servicer, Seller, any
Originator or Performance Guarantor;
(p)    For the Receivables Pool, (i) the average of the Default Ratio
(Receivables) for the three preceding Settlement Periods shall at any time
exceed 1.0%, (ii) the average of the Dilution Ratios for the three preceding
Settlement Periods shall at any time exceed 5.0% or (iii) the average of the
Days Sales Outstanding for the three preceding Settlement Periods shall at any
time exceed 25.0 days;
(q)    For the Loan Pool, the average of the Default Ratio (Loans) for the three
preceding Settlement Periods shall at any time exceed 3.0%; or the Monthly Loss
Ratio (Loans) for the three preceding Settlement Periods shall at any time
exceed 1.0%; or the Portfolio Weighted Average Loan Rating Factor for the three
preceding Settlement Periods shall at any time be less than 3.25%;
(r)    on any day, (i) the Total Investment exceeds the Purchasers’ Total
Commitment, or (ii) the Total Investment exceeds the sum of the Receivables
Investment Base and the Loan Investment Base, in each case, unless cured within
two (2) Business Days;
(s)    any Originator, Performance Guarantor or Servicer, or any of their
respective Subsidiaries (i) fails to make payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any indebtedness for borrowed money (other than indebtedness arising under any
Transaction Document) aggregating in


57



--------------------------------------------------------------------------------





excess of $100,000,000 which was incurred, assumed or guaranteed by such Person,
or (ii) fails to perform or observe any other condition or covenant, or any
other event shall occur or condition shall exist, under any indenture, agreement
or other instrument under which any indebtedness for borrowed money (other than
indebtedness arising under any Transaction Document) aggregating in excess of
$100,000,000 was incurred, assumed or guaranteed by such Person, if the effect
of such failure, event or condition is to cause, or to permit the holder or
holders or beneficiary or beneficiaries of such indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such indebtedness to be declared to be due and payable prior to its
stated maturity, or such guaranty to become payable, without regard to whether
such holder or holders, beneficiary or beneficiaries or such other Person shall
have exercised or waived their right to do so;
(t)    one or more judgments, orders, decrees or arbitration award is entered
against any Originator, Performance Guarantor or Servicer, involving in the
aggregate a liability (to the extent not covered by insurance from a Solvent
insurer and as to which the insurer does not dispute coverage), as to any single
or related series of transactions, incidents or conditions, of $25,000,000 or
more, and the same shall remain undischarged, unvacated and unstayed pending
appeal for a period of sixty (60) consecutive days after the entry thereof (or
such longer period as may be permitted by Applicable Law or court order to
obtain relief from payment of or to pay such judgments, orders, decrees or
awards);
(u)    one or more judgments, orders, decrees or arbitration awards is entered
against Seller involving in the aggregate a liability of $15,775 or more, other
than any judgment against Seller with respect to any taxes that are owing by
Seller to any Governmental Authority that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, that remain undischarged, unvacated and unstayed pending
appeal for a period of sixty (60) consecutive days after the entry thereof (or
such longer period as may be permitted by Applicable Law or court order to
obtain relief from payment thereof);
(v)    (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which would materially adversely affect the financial condition or results
of operations of Seller, Servicer, any Originator, Performance Guarantor and
their Subsidiaries, taken as a whole, or (ii) Seller, Servicer, any Originator,
Performance Guarantor or any ERISA Affiliate shall fail to pay when due under
Section 412 of the Code any contribution to a Pension Plan in excess of
$25,000,000 and such failure shall continue for 30 days; or
(w)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of Seller, Servicer or
Originators and such lien shall not have been released within five (5) Business
Days, or the PBGC shall file notice of a lien pursuant to Section 4068 of ERISA
with regard to any of the assets of Seller, Servicer or Originators and such
lien shall not have been released within five Business Days.


58



--------------------------------------------------------------------------------







SECTION 10.2    Remedies.
(a)    Optional Liquidation. Upon, or any time after, the occurrence of an Event
of Default (other than an Event of Default described in Section 10.1(e)),
Administrative Agent shall, at the request, or may with the consent, of the
Required Purchasers, by notice to Seller and Servicer declare the Purchase
Termination Date to have occurred and the Liquidation Period to have commenced
and shall have all of the remedies set forth in Section 9.3 or otherwise herein
or in equity or at law.
(b)    Automatic Liquidation. Upon the occurrence of an Event of Default
described in Section 10.1(e), the Purchase Termination Date shall occur and the
Liquidation Period shall commence automatically.
(c)    Remedies. Upon, or at any time after, the declaration or automatic
occurrence of the Purchase Termination Date pursuant to this Section 10.2, no
Purchases or Reinvestments thereafter will be made. Upon the declaration or
automatic occurrence of the Purchase Termination Date pursuant to this Section
10.2, Administrative Agent, on behalf of the Affected Parties, shall have, in
addition to all other rights and remedies under this Agreement, any other
Transaction Document or otherwise, (i) all other rights and remedies provided
under the UCC of each applicable jurisdiction and other Applicable Laws
(including all the rights and remedies of a secured party under the UCC
(including the right to sell any or all of the Seller Assets subject hereto))
and (ii) all rights and remedies with respect to the Seller Assets granted
pursuant to Section 9.1, all of which rights shall be cumulative.
(d)    Specific Remedies. (23) Without limiting Section 10.2(c) or any other
provision herein or in any other Transaction Document, the parties hereto agree
that the terms of this Section 10.2(d) are agreed upon in accordance with
Section 9-603 of the New York UCC, that they do not believe the terms of this
Section 10.2(d) to be “manifestly unreasonable” for purposes of Section 9-603 of
the New York UCC, and that compliance therewith shall constitute a “commercially
reasonable” disposition under Section 9-610 of the New York UCC, and further
agree as follows:
(ii)    After the occurrence of the Purchase Termination Date pursuant to
Section 10.2(a) or Section 10.2(b), Administrative Agent, on behalf of the
Affected Parties, shall have all rights, remedies and recourse granted in any
Transaction Document and any other instrument executed to provide security for
or in connection with the payment and performance of the Obligations or existing
at common law or equity (including specifically those granted by the New York
UCC and the UCC of any other state which governs the creation or perfection (and
the effect thereof) of any security interest in the Seller Assets), and such
rights and remedies: (A) shall be cumulative and concurrent; (B) may be pursued
separately, successively or concurrently against Seller, any Originator and
Performance Guarantor and any other party obligated under the Transaction
Documents, or any of such Seller Assets, or any other security for the
Obligations, or any of them, at the sole discretion of


59



--------------------------------------------------------------------------------





Administrative Agent, on behalf of the Affected Parties; (C) may be exercised as
often as occasion therefor shall arise, it being agreed by Seller, Servicer,
each Originator, Performance Guarantor and any other party obligated under the
Transaction Documents, or any of such Seller Assets, or any other security for
the Obligations, or any of them, that the exercise or failure to exercise any of
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse; and (D) are intended to be and shall be, non
exclusive. For the avoidance of doubt, with respect to any disposition of the
Seller Assets or any part thereof (including any purchase by Administrative
Agent, any Affected Party, or any Affiliate of any of them) in accordance with
the terms of this Section 10.2 for consideration which is insufficient, after
payment of all related costs and expenses of every kind, to satisfy the
Obligations, (1) such disposition shall not act as, and shall not be deemed to
be, a waiver of any rights by Administrative Agent or the Affected Parties and
Administrative Agent on behalf of the Affected Parties shall have a claim for
such deficiency and (2) Administrative Agent shall not be liable or responsible
for any such deficiency.
(iii)    Upon the declaration or automatic occurrence of the Purchase
Termination Date pursuant to Section 10.2(a) or Section 10.2(b), Administrative
Agent, on behalf of the Affected Parties, shall (at the direction of the
Required Purchasers) have the right, in accordance with this Section 10.2(d), to
dispose of the Seller Assets or any part thereof upon giving at least ten (10)
Business Days’ prior notice to Seller and Servicer of the time and place of
disposition, for cash or upon credit or for future delivery, with Seller and
Servicer hereby waiving all rights, if any, to require Administrative Agent or
any other Person to marshal the Seller Assets and at the option and in the
complete discretion of Administrative Agent, Administrative Agent may:
(I)    dispose of the Seller Assets or any part thereof at a public disposition;
(II)    dispose of the Seller Assets or any part thereof at a private
disposition, in which event such notice shall also contain a summary of the
material terms of the proposed disposition, and Seller shall have until the time
of such proposed disposition during which to redeem the Seller Assets or to
procure a Person willing, ready and able to acquire the Seller Assets on terms
at least as favorable to Seller and the Affected Parties, and if such an
acquirer is so procured, then Administrative Agent shall dispose of the Seller
Assets to the acquirer so procured;
(III)    dispose of the Seller Assets or any part thereof in bulk or parcels;
(IV)    dispose of the Seller Assets or any part thereof to any Affected Party
or any Affiliate thereof at a public disposition;
(V)    bid for and acquire, unless prohibited by Applicable Law, free from any
redemption right, the Seller Assets or any part thereof, and, if the Affected
Parties are then the holders of any Obligations or any participation or other
interest therein, in lieu of paying cash therefor, Administrative Agent on
behalf of the Affected Parties


60



--------------------------------------------------------------------------------





may make settlement for the selling price by crediting the net selling price, if
any, after deducting all costs and expenses of every kind, upon the outstanding
principal amount of the Obligations, in such order and manner as Administrative
Agent on behalf of the Affected Parties, in its discretion, may deem advisable
and as permissible and required under the Transaction Documents. Administrative
Agent for the benefit of Affected Parties, upon so acquiring the Seller Assets
or any part thereof shall be entitled to hold or otherwise deal with or dispose
of the same in any manner not prohibited by Applicable Law; or
(VI)    enforce any other remedy available to Administrative Agent on behalf of
the Affected Parties at law or in equity.
From time to time Administrative Agent may, but shall not be obligated to,
postpone the time and change the place of any proposed disposition of any of the
Seller Assets for which notice has been given as provided above and may retain
the Seller Assets until such time as the proposed disposition occurs if, in the
sole discretion of Administrative Agent, such postponement or change is
necessary or appropriate in order that the provisions of this Agreement
applicable to such disposition may be fulfilled or in order to obtain more
favorable conditions under which such disposition may take place. Seller and CHS
each acknowledges and agrees that private dispositions may be made at prices and
upon other terms less favorable than might have been attained if the Seller
Assets were disposed of at public disposition. For the avoidance of doubt, to
the extent permitted by Applicable Law, Administrative Agent shall not be
obligated to make any disposition of the Seller Assets or any part thereof
notwithstanding any prior notice of a proposed disposition. No demand,
advertisement or notice, all of which are hereby expressly waived by Seller and
CHS to the extent permitted by Applicable Law, shall be required in connection
with any disposition of the Seller Assets or any part thereof, except for the
notice described in this clause (iii).
In case of any disposition by Administrative Agent of any of the Seller Assets
on credit, which may be elected at the option and in the complete discretion of
Administrative Agent, on behalf of the Affected Parties, the Seller Assets so
disposed may be retained by Administrative Agent for the benefit of the Affected
Parties until the disposition price is paid by the purchaser, but neither
Administrative Agent nor the Affected Parties shall incur any liability in case
of failure of the purchaser to take up and pay for the Seller Assets so
disposed. In case of any such failure, such Seller Assets so disposed may be
again disposed.
After deducting all costs or expenses of every kind (including the attorneys’
fees and legal expenses incurred by Administrative Agent or the Affected
Parties, or both), Administrative Agent shall apply the residue of the proceeds
of any disposition or dispositions, if any, to pay the principal of and interest
upon the Obligations in such order and manner as Administrative Agent in its
discretion may deem advisable and as permissible and required under the
Transaction Documents. The excess, if any, shall be paid to Seller in accordance
with the Transaction Documents. Neither


61



--------------------------------------------------------------------------------





Administrative Agent nor the Affected Parties shall incur any liability as a
result of the dispositions of the Seller Assets at any private or public
disposition that complies with the provisions of this Section 10.2(d).
Notwithstanding a foreclosure upon any of the Seller Assets or exercise of any
other remedy by Administrative Agent on behalf of the Affected Parties in
connection with the Purchase Termination Date pursuant to Section 10.2, neither
Seller nor CHS shall be subrogated thereby to any rights of Administrative Agent
for the benefit of the Affected Parties against the Seller Assets or any other
security for the Obligations, nor shall Seller or CHS be deemed to be the owner
of any interest in any Obligations, or exercise any rights or remedies with
respect to itself or any other party until the Obligations have been paid to
Administrative Agent for the benefit of the Affected Parties and are fully and
indefeasibly performed and discharged.
Administrative Agent shall have no duty to prepare or process the Seller Assets
for disposition.
ARTICLE XI

PURCHASER AGENTS; ADMINISTRATIVE AGENT;
CERTAIN RELATED MATTERS
SECTION 11.1    Authorization and Action of Program Administrator. Pursuant to
its related Program Administration Agreement, each of Nieuw Amsterdam and
Victory has appointed and authorized its related Program Administrator (or its
respective designees) to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to its related Program
Administrator by the terms hereof, together with such powers as are reasonably
incidental thereto.
SECTION 11.2    Limited Liability of Purchasers, Purchaser Agents and
Administrative Agent. The obligations of Administrative Agent, each Program
Administrator, each Purchaser, each Purchaser Agent, each Enhancement Provider,
each Liquidity Provider and each agent for any Purchaser under the Transaction
Documents are solely the corporate obligations of such Person. Except with
respect to any claim arising out of the willful misconduct or gross negligence
of such Person (including with respect to the servicing, administering or
collecting Pool Assets by such Person as successor Servicer pursuant to Section
8.1), no claim may be made by CHS, Seller, Servicer, Performance Guarantor or
any Originator against any Program Administrator, Administrative Agent, any
Purchaser, any Purchaser Agent, any Enhancement Provider, any Liquidity Provider
or any agent for any Purchaser or their respective Affiliates, directors,
members, managers, officers, employees, attorneys or agents, including Global
Securitization Services, LLC, any Program Administrator, MUFG and Rabobank, for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
therewith; and each of Seller and CHS hereby waives, releases, and agrees not to
sue upon any claim for any such damages not


62



--------------------------------------------------------------------------------





expressly permitted by this Section 11.2, whether or not accrued and whether or
not known or suspected to exist in its favor. The parties agree that (a) MUFG
shall have no obligation, in its capacity as a Program Administrator for Victory
or otherwise to take any actions under this Agreement or any other Transaction
Document if MUFG is relieved of its obligations as a Program Administrator and
(b) Rabobank shall have no obligation, in its capacity as a Program
Administrator for Nieuw Amsterdam or otherwise to take any actions under this
Agreement or any other Transaction Document if Rabobank is relieved of its
obligations as a Program Administrator. Notwithstanding any provision of this
Agreement or any other Transaction Document to the contrary (i) in no event
shall Administrative Agent or any Purchaser Agent ever be required to take any
action which exposes it to personal liability or which is contrary to the
provision of any Transaction Document or Applicable Law and (ii) neither
Administrative Agent nor any Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any party hereto or any other Person, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of Administrative Agent or any Purchaser Agent shall be read into this
Agreement or the other Transaction Documents or otherwise exist against
Administrative Agent or any Purchaser Agent. In performing its functions and
duties hereunder, Administrative Agent shall act solely as the agent of the
Purchasers, the Purchaser Agents and the other Affected Parties, as applicable,
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for Seller, any Originator, Performance
Guarantor, CHS or any other Person.
SECTION 11.3    Authorization and Action of each Purchaser Agent. By its
execution hereof, in the case of each Conduit Purchaser and Committed Purchaser,
and by accepting the benefits hereof, each Enhancement Provider and Liquidity
Provider, each such party hereby designates and appoints its related Purchaser
Agent to take such action as agent on its behalf and to exercise such powers as
are delegated to such Purchaser Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. Each Purchaser Agent reserves the
right, in its sole discretion, to take any actions and exercise any rights or
remedies, in each case, authorized or provided for under this Agreement or any
other Transaction Document and any related agreements and documents.
SECTION 11.4    Authorization and Action of Administrative Agent. By its
execution hereof, in the case of each Conduit Purchaser, Committed Purchaser and
Purchaser Agent, each such party hereby designates and appoints MUFG as the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The
Administrative Agent reserves the right, in its sole discretion, to take any
actions and exercise any rights or remedies, in each case, authorized or
provided for under this Agreement or any other Transaction Document and any
related agreements and documents.
SECTION 11.5    Delegation of Duties of each Purchaser Agent. Each Purchaser
Agent may execute any of its duties through agents or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. No Purchaser Agent shall be responsible to any Purchaser in its
Purchaser Group for the negligence or misconduct of any agents or attorneys in
fact selected by it with reasonable care.


63



--------------------------------------------------------------------------------





SECTION 11.6    Delegation of Duties of Administrative Agent. Administrative
Agent may execute any of its duties through agents or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Administrative Agent shall not be responsible to any Purchaser, any
Purchaser Agent or any other Person for the negligence or misconduct of any
agents or attorneys in fact selected by it with reasonable care.
SECTION 11.7    Successor Agent. The Administrative Agent may, upon at least 30
days’ notice to the Seller and each Purchaser Agent, resign as Administrative
Agent. Such resignation shall not become effective until a successor agent (i)
is appointed by the Required Purchasers and, so long as no Event of Default has
occurred and is continuing, the Seller and (ii) has accepted such appointment.
Upon such acceptance of its appointment as Administrative Agent hereunder by a
successor agent, such successor agent shall succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents.
SECTION 11.8    Indemnification. Each Committed Purchaser shall indemnify and
hold harmless the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Seller or the
Servicer and without limiting the obligation of the Seller or the Servicer to do
so), ratably in accordance with its Commitment from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or threatened proceeding, whether or not the
Administrative Agent or such Person is designated a party thereto) that may at
any time be imposed on, incurred by or asserted against the Administrative Agent
for such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of the Transaction Documents or any other document furnished in
connection therewith (but excluding any such liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses or disbursements to
the extent resulting solely from the gross negligence or willful misconduct of
the Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).
SECTION 11.9    Reliance, etc. Without limiting the generality of Section 11.2,
each of any Program Administrator, Administrative Agent, any Purchaser Agent,
any Enhancement Provider and any Liquidity Provider (a) may consult with legal
counsel (including counsel for Seller), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Purchaser or any other holder of any interest in Pool Assets and shall not be
responsible to any Purchaser or any such other holder for any statements,
warranties or representations made by other Persons in or in connection with any
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
any Transaction Document on the part of Seller or to inspect the property
(including the books and records) of Seller; (d) shall not be responsible to any
Purchaser or any other holder of any interest in the Asset Interest for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Transaction Document; and (e) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent,


64



--------------------------------------------------------------------------------





certificate or other instrument or writing (which may be by facsimile or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
SECTION 11.10    Purchasers and Affiliates. Any Purchaser, any Purchaser Agent,
any Program Administrator, Administrative Agent and any of their respective
Affiliates may generally engage in any kind of business with Seller, each
Originator, Servicer, CHS, Performance Guarantor or any Account Debtor or
Obligor, any of their respective Affiliates and any Person who may do business
with or own securities of Seller, each Originator, Servicer, CHS, Performance
Guarantor or any Account Debtor or Obligor or any of their respective
Affiliates, all as if it was not a Purchaser, a Purchaser Agent, a Program
Administrator or Administrative Agent hereunder, and without any duty to account
therefor to any Purchaser or any other holder of an interest in Pool Assets.
SECTION 11.11    Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of such Purchaser Group’s
Purchaser Group Investment or otherwise), without representation or warranty
except for the representation and warranty that such interest is being sold by
each such other Purchaser free and clear of any lien created or granted by such
other Purchaser, in the amount necessary to create proportional participation by
the Purchaser in such recovery. If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
SECTION 11.12    Non-Reliance on Administrative Agent, Purchaser Agents and
Other Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Purchaser Agents nor any of their respective officers,
directors, members, partners, certificateholders, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent, or any Purchaser Agent hereafter
taken, including any review of the affairs of the Seller, Servicer, Performance
Guarantor or each Originator, shall be deemed to constitute any representation
or warranty by the Administrative Agent or such Purchaser Agent, as applicable.
Each Purchaser represents and warrants to the Administrative Agent and the
Purchaser Agents that, independently and without reliance upon the
Administrative Agent, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Servicer, Performance Guarantor or each
Originator, and the Assets and its own decision to enter into this Agreement and
to take, or omit, action under any Transaction Document. Except for items
specifically required to be delivered hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Purchaser Agent with any
information concerning the Seller, Servicer, Performance Guarantor or each
Originator or any of their Affiliates that comes into the possession of the
Administrative Agent or any of its officers, directors, members, partners,
certificateholders, employees, agents, attorneys-in-fact or Affiliates.




65



--------------------------------------------------------------------------------





ARTICLE XII
INDEMNIFICATION
SECTION 12.1    Indemnities by Seller.
(a)    General Indemnity. Without limiting any other rights which any such
Person may have hereunder or under Applicable Law, but subject to Sections
12.1(b) and 13.5, Seller agrees to indemnify and hold harmless Administrative
Agent, each Program Administrator, each Purchaser, each Purchaser Agent, each
Enhancement Provider, each Liquidity Provider, each other Affected Party, any
sub-agent of Administrative Agent, any Purchaser Agent, any assignee or
successor of any of the foregoing and each of their respective Affiliates, and
all directors, members, managers, directors, shareholders, officers, employees
and attorneys or agents of any of the foregoing (each an “Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses (including all filing fees),
including reasonable attorneys’, consultants’ and accountants’ fees and
disbursements but excluding all Excluded Taxes other than any amounts
reimbursable pursuant to Section 4.3 (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of, relating to or in connection with the Transaction Documents, any
of the transactions contemplated thereby, or the ownership, maintenance or
funding, directly or indirectly, of the Asset Interest (or any part thereof) or
in respect of or related to any Seller Assets, including Pool Assets or any
Related Assets or otherwise arising out of or relating to or resulting from the
actions or inactions of Seller, any Originator, Servicer, CHS, Performance
Guarantor or any other party to a Transaction Document; provided, however,
notwithstanding anything to the contrary in this Article XII, in all events
there shall be excluded from the foregoing indemnification any damages, claims,
losses, costs, expenses, liabilities or other Indemnified Amounts to the extent
resulting from (x) the gross negligence or willful misconduct of an Indemnified
Party as determined in a final non-appealable judgment by a court of competent
jurisdiction or (y) the failure of an Account Debtor or Obligor to pay any sum
due under its Pool Assets by reason of the financial or credit condition of such
Account Debtor or Obligor (including the occurrence of an Insolvency Event with
respect to the applicable Account Debtor or Obligor). Without limiting the
foregoing, Seller shall indemnify, subject to the express limitations set forth
in this Section 12.1, and hold harmless each Indemnified Party for any and all
Indemnified Amounts arising out of, relating to or resulting from:
(i)    Any Pool Asset treated as or represented by Seller or Servicer to be an
Eligible Receivable or Eligible Loan, as applicable, which is not at the
applicable time an Eligible Receivable or Eligible Loan, as applicable;
(ii)    the transfer by Seller or any Originator of any interest in any Pool
Asset other than the transfer of any Pool Asset and Related Assets to
Administrative Agent and any Purchaser pursuant to this Agreement, to
Administrative Agent and to Seller pursuant to the Sale Agreement and the grant
of a security interest to


66



--------------------------------------------------------------------------------





Administrative Agent pursuant to this Agreement and to Seller pursuant to the
Sale Agreement;
(iii)    any representation or warranty made by Seller, CHS or any other party
to a Transaction Document (other than such Indemnified Party) (or any of their
respective officers or Affiliates) under or in connection with any Transaction
Document, any Information Package or any other information or report delivered
by or on behalf of Seller pursuant hereto, which shall have been untrue, false
or incorrect when made or deemed made;
(iv)    the failure of Seller, CHS or any other party to a Transaction Document
(other than such Indemnified Party) to comply with the terms of any Transaction
Document or any Applicable Law (including with respect to any Pool Asset or
Related Assets), or the nonconformity of any Pool Asset or Related Assets with
any such Applicable Law;
(v)    the lack of an enforceable ownership interest, or a first priority
perfected security interest, in the Pool Assets (and all Related Assets) against
all Persons (including any bankruptcy trustee or similar Person);
(vi)    the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other Applicable Laws with respect to any Pool Asset
whether at the time of any Purchase or Reinvestment or at any time thereafter;
(vii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Account Debtor or Obligor, as applicable, to the payment of
any Pool Asset in, or purporting to be in, the Asset Pool (including a defense
based on such (x) Pool Receivable’s or the related Receivable Documentation’s or
(y) Pool Loan’s or the related Loan Documents’ not being a legal, valid and
binding obligation of such Account Debtor or Obligor, as applicable, enforceable
against it in accordance with its terms) or any other claim resulting from the
sale of the merchandise or services related to such Pool Asset or the furnishing
or failure to furnish such merchandise or services;
(viii)    any suit or claim related to the Pool Assets or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with merchandise or services that are the
subject of any Pool Asset to the extent not covered pursuant to Section 13.5),
other than any such suit or claim that arises as a result of the failure of any
Account Debtor or Obligor, as applicable, to pay any sum due under its Pool
Asset by reason of the financial or credit condition of such Account Debtor or
Obligor (including the occurrence of an Insolvency Event with respect to the
applicable Account Debtor or Obligor);
(ix)    the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty


67



--------------------------------------------------------------------------------





operation), condition, return, sale, repossession or other disposition or safety
of any Related Assets (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);
(x)    the failure by Seller, CHS or any other party to a Transaction Document
(other than such Indemnified Party) to notify any Account Debtor or Obligor of
the assignment pursuant to the terms hereof of any Pool Asset to Administrative
Agent for the benefit of Purchasers or the failure to require that payments
(including any under the related insurance policies) be made directly to
Administrative Agent for the benefit of Purchasers;
(xi)    failure by Seller, CHS or any other party to a Transaction Document
(other than such Indemnified Party) to comply with the “bulk sales” or analogous
laws of any jurisdiction;
(xii)    any Taxes (other than Excluded Taxes) imposed upon any Indemnified
Party or upon or with respect to the Pool Assets, all interest and penalties
thereon or with respect thereto, and all costs and expenses related thereto or
arising therefrom, including the fees and expenses of counsel in defending
against the same;
(xiii)    any loss arising, directly or indirectly, as a result of the
imposition of sales or similar transfer type taxes or the failure by Seller, any
Originator, Performance Guarantor or Servicer to timely collect and remit to the
appropriate authority any such taxes;
(xiv)    any commingling of any Collections by Seller, any Originator,
Performance Guarantor or Servicer relating to the Pool Assets with any of their
funds or the funds of any other Person;
(xv)    any failure by Seller, CHS, any Originator, Performance Guarantor or any
other party to a Transaction Document (other than such Indemnified Party) to
perform its duties or obligations in accordance with the provisions of the
Transaction Documents;
(xvi)    the failure or delay to provide any Account Debtor or Obligor with an
invoice or other evidence of indebtedness; or
(xvii)    any inability of any Originator or Seller to assign any Pool Asset or
Related Asset as contemplated under the Transaction Documents; or the violation
or breach by any Originator, Seller, Servicer, Performance Guarantor or any of
their respective Affiliates of any confidentiality provision, or of any similar
covenant of non-disclosure, or any other Indemnified Amount with respect to or
resulting from any such violation or breach.




68



--------------------------------------------------------------------------------





(b)    Contest of Tax Claim; After-Tax Basis. Subject to the provisions of
Section 3.3, if any Indemnified Party shall have notice of any attempt to impose
or collect any Indemnified Tax or governmental fee or charge for which
indemnification will be sought from Seller under Sections 12.1(a)(xii) or
(xiii), such Indemnified Party shall give prompt and timely notice of such
attempt to Seller and Seller shall, provided that Seller shall first deposit
with the applicable Purchaser Agent amounts which are sufficient to pay both the
aforesaid tax, fee or charge and the costs and expenses of the Indemnified
Parties, have the right, at its sole expense, to control any proceedings
resisting or objecting to the imposition or collection of any such Tax,
governmental fee or charge and no such contest shall be settled or otherwise
compromised without such Indemnified Party’s prior written consent.
Indemnification in respect of such tax, governmental fee or charge shall be in
an amount necessary to make the Indemnified Party whole after taking into
account any tax consequences to the Indemnified Party of the payment of any of
the aforesaid Taxes and the receipt of the indemnity provided hereunder or of
any refund of any such Tax previously indemnified hereunder, including the
effect of such Tax or refund on the amount of Tax measured by net income or
profits which is or was payable by the Indemnified Party.
(c)    Contribution. If for any reason the indemnification provided above in
this Section 12.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then Seller shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and Seller
on the other hand but also the relative fault of such Indemnified Party as well
as any other relevant equitable considerations.
SECTION 12.2    Indemnity by Servicer. Without limiting any other rights which
any such Person may have hereunder or under Applicable Law, Servicer agrees to
indemnify and hold harmless each Indemnified Party from any and all Indemnified
Amounts incurred by any of them and arising out of, relating to or resulting
from: (i) any failure by Servicer to perform its duties or obligations as
Servicer hereunder or under any other Transaction Document in accordance with
this Agreement and the other Transaction Documents or to comply with any
Applicable Law, (ii) any breach of any of Servicer’s representations, warranties
or covenants under any Transaction Document, (iii) any claim brought by any
Person other than an Indemnified Party arising from Servicer’s servicing or
collection activities with respect to the Pool Assets or (iv) any commingling of
any funds by it (in any capacity) relating to the Asset Interest with any of its
funds or the funds of any other Person; provided, however, that in all events
there shall be excluded from the foregoing indemnification any damages, claims,
losses, costs, expenses or liabilities to the extent resulting from (x) the
gross negligence or willful misconduct of an Indemnified Party as determined in
a final non-appealable judgment by a court of competent jurisdiction or (y) the
failure of an Account Debtor or Obligor to pay any sum due under its Pool Asset
by reason of the financial or credit condition of such Account Debtor or Obligor
(including the occurrence of an Insolvency Event with respect to the applicable
Account Debtor or Obligor).




69



--------------------------------------------------------------------------------





ARTICLE XIII
MISCELLANEOUS
SECTION 13.1    Amendments, Etc. No amendment, modification or waiver of any
provision of this Agreement nor consent to any departure by Seller or Servicer
therefrom shall in any event be effective unless the same shall be in writing
and signed by Seller, Administrative Agent, Servicer and the Required
Purchasers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or modification shall (i) decrease the
outstanding amount of, or extend the repayment of or any scheduled payment date
for the payment of, any Yield in respect of the Total Investment or any fees
owed to any Purchaser, any Purchaser Agent or Administrative Agent without the
prior written consent of such Person; (ii) forgive or waive or otherwise excuse
any repayment of the Total Investment without the prior written consent of each
Purchaser and the related Purchaser Agent affected thereby; (iii) increase the
Commitment of any Purchaser without its prior written consent; (iv) amend or
modify the ratable share of any Committed Purchaser’s Commitment or its
percentage of the Purchasers’ Total Commitment without such Committed
Purchaser’s prior written consent; (v) amend or modify the provisions of this
Section 13.1, Section 10.1 or the definition of “Account Debtor Concentration
Overage Amount”, “Adjusted Loan Yield and Servicing Fee Reserve Percentage
(Receivables)”, “Concentration Overage Amount (Loans)”, “Delinquent Loan”,
“Delinquent Receivable”, “Defaulted Loan”, “Defaulted Receivable”, “Eligible
Loan”, “Eligible Receivable”, “Event of Default”, “Legal Final Settlement Date”,
“Loan Investment Base”, “Loan Pool Excess Spread Percentage”, “Loan Yield and
Servicing Fee Reserve Percentage”, “Net Loan Pool Balance”, “Net Pool Balance”,
“Net Receivables Pool Balance”, “Purchase Termination Date”, “Receivables
Investment Base”, “Related Asset”, “Related Security”, “Required Purchasers”,
“Required Loan Reserves”, “Required Receivable Reserves”, “Required Reserves”,
“Servicer Termination Event”, “Specified Regulation”, “Total Investment”,
”Unmatured Event of Default”, “Unmatured Servicer Termination Event” or “Yield
Period” or any of the definitions used in any such preceding definition, in each
case without the prior written consent of each Committed Purchaser and each
Purchaser Agent or (vi) release all or any material part of the Asset Interest
from the security interest granted by the Seller to the Administrative Agent
hereunder without the prior written consent of each Committed Purchaser and each
Purchaser Agent; provided, further, that the consent of Seller and Servicer
shall not be required for the effectiveness of any amendment which modifies on a
prospective basis, the representations, warranties, covenants or
responsibilities of Servicer at any time when Servicer is not CHS or an
Affiliate of CHS or a successor Servicer is designated by Administrative Agent
through a Successor Notice; provided, further, that (x) any amendment, waiver or
modification to Section 3.1(d) that adversely affects the rights, duties or
obligations of the Custodian or any other amendment, waiver or modification that
adversely affects the fees, expenses or indemnities due to the Custodian or (y)
any other amendment, modification or waiver that adversely affects the rights,
duties or obligations of the Custodian in any material respect, in each case,
shall require the prior written consent of the Custodian. Notwithstanding
anything in any Transaction Document to the contrary, none of Seller or Servicer
shall amend, waive or otherwise modify any other Transaction Document, or
consent to any such amendment or modification, without the prior written consent
of Administrative Agent and the Required Purchasers.


70



--------------------------------------------------------------------------------





SECTION 13.2    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid, or by facsimile or email, to the intended party at
the address, facsimile number or email address of such party set forth in
Schedule 13.2 or at such other address, facsimile number or email address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile or email, when receipt
is confirmed by telephonic or electronic means.
SECTION 13.3    Successors and Assigns; Participations; Assignments.
(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, neither Seller nor Servicer may assign or
transfer any of its rights or delegate any of its duties hereunder or under any
Transaction Document without the prior consent of Administrative Agent and each
Purchaser Agent.
(b)    Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and Seller,
Servicer, each Purchaser Agent and Administrative Agent shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser’s
rights and obligations hereunder. A Purchaser shall not agree with a Participant
to restrict such Purchaser’s right to agree to any amendment hereto, except
amendments that require the consent of all Purchasers. Such Purchaser shall
notify the Seller of any such Participant and the amount of such Participant’s
participating interest.
(c)    Assignment by Conduit Purchasers. This Agreement and each Conduit
Purchaser’s rights and obligations under this Agreement (including its interest
in the Asset Interest) or any other Transaction Document shall be freely
assignable in whole or in part by such Conduit Purchaser and its successors and
permitted assigns to any Eligible Assignee without the consent of Seller unless
Seller’s consent is required pursuant to the definition of “Eligible Assignee”.
Each assignor of all or a portion of its interest in the Asset Interest shall
notify Administrative Agent, the related Purchaser Agent and Seller of any such
assignment. Each assignor of all or a portion of its interest in the Asset
Interest may, in connection with such assignment and subject to Section 13.8,
disclose to the assignee any information relating to the Asset Interest,
furnished to such assignor by or on behalf of Seller, Servicer or Administrative
Agent.
(d)    Assignment by Committed Purchasers. (23) Each Committed Purchaser may
freely assign to any Eligible Assignee without the consent of Seller unless
Seller’s consent is required pursuant to the definition of “Eligible Assignee”
all or a portion of any of its other rights and obligations under this Agreement
or in any other Transaction Document


71



--------------------------------------------------------------------------------





(including all or a portion of its Commitment and its interest in the Asset
Interest), in each case, with prior written notice to Administrative Agent, the
related Purchaser Agent and Seller; provided, however, that the parties to each
such assignment shall execute and deliver to Administrative Agent and to Seller,
for its recording in the Register, a duly executed and enforceable joinder to
this Agreement (“Joinder”).
(ii)    From and after the effective date specified in such Joinder, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Joinder, have the rights and obligations of a Committed Purchaser
thereunder and (y) the assigning Committed Purchaser shall, to the extent that
rights and obligations have been assigned by it pursuant to such Joinder,
relinquish such rights and be released from such obligations under this
Agreement. In addition, any Committed Purchaser may assign all or any portion of
its rights (including its interest in the Asset Interest) under this Agreement
to any Federal Reserve Bank without notice to or consent of Seller, Servicer,
any other Committed Purchaser, Conduit Purchaser or Administrative Agent.
(e)    Register.
(i)    Seller or CHS on Seller’s behalf shall maintain a register for the
recordation of the names and addresses of the Purchasers, and the Purchases (and
Yield, fees and other similar amounts under this Agreement) pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Seller, CHS and the Purchasers
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a lender solely for U.S. federal income tax and accounting
purposes. The Register shall be available for inspection by any Purchaser, at
any reasonable time and from time to time upon reasonable prior notice.
(ii)    Seller or CHS on Seller’s behalf shall also maintain in the Register
each Participant’s and/or assignee’s interest or obligations under the
Transaction Documents with respect to each participation or assignment pursuant
to Section 13.3(b) or 13.3(c) and shall record such participation or assignment
upon notice from the Administrative Agent or the applicable Purchaser; provided
that no Person shall have any obligation to disclose all or any portion of the
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, purchases or its other
obligations under any Transaction Document) to any Person except to the extent
that such disclosure is necessary to establish that such interest or obligation
that is treated as indebtedness for U.S. federal income tax purposes is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Register shall be conclusive absent manifest
error.
(f)    Opinions of Counsel. If requested by Administrative Agent or an assigning
Purchaser or related Purchaser Agent or necessary to maintain the ratings of any
Conduit Purchaser’s Commercial Paper Notes, each assignment agreement or
transfer supplement,


72



--------------------------------------------------------------------------------





as the case may be, must be accompanied by an opinion of counsel of the assignee
as to such matters as Administrative Agent or such Purchaser or related
Purchaser Agent may reasonably request.
SECTION 13.4    No Waiver; Remedies. No failure on the part of Administrative
Agent, any Liquidity Provider, any Enhancement Provider, any Affected Party, any
Purchaser, any Purchaser Agent or any Indemnified Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by Applicable
Law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
foregoing, each Purchaser, each Purchaser Agent, MUFG, individually and as
Administrative Agent, each Enhancement Provider, each Liquidity Provider, each
Affected Party, and any of their Affiliates (the “Set-off Parties”) are each
hereby authorized by Servicer and Seller at any time and from time to time
following the occurrence of any Event of Default that has not been waived in
accordance with this Agreement (without notice to Servicer, Seller or any other
Person (any such notice being expressly waived by Servicer and Seller)), to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing to, any such Set-off Party to
or for the credit to the account of Servicer or Seller, as applicable, against
any and all obligations of Servicer or Seller, as applicable, now or hereafter
existing under this Agreement or any other Transaction Document, to any Set-off
Party.
SECTION 13.5    Binding Effect; Survival.
(a)    This Agreement shall be binding upon and inure to the benefit of Seller,
CHS, Administrative Agent, each Purchaser and each Purchaser Agent, and the
provisions of Section 4.2 and Article XII shall inure to the benefit of the
Affected Parties and Indemnified Parties, respectively, and their respective
successors and assigns.
(b)    Each Liquidity Provider, each Enhancement Provider and each other
Affected Party are express third party beneficiaries hereof. Subject to clause
(i) of Section B of Appendix A, this Agreement shall not confer any rights or
remedies upon any other Person, other than the third party beneficiaries
specified in this Section 13.5(b).
(c)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the Final Payout Date. The rights and remedies with respect to
any breach of any representation and warranty made by Seller pursuant to Article
VI and the indemnification and payment provisions of Article XII and Sections
1.2(f), 3.2, 3.3, 4.1, 4.2, 4.3, 11.8, 11.11, 13.4, 13.5, 13.6, 13.7, 13.8,
13.11, 13.12, 13.13, 13.15, 13.16 and 13.17 shall be continuing and shall
survive any termination of this Agreement.


73



--------------------------------------------------------------------------------





SECTION 13.6    Costs, Expenses and Taxes. In addition to its obligations under
Article XII, Seller agrees to pay on demand:
(a)    All reasonable costs and expenses incurred by or on behalf of
Administrative Agent, each Liquidity Provider, each Enhancement Provider, each
Purchaser, each Purchaser Agent and each other Affected Party in connection
with:
(i)    the negotiation, preparation, execution and delivery of this Agreement
and the other Transaction Documents and any amendment of or consent or waiver
under any of the Transaction Documents (whether or not consummated), or the
enforcement of, or any actual or reasonably claimed breach of, this Agreement or
any of the other Transaction Documents, including reasonable accountants’,
auditors’, Rating Agencies’, consultants’ and attorneys’ fees and expenses to
any of such Persons and the fees and charges of any independent accountants,
auditors, Rating Agencies, consultants or other agents incurred in connection
with any of the foregoing or in advising such Persons as to their respective
rights and remedies under any of the Transaction Documents in connection with
any of the foregoing; and
(ii)    the administration (including periodic auditing as provided for herein)
of this Agreement and the other Transaction Documents and the transactions
contemplated thereby, including all reasonable expenses and accountants’,
consultants’ and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby; and
(b)    all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents.
SECTION 13.7    No Proceedings.
(a)    Seller, Servicer, Administrative Agent, each Purchaser and each Purchaser
Agent each hereby agrees that it will not institute against any Conduit
Purchaser, or join any other Person in instituting against any Conduit
Purchaser, any proceeding of the type referred to in the definition of
Insolvency Event from the Closing Date until one year (or, if longer, any
applicable preference period then in effect) plus one day following the last day
on which all Commercial Paper Notes and other publicly or privately placed
indebtedness for borrowed money of such Conduit Purchaser shall have been
indefeasibly paid in full. The foregoing shall not limit any such Person’s right
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such parties.
(b)    Servicer, each Purchaser and each Purchaser Agent each hereby agrees that
it will not institute against Seller, or join any other Person in instituting
against Seller, any proceeding of the type referred to in the definition of
Insolvency Event; provided, however, that Administrative Agent, with the prior
consent of the Required Purchasers, may, or shall at the direction of the
Required Purchasers institute or join any other Person in instituting


74



--------------------------------------------------------------------------------





any such proceeding against Seller. The foregoing shall not limit any such
Person’s right to file any claim in or otherwise take any action with respect to
any insolvency proceeding that was instituted by any Person other than such
parties.
SECTION 13.8    Confidentiality.
(a)    Each of Seller and Servicer agrees to maintain the confidentiality of the
Program Information (as defined below), except that Program Information may be
disclosed (i) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Program Information and instructed to keep such
Program Information confidential); (ii) to the extent requested by any
Governmental Authority; (iii) to the extent required by Applicable Laws or by
any subpoena or similar legal process; (iv) to any other party to this
Agreement; (v) in connection with any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; (vi) with the consent of
the Purchaser Agent (such consent not to be unreasonably withheld, conditioned
or delayed); or (vii) to the extent such Program Information (A) becomes
publicly available other than as a result of a breach of this Section 13.8(a) or
(B) becomes available to Seller or Servicer on a nonconfidential basis from a
source other than Administrative Agent (or any Affiliate thereof). For the
purposes of this Section, “Program Information” means (i) any information
regarding the pricing terms contained in this Agreement or any other Transaction
Document, (ii) any information regarding the organization, business or
operations of any Purchaser generally or the services performed by
Administrative Agent or any Purchaser under the Transaction Documents or (iii)
any information which is furnished by Administrative Agent or any Purchaser
Agent to Seller or Servicer and is designated by Administrative Agent or any
Purchaser Agent to such party in writing as confidential. Any Person required to
maintain the confidentiality of Program Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Program Information as such Person would accord to its
own confidential information.
(b)    Availability of Confidential Information. This Section 13.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than Administrative Agent or were known to such party on a
nonconfidential basis prior to its disclosure by Administrative Agent.
(c)    Legal Compulsion to Disclose. In the event that any party or anyone to
whom such party or its representatives transmits the Program Information is
requested or becomes legally compelled (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Program Information, such party shall, to the
extent permitted by applicable law, provide Administrative Agent, each Purchaser
Agent and CHS with prompt written notice so that Administrative Agent may at the
expense of CHS seek a protective order or other appropriate remedy and/or if it
so chooses, agree that such party may disclose such Program Information pursuant
to such


75



--------------------------------------------------------------------------------





request or legal compulsion. In the event that such protective order or other
remedy is not obtained, or Administrative Agent waives compliance with the
provisions of this Section 13.8(c), such party will furnish only that portion of
the Program Information which (in such party’s good faith judgment) is legally
required to be furnished and will exercise commercially reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded the
Program Information.
(d)    Confidentiality of Administrative Agent and Purchasers. Each Affected
Party and its successors and assigns agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and be instructed and agree or be otherwise bound to
keep such Information confidential), (ii) to the extent requested by any
Governmental Authority, (iii) to the extent required by Applicable Laws or by
any subpoena or similar legal process, provided, however, to the extent
permitted by Applicable Law and if practical to do so under the circumstances,
that the Person relying on this clause (iii) shall provide Seller with prompt
notice of any such required disclosure so that Seller may seek a protective
order or other appropriate remedy, and in the event that such protective order
or other remedy is not obtained, such Person will furnish only that portion of
the Information which is legally required, (iv) to any other Affected Party, (v)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, (vii) to any prospective participant or assignee provided
such person agrees to be bound by this Section 13.8(d), (viii) with the consent
of Seller, (ix) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or any Transaction Document
or (2) becomes available to such Person on a nonconfidential basis from a source
other than Servicer or its Subsidiaries (and not in breach of this Section or
any agreement contemplated by this Section) or (x) to any nationally recognized
statistical rating organization as contemplated by Section 17g-5 of the Exchange
Act or in connection with obtaining or monitoring a rating on any Commercial
Paper Notes. For the purposes of this Section, “Information” means all
information received from Seller or Servicer or any Affiliate relating to Seller
or Servicer or any Affiliate or their business, other than any such information
that is available to such Person on a nonconfidential basis prior to disclosure
by Servicer or any Affiliate. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 13.9    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Appendix, Schedule or Exhibit are to such Section of or Appendix,
Schedule or Exhibit to this Agreement, as the case may be, and references in any


76



--------------------------------------------------------------------------------





Section, subsection, or clause to any subsection, clause or subclause are to
such subsection, clause or subclause of such Section, subsection or clause.
SECTION 13.10    Integration. This Agreement, together with the other
Transaction Documents, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.
SECTION 13.11    GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE POOL ASSETS OR RELATED ASSETS IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
SECTION 13.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR IN ANY
OTHER TRANSACTION DOCUMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
SECTION 13.13    CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES. EACH PARTY
HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY
OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.
(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY


77



--------------------------------------------------------------------------------





IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THIS AGREEMENT.
SECTION 13.14    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of an originally executed counterpart.
SECTION 13.15    No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Seller, Servicer or any of the other
parties hereto contained in this Agreement shall be had against any stockholder,
employee, officer, director, member, manager, incorporator or organizer of such
party or any Affiliate thereof other than CHS in its capacities as a stockholder
or member.
SECTION 13.16    Pledge to a Federal Reserve Bank. Notwithstanding anything to
the contrary set forth herein (including in Section 13.3), (i) each Committed
Purchaser or any assignee or participant thereof or (ii) in the event that any
Conduit Purchaser assigns any of its interest in, to and under the Asset
Interest to any Liquidity Provider or Enhancement Provider, any such Person, may
at any time pledge, grant a security interest in or otherwise transfer all or
any portion of its interest in the Asset Interest or under this Agreement to
secure the obligations of such Person to a Federal Reserve Bank or otherwise to
any other federal Governmental Authority or special purpose entity formed or
sponsored by any such federal Governmental Authority, in each case without
notice to or the consent of Seller or Servicer, but such pledge, grant or
transfer shall not relieve any Person from its obligations hereunder.
SECTION 13.17    Pledge to a Collateral Trustee. Notwithstanding anything to the
contrary set forth herein (including in Section 13.3), each Conduit Purchaser
may at any time pledge, grant a security interest in or otherwise transfer all
or any portion of its interest in the Asset Interest or under this Agreement to
its collateral agent or trustee under such Conduit Purchaser’s commercial paper
note program, in each case without notice to or the consent of Seller or
Servicer, but such pledge, grant or transfer shall not relieve any Person from
its obligations (if any) hereunder.
SECTION 13.18    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 13.19    No Party Deemed Drafter. CHS, Servicer, Seller, each Purchaser,
each Purchaser Agent and Administrative Agent agree that no party hereto shall
be deemed to be the drafter of this Agreement.
SECTION 13.20    PATRIOT Act. Each Purchaser Agent hereby notifies Seller and
Servicer that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), one or
more of the Affected Parties are required to obtain,


78



--------------------------------------------------------------------------------





verify and record information that identifies Seller and Servicer, which
information includes the name and address of Seller and Servicer and other
information that will allow the Affected Parties to identify Seller and Servicer
in accordance with the Patriot Act. Seller and Servicer shall, promptly
following a request by any Affected Party, provide all documentation and other
information that any Affected Party requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
SECTION 13.21    Acknowledgement and Consent to Bail-In if EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any of
the parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 13.22    Amendment and Restatement. This Agreement amends and restates
in its entirety the Original Agreement among the parties hereto. Upon the
occurrence of the Effective Date, (a) the terms and provisions of the Original
Agreement shall be amended, superseded and restated in their entirety by the
terms and provisions of this Agreement and, unless expressly stated to the
contrary, each reference to the Original Agreement in any of the Transaction
Documents or any other document, instrument or agreement delivered in connection
therewith shall mean and be a reference to this Agreement, (b) this Agreement is
not intended to and shall not constitute a novation of the Original Agreement or
the obligations and liabilities existing thereunder, (c) the commitment of each
“Committed Purchaser” (as defined in the Original Agreement) that is a party to
the Original Agreement shall, on the Effective Date, automatically be deemed
restated and the only Commitments shall be those hereunder, (d) with respect to
any date or time period occurring and ending prior to the Effective Date, the
rights and obligations of the parties to the Original Agreement shall be
governed by the Original Agreement and the other Transaction Documents (as
defined therein), and (e) with respect to any date or time period occurring and
ending on or after the Effective Date, the


79



--------------------------------------------------------------------------------





rights and obligations of the parties hereto shall be governed by this Agreement
and the other Transaction Documents (as defined herein). The liens, security
interests and other interests in the Seller Assets granted under the Original
Agreement are and shall remain legal, valid, binding and enforceable to the
extent also constituting Seller Assets hereunder. Each of the parties hereto
hereby acknowledge and confirm the continuing existence and effectiveness of
such liens, security interests and other interests in such Seller Assets granted
under the Original Agreement, and further agree that the execution and delivery
of this Agreement shall not in any way release, diminish, impair, reduce or
otherwise affect such liens, security interests and other interests in such
Seller Assets granted under the Original Agreement.
[SIGNATURE PAGES FOLLOW]






80



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
CHS INC.,
individually and as initial Servicer


By:    
Name:
Title:


COFINA FUNDING, LLC, as Seller


By:    
Name:
Title:





--------------------------------------------------------------------------------







MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as Administrative Agent


By:    
Name:
Title:


VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser

By:    
Name:
Title:


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as a Committed Purchaser

By:    
Name:
Title:


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as Purchaser Agent for the MUFG Purchaser Group

By:    
Name:
Title:







--------------------------------------------------------------------------------







NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.,
as a Conduit Purchaser

By:    
Name:
Title:


COÖPERATIEVE RABOBANK U.A.,
as a Committed Purchaser

By:    
Name:
Title:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Purchaser Agent for the Rabobank Purchaser Group

By:    
Name:
Title:









--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS
This is Appendix A to the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 as amended as of June 28, 2018, among CHS INC., a
Minnesota corporation, individually and as initial Servicer, COFINA FUNDING,
LLC, a Delaware limited liability company, as Seller, the various CONDUIT
PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS from time to time party
thereto, and MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as
Administrative Agent.
A.    Defined Terms.
As used in this Agreement, unless the context requires a different meaning, the
following terms have the meanings indicated herein below:
“Account Agreements” means each Seller Account Agreement and each Originator
Account Agreement.
“Account Banks” means BMO Harris Bank, N.A., Merchants Bank, National
Association, U.S. Bank National Association and Wells Fargo Bank, N.A.
“Account Debtor” means a Person obligated to make payments with respect to a
Receivable, including any guarantor thereof.
“Account Debtor Concentration Limit” means, at any time for any Account Debtor,
the product of (i) 2.5% and (ii) the aggregate Unpaid Balance of the Eligible
Receivables and Eligible Loans at the time of determination.
“Account Debtor Concentration Overage Amount” means, at any time, the aggregate
dollar amount (without duplication) by which each limitation set forth below is
exceeded:
(i)    the aggregate Unpaid Balance of all Eligible Receivables of any Account
Debtor cannot exceed the Account Debtor Concentration Limit for such Account
Debtor;
(ii)    the aggregate Unpaid Balance of all Eligible Receivables the Account
Debtors of which are Governmental Authorities cannot exceed 5% of the aggregate
Unpaid Balance of all Eligible Receivables;
(iii)    the aggregate Unpaid Balance of all Eligible Receivables the Account
Debtors of which are principally located in each of the following states
(individually) cannot exceed:
(a)    35% (in the case of the largest state in terms of the aggregate Unpaid
Balance of all Eligible Receivables and Eligible Loans); provided that, for the
avoidance of doubt, the sum of the aggregate Unpaid Balance of all Eligible
Receivables for such state, after giving effect to this clause (iii)(a) plus the
unpaid balance of all Eligible


Appendix 1



--------------------------------------------------------------------------------





Loans for such state after giving effect to clause (ii)(a) of the definition of
Concentration Overage Amount (Loans) shall not exceed the product of 35% of the
sum of the Net Receivables Pool Balance and the Net Loan Pool Balance,
(b)    30% (in the case of the second (2nd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Receivables for such state, after giving effect to this
clause (iii)(b) plus the unpaid balance of all Eligible Loans for such state
after giving effect to clause (ii)(b) of the definition of Concentration Overage
Amount (Loans) shall not exceed the product of 30% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance, and
(c)    15% (in the case of the third (3rd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Loans and Eligible Receivables);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Receivables for such state, after giving effect to this
clause (iii)(c) plus the unpaid balance of all Eligible Loans for such state
after giving effect to clause (ii)(c) of the definition of Concentration Overage
Amount (Loans) shall not exceed the product of 15% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance; and
(iv)    the aggregate Unpaid Balance of all Eligible Receivables the Account
Debtors of which are principally located in any state, other than the three
largest states in terms of Unpaid Balances referenced in clause (iii) above,
cannot exceed 10% of the aggregate Unpaid Balance of all Eligible Receivables
and Eligible Loans; provided that, for the avoidance of doubt, the sum of the
aggregate Unpaid Balance of all Eligible Receivables for any such state, after
giving effect to this clause (iv) plus the unpaid balance of all Eligible Loans
for such state after giving effect to clause (iii) of the definition of
Concentration Overage Amount (Loans) shall not exceed the product of 10% of the
sum of the Net Receivables Pool Balance and the Net Loan Pool Balance.
“Adjusted Loan Yield and Servicing Fee Reserve Percentage” means, at any time,
an amount equal to (a) if the Loan Pool APR Percentage is equal to or higher
than the Loan Yield and Servicing Fee Reserve Percentage, zero and (b) at all
other times, the Loan Yield and Servicing Fee Reserve Percentage minus the Loan
Pool APR Percentage.
“Administrative Agent” is defined in the preamble.
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of


Appendix 2



--------------------------------------------------------------------------------





the filing); it being understood that any of the foregoing in favor of, or
assigned to, Administrative Agent shall not constitute an Adverse Claim.
“Affected Party” means Administrative Agent, each Purchaser, each Purchaser
Agent, each Liquidity Provider, each Enhancement Provider and each Program
Administrator.
“Affiliate” when used with respect to a Person means any other Person
Controlling, Controlled by, or under common Control with, such Person.
“Agreement” is defined in the preamble.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to CHS, Seller, any Originator or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including the Foreign Corrupt Practices Act of 1977, as amended, and any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.
“Applicable Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree, judgment,
award or similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.
“Asset” means any of, and “Assets” means all of, the Loans and the Receivables.
“Asset Interest” is defined in Section 1.2(c).
“Asset Pool” means, collectively, the Loan Pool and the Receivables Pool.
“Available Collections” means all Collections other than those Collections used
by the Seller to purchase Assets under the Sale Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Rate” for any day falling in a particular Yield Period with respect to any
Rate Tranche and any Purchaser Group means an interest rate per annum equal to
the applicable LIBO Rate for such Yield Period.
“Bankruptcy Code” means Title 11 of the United States Code.
“Base Rate” means, with respect to any Purchaser, on any date, a fluctuating
rate of interest per annum equal to the highest of:


Appendix 3



--------------------------------------------------------------------------------





(a)    the applicable Prime Rate for such date;
(b)    the Federal Funds Rate for such date, plus 0.50%;
(c)    the applicable LIBO Rate, plus 1.00%; and
(d)    zero.
“Basel II” has the meaning set forth in the definition of Specified Regulation.
“Basel III” has the meaning set forth in the definition of Specified Regulation.
“Basel Accord” has the meaning set forth in the definition of Specified
Regulation.
“Basel Committee” has the meaning set forth in the definition of Specified
Regulation.
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which banks in New York City are required or permitted to close and (b) if this
definition of “Business Day” is utilized in connection with the LIBO Rate,
dealings are carried out in the London interbank market.
“Change of Control” means any of the following: (a) the failure of CHS to own,
directly or indirectly (through one or more wholly owned subsidiaries), at least
100% of the membership interests in Seller and CHS Capital, free and clear of
any Adverse Claim and (b) with respect to CHS, (i) any merger or consolidation
of such entity into another Person, (ii) any merger or consolidation to which
such entity shall be a party resulting in the creation of another Person,
(iii) any Person succeeding to the properties and assets of such entity
substantially as a whole or (iv) the acquisition by any Person, or two or more
Persons acting in concert, together with Affiliates thereof, who is not a voting
member of CHS as of the Effective Date (or such later date as agreed to by the
Administrative Agent in its sole discretion), of beneficial ownership (within
the meaning of Rule 13d‑3 of the SEC under the Exchange Act) of in the aggregate
more than 50% of the aggregate voting power of the Voting Interests of CHS.
“CHS” is defined in the preamble.
“CHS Capital” means CHS Capital, LLC, a Minnesota limited liability company.
“Closing Date” means July 22, 2016.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the regulations promulgated and rulings issued
thereunder.
“Collection Accounts” means the Seller Collection Accounts and the Originator
Collection Accounts.
“Collections” means, with respect to any Pool Asset, all funds which either (a)
are received by Seller, any Originator, CHS, Servicer or any other Person from
or on behalf of the related Account


Appendix 4



--------------------------------------------------------------------------------





Debtors or Obligors in payment of any amounts owed (including purchase prices,
finance charges, principal, interest and all other charges, recoveries and
proceeds of Related Security) in respect of such Pool Asset, or applied to such
other charges in respect of such Pool Asset, or applied to such amounts owed by
such Account Debtors or Obligors, (b) are deemed to have been received by Seller
or any other Person as a Collection pursuant to Section 3.2(a) (it being
understood that Collections shall not refer to the purchase price paid by any
Purchaser to Seller for Purchases of the Pool Assets and Related Assets pursuant
to Section 1.1), (c) are paid or deemed paid by Seller as Repurchase Payments
pursuant to Section 3.2(b), or (d) constitute proceeds from the sale of such
Pool Asset or any participation interest therein to the extent permitted by the
Transaction Documents.
“Commercial Loan” means a loan facility characterized as a “Commercial Loan”
under the Credit and Collection Policy.
“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by a Conduit Purchaser to fund its investments in accounts receivable or
other financial assets.
“Commitment” means, with respect to any Committed Purchaser, the maximum amount
which such Committed Purchaser is obligated to pay hereunder on account of any
Purchase, which amount is the amount set forth as its “Commitment” in the right
column of Exhibit C.
“Committed Purchaser” means each Person listed as such as set forth on the
signature pages of this Agreement.
“Concentration Account” means the account 2051415 maintained at the Account Bank
in the name of the Seller.
“Concentration Overage Amount (Loans)” means, at any time, the aggregate dollar
amount (without duplication) by which each limitation set forth below is
exceeded:
(i)    the aggregate Unpaid Balance of all Eligible Loans of any Obligor cannot
exceed the product of 2.5% and the aggregate Unpaid Balance of all Eligible
Receivables and Eligible Loans;
(ii)    the aggregate Unpaid Balance of all Eligible Loans the Obligors of which
are principally located in each of the following states (individually) cannot
exceed:
(a)    35% (in the case of the largest state in terms of the aggregate Unpaid
Balance of all Eligible Loans and Eligible Receivables); provided that, for the
avoidance of doubt, the sum of the aggregate Unpaid Balance of all Eligible
Loans for such state, after giving effect to this clause (ii)(a) plus the unpaid
balance of all Eligible Receivables for such state after giving effect to clause
(iii)(a) of the definition of Account Debtor Concentration Overage Amount shall
not exceed the product of 35% of the sum of the Net Receivables Pool Balance and
the Net Loan Pool Balance,
(b)    30% (in the case of the second (2nd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans);
provided that, for


Appendix 5



--------------------------------------------------------------------------------





the avoidance of doubt, the sum of the aggregate Unpaid Balance of all Eligible
Loans for such state, after giving effect to this clause (ii)(b) plus the unpaid
balance of all Eligible Receivables for such state after giving effect to clause
(iii)(b) of the definition of Account Debtor Concentration Overage Amount shall
not exceed the product of 30% of the sum of the Net Receivables Pool Balance and
the Net Loan Pool Balance, and
(c)    15% (in the case of the third (3rd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Loans for such state, after giving effect to this clause
(ii)(c) plus the unpaid balance of all Eligible Receivables for such state after
giving effect to clause (iii)(c) of the definition of Account Debtor
Concentration Overage Amount shall not exceed the product of 15% of the sum of
the Net Receivables Pool Balance and the Net Loan Pool Balance;
(iii)    the aggregate Unpaid Balance of all Eligible Loans the Obligors of
which are principally located in any state, other than the three largest states
in terms of Unpaid Balances referenced in clause (ii) above, cannot exceed 10%
of the aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans;
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Loans for such state, after giving effect to this clause
(iii) plus the unpaid balance of all Eligible Receivables for such state after
giving effect to clause (iv) of the definition of Account Debtor Concentration
Overage Amount shall not exceed the product of 10% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance;
(iv)    the aggregate Unpaid Balance of all Eligible Loans that are Producer
Loans with an “A” Risk Rating and a remaining tenor greater than 24 months
cannot exceed 2.5% of the aggregate Unpaid Balance of all Eligible Loans that
are Producer Loans;
(v)    the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with an “A2” Risk Rating and a remaining tenor greater than 24 months
cannot exceed 15% of the aggregate Unpaid Balance of all Eligible Loans that are
Commercial Loans;
(vi)    the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with an “A3” Risk Rating and a remaining tenor greater than 24 months
cannot exceed 5.0% of the aggregate Unpaid Balance of all Commercial Loans that
are Eligible Loans;
(vii)    the aggregate Unpaid Balance of all Eligible Loans that are unsecured
Producer Loans with an “A” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 5% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;
(viii)    the aggregate Unpaid Balance of all Eligible Loans that are unsecured
Producer Loans with a fixed rate of interest, an “A” Risk Rating and a remaining
tenor less than or equal to 24 months cannot exceed 0% of the aggregate Unpaid
Balance of all Eligible Loans that are Producer Loans;


Appendix 6



--------------------------------------------------------------------------------





(ix)    the aggregate Unpaid Balance of all Eligible Loans that are Junior Lien
Producer Loans with a “A” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 30% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;
(x)    the aggregate Unpaid Balance of all Eligible Loans that are Junior Lien
Producer Loans with a “B” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 5% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;
(xi)    the aggregate Unpaid Balance of all Eligible Loans that are Producer
Loans with a fixed interest rate cannot exceed 5% of the aggregate Unpaid
Balance of all Eligible Loans that are Producer Loans;
(xii)    the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a fixed interest rate cannot exceed 5% of the aggregate Unpaid
Balance of all Eligible Loans that are Commercial Loans;
(xiii)    the aggregate Unpaid Balance of all Eligible Loans that are Producer
Loans with a “B” Risk Rating cannot exceed 30% of the aggregate Unpaid Balance
of all Eligible Loans that are Producer Loans;
(xiv)    the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a “A2” Risk Rating cannot exceed 35% of the aggregate Unpaid Balance
of all Eligible Loans that are Commercial Loans;
(xv)    the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a “A3” Risk Rating cannot exceed 7.5% of the aggregate Unpaid Balance
of all Eligible Loans that are Commercial Loans;
(xvi)    the aggregate Unpaid Balance of all Eligible Loans that are Producer
Loans with a “C” Risk Rating cannot exceed 5% of the aggregate Unpaid Balance of
all Eligible Loans that are Producer Loans;
(xvii)    the aggregate Unpaid Balance of all Eligible Loans the Obligors of
which are Joint Ventures cannot exceed 10% of the aggregate Unpaid Balance of
all Loans;
(xviii)    the aggregate Unpaid Balance of all Eligible Loans that are Producer
Loans cannot exceed 50% of the aggregate Unpaid Balance of all Eligible Loans
and Eligible Receivables; and
(xix)    the aggregate Unpaid Balance of all Eligible Loans the Obligors of
which are Governmental Authorities cannot exceed 5% of the aggregate Unpaid
Balance of all Eligible Loans;
provided that a Joint Venture shall be treated for purposes of this definition
as a single, separate Obligor.


Appendix 7



--------------------------------------------------------------------------------





“Conduit Purchaser” means each commercial paper conduit listed as such as set
forth on the signature pages of this Agreement.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” when used with respect to any specified Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of such Person, whether through the ownership
of voting securities or membership interests, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative to the foregoing.
“CP Rate” means, for any period and with respect to any Rate Tranche funded by
Commercial Paper Notes of any Conduit Purchaser, the per annum rate equivalent
to the weighted average cost (as determined by the applicable Purchaser Agent
for such Conduit Purchaser and which shall include commissions and fees of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Commercial Paper Notes) of or
related to the issuance of Commercial Paper Notes that are allocated, in whole
or in part, by such Conduit Purchaser or the applicable Purchaser Agent to fund
or maintain such Rate Tranche (and which may be also allocated in part to the
funding of other assets of such Conduit Purchaser) (determined in the case of
Commercial Paper Notes issued on a discount by converting the discount to an
interest equivalent rate per annum); provided that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, Seller agrees
that any amounts payable to the applicable Conduit Purchaser in respect of Yield
for any Yield Period with respect to any Rate Tranche funded by such Conduit
Purchaser at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Commercial Paper Notes issued by such Conduit
Purchaser to fund or maintain such Rate Tranche that corresponds to the portion
of the proceeds of such Commercial Paper Notes that was used to pay the interest
component of maturing Commercial Paper Notes issued by such Conduit Purchaser to
fund or maintain such Rate Tranche, to the extent that such Conduit Purchaser
had not received payments of interest in respect of such interest component
prior to the maturity date of such maturing Commercial Paper Notes (for purposes
of the foregoing, the “interest component” of Commercial Paper Notes equals the
excess of the face amount thereof over the net proceeds received by such Conduit
Purchaser from the issuance of Commercial Paper Notes, except that if such
Commercial Paper Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Commercial Paper
Notes through maturity).
“Credit and Collection Policy” means, as the context may require, those credit
and collection policies and practices of Seller and Servicer in effect on the
Effective Date and described in Exhibit A, as modified in compliance with this
Agreement.
“Cumulative Loss Ratio” means, as of any date of determination, the sum of the
Monthly Loss Ratios for the twelve calendar months preceding such date of
determination.


Appendix 8



--------------------------------------------------------------------------------





“Cumulative Loss Ratio Factor” means, as of any date of determination, a
percentage equal to the product of (a) the highest Cumulative Loss Ratio during
the most recent twelve calendar months multiplied by (b) 5.0.
“Custodian” means the Person acting as custodian under the Custodian Agreement,
which shall be U.S. Bank National Association as of the Closing Date.
“Custodian Agreement” means the Custodian Agreement, dated as of the Closing
Date, among Seller, Administrative Agent and Custodian.
“Custodian File” means, with respect to any Loan, (i) the original executed
Obligor Note and electronic copies of each loan agreement, security agreement,
guaranty and letter of credit executed in connection therewith or related
thereto and (ii) acknowledgment copies of applicable UCC filings against the
related Obligor with respect to such Loan.
“Cut-Off Date” means the last day of each Settlement Period.
“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Unpaid Balance of the Eligible Receivables as of the Cut-Off Date of the most
recently ended Settlement Period by (ii) the aggregate Unpaid Balance of
Eligible Receivables which were originated by any Originator during the most
recently ended Settlement Period.
“Debt” means, at any time, with respect to any Person, (a) all obligations for
money borrowed or raised, all obligations (other than accounts payable and other
similar items arising in the ordinary course of business) for the deferred
payment of the purchase price of property, and all capital lease obligations or
other obligations which, in each case, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such Person and (b) all guarantees (whether contingent or
otherwise) of such Person guaranteeing the Debt of any other Person, whether
directly or indirectly (other than endorsements for collection or deposit in the
ordinary course of business).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdiction from time to time affecting the rights of creditors generally.
“Deemed Collections” is defined in Section 3.2(a).
“Default Ratio (Loans)” means, for any Settlement Period, a fraction (expressed
as a percentage), (a) the numerator of which is the aggregate Unpaid Balance of
all Defaulted Loans as of the last day of such Settlement Period, and (b) the
denominator of which is the aggregate Unpaid Balance of all Loans as of the last
day of such Settlement Period.
“Default Ratio (Receivables)” means, for any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate Unpaid
Balance of all Defaulted Receivables


Appendix 9



--------------------------------------------------------------------------------





as of the last day of such Settlement Period, and (b) the denominator of which
is the aggregate Unpaid Balance of all Receivables as of the last day of such
Settlement Period.
“Defaulted Loan” means a Pool Loan (a) as to which any payment, or part thereof,
remains unpaid for more than 90 days from the original due date thereof, (b) as
to which any Obligor thereof is subject to an Insolvency Event or (c) which,
consistent with the Credit and Collection Policy, would be or should have been
written off as uncollectible.
“Defaulted Receivable” means a Pool Receivable (a) as to which any payment, or
part thereof, remains unpaid for more than 60 days from the original invoice due
date thereof, (b) as to which any Account Debtor thereof is subject to an
Insolvency Event or (c) which, consistent with the Credit and Collection Policy,
would be or should have been written off as uncollectible.
“Delinquent Loan” means a Pool Loan (that is not a Defaulted Loan) as to which
any payment, or part thereof, remains unpaid for more than 45 days from the
original due date thereof.
“Delinquent Receivable” means a Pool Receivable (that is not a Defaulted
Receivable) as to which any payment, or part thereof, remains unpaid for more
than 31 days from the original invoice due date with respect thereto.
“Dilution” means, as of any date of determination with respect to any Pool
Receivable, an amount equal to the sum, without duplication, of the aggregate
reduction effected in the Unpaid Balance of such Pool Receivable due to credits,
rebates, refunds, disputes, setoff, netting, billing errors, sales or similar
taxes, cash discounts, volume discounts, allowances, chargebacks, returned or
repossessed goods, defective goods or services, sales and marketing discounts,
warranties, any unapplied credit memos and other adjustments or reductions that
are made in respect of the applicable Account Debtor; provided, however, that
writeoffs to the extent related to the financial or credit condition of an
Account Debtor (including the occurrence of an Insolvency Event with respect to
the applicable Account Debtor) shall not constitute Dilution.
“Dilution Horizon Ratio” means 1.25.
“Dilution Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate amount
of all Dilutions in respect of Pool Receivables which occurred during such
Settlement Period and (b) the denominator of which is the aggregate initial
Unpaid Balance of all Receivables originated by any Originator during the
Settlement Period immediately prior to such Settlement Period.
“Dilution Reserve Floor Percentage” means, as of any date of determination, a
percentage determined as follows:
DR x DHR
where:
DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods; and



Appendix 10



--------------------------------------------------------------------------------





DHR
=    the Dilution Horizon Ratio on such day.

“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:
(DS-DR) x (DS/DR)
where:
DS
=    the highest average Dilution Ratio for any three (3) consecutive Settlement
Periods observed over the preceding twelve Settlement Periods; and

DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods.

“Dodd-Frank Act” has the meaning set forth in the definition of Specified
Regulation.
“Doubtful” means, with respect to any Loan, that such Loan has a Risk Rating of
“Doubtful” in accordance with the Credit and Collection Policy.
“Dynamic Dilution Reserve Percentage (Receivables)” means, as of any date of
determination, a percentage determined as follows:
{(SF x DR) + DVR} x DHR
where:
SF
=    2.0;

DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Period;

DVR
=     the Dilution Volatility Ratio on such day; and

DHR
=     the Dilution Horizon Ratio on such day.

“Dynamic Loss Reserve Percentage (Receivables)” means, as of any date of
determination, a percentage determined as follows:
SF x LR x LHR
where:
SF
=    2.0;

LR
=    the highest average of the Loss Ratio (Receivables) for any three (3)
consecutive Settlement Periods observed over the preceding twelve Settlement
Periods; and



Appendix 11



--------------------------------------------------------------------------------





LHR
=    Loss Horizon Ratio on such day.

“Dynamic Reserve Percentage (Loans)” means, at any time, an amount equal to the
sum of (i) 12%, (ii) the Cumulative Loss Ratio Factor and (iii) the Portfolio
Weighted Average Loan Rating Factor.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means July 18, 2017.
“Effective Date Amendments” means each of (i) that certain Omnibus Amendment No.
2, dated as of the Effective Date, by and among the Originators, the
Administrative Agent and Seller, and (ii) that certain Reaffirmation of
Performance Guaranty, dated as of the Effective Date, by the Performance
Guarantor.
“Effective Date Loans” means each of the Pool Loans sold or purported to be sold
by the applicable Originator to the Seller pursuant to the Sale Agreement on or
prior to the Effective Date; provided that no Loan shall be deemed an Effective
Date Loan to the extent such Loan has been amended or modified following the
Effective Date, and as a result of such amendment or modification, a new Obligor
Note has been executed and delivered by the applicable Obligor.
“Eligible Assignee” means (i) Administrative Agent, any Purchaser Agent, any
Purchaser or any of their respective Affiliates that are financial institutions,
insurance company entities or manage a commercial paper conduit or similar
entity, (ii) any Liquidity Provider, any Program Administrator or any
Enhancement Provider, (iii) any commercial paper conduit or similar entity that
is managed by Administrative Agent, any Purchaser or any Purchaser Agent or any
of their respective Affiliates and (iv) any financial or other institution that
is acceptable to Administrative Agent and, solely with respect to this clause
(iv) so long as no Event of Default has occurred and is continuing, the Seller
(such consent not to be unreasonably withheld, conditioned or delayed).
“Eligible Loan” means, as of any date of determination, a Loan:
(a)    which is denominated and payable only in USD in the United States;
(b)    which is not a Syndicated CHS Loan;


Appendix 12



--------------------------------------------------------------------------------





(c)    which is not a Producer Loan with a “B” or “C” Risk Rating and a
remaining tenor greater than 24 months;
(d)    which is not an unsecured Producer Loan with a “B” or “C” Risk Rating and
a remaining tenor less than or equal to 24 months;
(e)    which is not a Junior Lien Producer Loan with a “C” Risk Rating and a
remaining tenor less than or equal to 24 months;
(f)    which is not a Junior Lien Commercial Loan with a “A2” or “A3” Risk
Rating and a remaining tenor less than or equal to 24 months;
(g)    which is not an unsecured Commercial Loan with a “A2” or “A3” Risk
Rating, a fixed interest rate and a remaining tenor less than or equal to 24
months;
(h)    which is not a Junior Lien Producer Loan with a “A” or “B” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;
(i)    which is not a First Lien Producer Loan with a “B” or “C” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;
(j)    which is not a First Lien Commercial Loan with a “A3” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;
(k)    which is not a Producer Loan with a “D” Risk Rating;
(l)    which is not a Commercial Loan with a “M4” Risk Rating;
(m)    the Obligor of which (A) is a resident of, or organized under the laws
of, the United States of America and (B) is not a Sanctioned Person;
(n)    which is not a (A) Defaulted Loan or (B) Delinquent Loan, in each case,
on the date of acquisition by the Seller;
(o)    (A) the Obligor of which is Solvent and (B) no Insolvency Event has
occurred with respect to such Obligor;
(p)    which was originated in the ordinary course of business of the applicable
Originator under Loan Documents substantially in the form as set forth as
Exhibit D;
(q)    which is currently owing under an Obligor Note, which Obligor Note and
the related Loan Documents have been duly authorized and are in full force and
effect and constitute the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with their respective
terms;
(r)    which is not subject to any litigation, right of rescission, setoff,
counterclaim, dispute or other defense of any Obligor;


Appendix 13



--------------------------------------------------------------------------------





(s)    which, together with the Loan Documents related thereto, constitutes an
“account,” a “payment intangible,” “chattel paper” or an “instrument” within the
meaning of the UCC of all jurisdictions which govern the perfection of the
applicable Originator’s, Seller’s and Administrative Agent’s respective interest
therein;
(t)    in respect of which no material default exists and there is not then in
effect any waiver by the applicable Originator, Servicer or Seller of any (A)
material default with respect thereto or (B) any event or circumstance that
would, with notice, the passage of time, or both, become a material default with
respect thereto;
(u)    the Obligor of which has incurred the obligations relating to such Loan
strictly for business purposes and not for personal, family or household
purposes;
(v)    the Obligor of which is not an Affiliate of any Originator, Seller,
Servicer or Performance Guarantor; provided that Joint Ventures shall be
permitted so long as (A) such Obligor does not beneficially own or hold more
than 50% of any class of voting securities or the equity interests in CHS and
(B) more than 50% of any class of voting securities or the equity interests in
such Obligor is not beneficially owned or held by CHS (provided that all
Obligors which have Joint Ventures shall be treated as a single Obligor for
purposes of the definition of “Concentration Overage Amount (Loans)”);
(w)    which, with respect to any Operating Loan (other than any Operating Loan
that is also a Producer Loan), requires interest payments to be made not less
frequently than monthly and the outstanding principal balance to be paid in full
not later than the applicable due date or commitment termination date for such
Operating Loan, but in no event later than fourteen (14) months from the closing
date of such Operating Loan;
(x)    which, with respect to any Term Loan (other than any Term Loan that is
also a Producer Loan), requires principal payments (A) to be made not less
frequently than in equal monthly installments sufficient to fully amortize the
outstanding principal balance over the term of the Term Loan and (B) to be paid
in full not later than the applicable due date for such Term Loan, but in no
event longer than ten (10) years from the closing date of such Term Loan, and
interest payments to be made not less frequently than monthly;
(y)    which, when added to the Pool Assets, does not result in the aggregate
Weighted Average Life of the Eligible Receivables and Eligible Loans to exceed
one and a half (1.5) years;
(z)    the Obligor of which was not classified as Substandard, Doubtful or Loss
in accordance with the Credit and Collection Policy at the time of acquisition
by the Seller;
(aa)    which is secured by a perfected, assignable, first priority security
interest in the Related Security in favor of the applicable Originator (or, in
the case of a Participation Loan, the agent for the related lender group on
behalf of the lenders in such lender group), free and clear of all Adverse
Claims prior to the acquisition by the Seller and the applicable Originator (or,
in the case of a Participation Loan, the agent for the related lender group on


Appendix 14



--------------------------------------------------------------------------------





behalf of the lenders in such lender group) has filed an “all assets” UCC-1
filing against each related Obligor;
(bb)    which has not been compromised, adjusted or similarly modified other
than in accordance with the Credit and Collection Policy and as permitted by the
Transaction Documents;
(cc)    which, together with the related Loan Documents, satisfies in all
material respects the applicable requirements of the Credit and Collection
Policy;
(dd)    which does not represent a refinancing by the applicable Originator of
an existing Loan due to credit reasons or a restructured Loan due to credit
reasons;
(ee)    (i) with respect to any Effective Date Loan, the Custodian File and
Obligor Note (other than any Obligor Note that has been signed electronically)
with respect to such Loan shall have been delivered to the Custodian by the
Seller, the Servicer or the Originator, (ii) with respect to any Loan other than
an Effective Date Loan, the Custodian File and Obligor Note (other than any
Obligor Note that has been signed electronically) with respect to such Loan
shall have been delivered within thirty (30) days following the date on which
the Seller acquires an interest in such Loan pursuant to the Sale Agreement, and
(iii) with respect to any Loan that has been amended or modified following the
Effective Date, the applicable amended or modified Loan Documents with respect
to such Loan (including any new Obligor Note) shall have been delivered to the
Custodian by the Seller, the Servicer or the Originators within thirty (30) days
following the date of such amendment or modification;
(ff)     which is not subordinated in any respect to any other Debt of the
relevant Obligor;
(gg)    which is not subject to any right of rescission, setoff, counterclaim or
any other defense (including defenses arising out of violations of usury laws)
of any Obligor, other than defenses arising out of applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights in general and general equity principles;
(hh)    the Obligor of which has been instructed to make all payments directly
to a Seller Collection Account or the Concentration Account;
(ii)    in respect of which no security deposit or reserve paid or created by
the related Obligor exists;
(jj)    no portion of the Unpaid Balance of such Loan represents any sales tax,
value-added tax or other similar tax;
(kk)    which, together with the Loan Documents related thereto, does not
contravene any laws, rules or regulations applicable thereto (including laws,
rules and regulations relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal


Appendix 15



--------------------------------------------------------------------------------





credit opportunity, fair debt collection practices and privacy) and with respect
to which no party to the Loan Documents related thereto is in violation of any
such law, rule or regulation in any respect;
(ll)    the Related Security of which is insured as required by the Credit and
Collection Policy;
(mm)    the Unpaid Balance to Stressed Realizable Value for the related Obligor
does not exceed 90%;
(nn)    with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
origination, transfer or pledge of such Loan have been duly obtained, effected
or given and are in full force and effect;
(oo)    which is prepayable at any time and, together with the related Loan
Documents and Related Security, is fully assignable;
(pp)    with respect to which the Loan Documents are complete and in accordance
with the Credit and Collection Policy; provided that, prior to the Obligor Note
Delivery Date, such Loan Documents may exclude the related Obligor Note
(excluding any Obligor Note that is delivered electronically) until the Obligor
Note Delivery Date has occurred, at which time such Obligor Note shall be or
shall have been delivered to the Custodian;
(qq)    the Obligor of which has provided the Servicer with monthly financial
statements in accordance with the Loan Documents within 35 days of each month
end;
(rr)    as to which the applicable Originator has satisfied all obligations on
its part with respect to such Loan required to be fulfilled pursuant to the
applicable Loan Documents or in connection with the transfer and any applicable
agreement pursuant to which such transfer occurs;
(ss)    as to which none of the applicable Originator, Seller, Servicer or
Performance Guarantor has taken any action which would impair, or failed to take
any action necessary to avoid impairing, the rights of the Administrative Agent
for the benefit of the Purchasers therein, other than actions or failures to
take action by the Servicer which are permitted under the Credit and Collection
Policy and the Transaction Documents;
(tt)    which complies with the representations and warranties made with respect
thereto by the applicable Originator in the Sale Agreement;
(uu)    the Unpaid Balance of which is less than the related Loan Commitment
amount under the Loan Documents;




Appendix 16



--------------------------------------------------------------------------------





(vv)    for which the contract giving rise to such Loan is governed by the law
of one of the States of the United States, the District of Columbia or any
territory of the United States;
(ww)    for which the Seller has good and marketable title to, and is the sole
legal and beneficial owner of, such Loan free and clear of any Adverse Claim,
and the Administrative Agent has a first priority perfected security interest in
such Loan and a perfected security interest in the Related Security with respect
to such Loan;
(xx)    in the case of any Participation Loan:
(i)    written notice of the transfer of such Participation Loan to the Seller
has been delivered to the Obligor thereof and the agent of the related lender
group and all other requirements under the related Loan Documents with respect
to the transfer of such Participation Loan to the Seller have been satisfied;
and
(ii)    no material amendment to or consent under any of the related Loan
Documents can be made without the consent of the Seller (or the Servicer on its
behalf);
(yy)    that has been sold or contributed by an Originator to Seller pursuant to
the Sale Agreement with respect to which sale or contribution all conditions
precedent under the Sale Agreement have been met; and
(zz)    that, with respect to any Loan that is executed electronically, (i) the
electronic execution of such Loan is in compliance with the Credit and
Collection Policy, and (ii) each Purchaser Agent shall have received (and shall
be an addressee of) a legal opinion from external counsel to the Originators, in
form and substance reasonably satisfactory to the Purchaser Agents, opining that
under the state law which governs such Loan’s related Loan Documents, any
documents or agreements that are governed by the laws of such state and that are
executed electronically constitute the valid and enforceable obligations of each
party to such documents or agreements (and such external counsel shall be
licensed to practice law in such state).
“Eligible Receivable” means, as of any date of determination, a Receivable:
(a)    that is denominated and payable only in USD in the United States;
(b)    the related Account Debtor (i) is a resident of, or organized under the
laws of, the United States of America and (ii) is not a Sanctioned Person;
(c)    that is not (A) a Defaulted Receivable or (B) a Delinquent Receivable, in
each case, on the date of acquisition by the Seller;
(d)    (i) the Account Debtor of which is Solvent and (ii) no Insolvency Event
has occurred with respect to such Account Debtor;


Appendix 17



--------------------------------------------------------------------------------





(e)    (i) that has been generated by the applicable Originator in the United
States of America and in the ordinary course of its business, subject to a valid
invoice or contract, from the bona fide sale of goods or services to an Account
Debtor, (ii) all obligations of the applicable Originator in connection with
such Receivable have been fully performed, (iii) no portion of such Receivable
is in respect of any amount as to which the related Obligor is permitted to
withhold payment until the occurrence of a specified event or conditions
(including “guaranteed” or “conditional” sales or any performance by an
Originator), (iv) which is not owed to any Originator or Seller as a bailee or
consignee for another Person, and (v) which is not issued under cash-in-advance
or cash-on-account terms date; provided that, for the avoidance of doubt, no
portion of any Receivable billed to any Account Debtor for which the related
goods or services have not been delivered or performed by an Originator shall
constitute an “Eligible Receivable”;
(f)    that, together with the related Receivable Documentation, is in full
force and effect and is a valid and binding obligation of the related Account
Debtor, enforceable in accordance with its terms;
(g)    which is not subject to any litigation, right of rescission, setoff,
counterclaim, dispute or other defense of the related Account Debtor;
(h)    the Seller has good and marketable title to, and is the sole legal and
beneficial owner of, such Receivable and the Related Security free and clear of
any Adverse Claim;
(i)    in respect of which no material default exists and there is not then in
effect any waiver by the applicable Originator, Servicer or Seller of any (i)
material default with respect thereto or (ii) any event or circumstance that
would, with notice, the passage of time, or both, become a material default with
respect thereto;
(j)    which constitutes an “account” or “payment intangible” within the meaning
of Article 9 of the UCC of all jurisdictions which govern the perfection of the
applicable Originator’s, Seller’s and Administrative Agent’s respective interest
therein and is not evidenced by instruments or chattel paper;
(k)    the Account Debtor of which has incurred the obligations relating to such
Receivable strictly for business purposes and not for personal, family or
household purposes;
(l)    the Account Debtor of which is not an Affiliate of any Originators,
Seller, Servicer, CHS or Performance Guarantor;
(m)    no more than 35% of the aggregate Unpaid Balance of all Receivables of
the related Account Debtor are Defaulted Receivables;
(n)    that has a remaining payment term that does not exceed 90 days from the
date of the related invoice; provided that the Unpaid Balance of all Eligible
Receivables the remaining tenor of which exceeds 90 days but does not exceed 180
days cannot exceed 15% of the aggregate Unpaid Balance of all Eligible
Receivables;


Appendix 18



--------------------------------------------------------------------------------





(o)    which has not been compromised, adjusted or similarly modified other than
in accordance with the Credit and Collection Policy and as permitted by the
Transaction Documents;
(p)    that, together with the related Receivable Documentation, satisfies in
all material respects the applicable requirements of the Credit and Collection
Policy;
(q)    which represents part or all of the price of the sale of “merchandise,”
“insurance” or “services” within the meaning of Section 3(c)(5) of the
Investment Company Act and which is an “eligible asset” as defined in Rule 3a-7
under the Investment Company Act;
(r)    the related Account Debtor has been instructed to make payments on such
Receivable only to a Lockbox, a Collection Account, an Originator Specified
Account or the Concentration Account;
(s)    is not subordinated in any respect to any other Debt of the relevant
Account Debtor;
(t)    in respect of which no security deposit or reserve paid or created by the
related Account Debtor exists;
(u)    no portion of the Unpaid Balance of such Receivable represents any sales
tax, value-added tax or other similar tax;
(v)    which does not constitute finance charges, service charges or similar
charges (it being understood that only the portion of the Receivable so
constituted shall not be eligible);
(w)    which, together with the related Receivable Documentation, does not
contravene any laws, rules or regulations applicable thereto (including laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
(x)    for which the sale, pledge, contribution or assignment of such Receivable
and the Related Security pursuant to this Agreement and the Sale Agreement does
not (i) violate or contravene any Applicable Law or the related Receivable
Documentation, (ii) require notice thereof to the related Account Debtor or any
consent therefrom (other than any such notices that have been provided or
consents that have been obtained and are in effect) or (iii) require any notice
thereof or any consent from any Governmental Authority that has not been
provided or obtained;
(y)    that has not been previously sold, assigned, pledged or otherwise
transferred by the applicable Originator to any other Person;


Appendix 19



--------------------------------------------------------------------------------





(z)    that has been sold or contributed by any Originator to Seller pursuant to
the Sale Agreement with respect to which sale or contribution all conditions
precedent under the Sale Agreement have been met;
(aa)    that is not a Receivable which arose as a result of the sale of
consigned goods or finished goods that have incorporated any consigned goods
into such finished goods or a sale in which Seller, any Originator, CHS,
Performance Guarantor or Servicer acted as a bailee, consignee or agent of any
other Person or otherwise not as principal or otherwise in respect of deferred
or unearned revenues;
(bb)    that does not constitute a re-billed amount arising from a deduction
taken by the related Account Debtor with respect to a previously arising
Receivable;
(cc)    that (i) does not arise from a sale of accounts made as part of a sale
of a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract and
(iii) is not a transfer of an interest in or an assignment of a claim under a
policy of insurance;
(dd)    the Administrative Agent has a valid and enforceable first priority
perfected security interest in such Receivable and the Related Security, in
either case, free and clear of any Adverse Claim; and
(ee)    with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
origination, transfer or pledge of such Receivable have been duly obtained,
effected or given and are in full force and effect.
“Enhancement Agreement” means any agreement between a Conduit Purchaser and any
other Person(s), entered into to provide (directly or indirectly) credit
enhancement to such Conduit Purchaser’s commercial paper facility.
“Enhancement Provider” means any Person providing credit support to a Conduit
Purchaser under an Enhancement Agreement, including pursuant to an unfunded
commitment, or any similar entity with respect to any permitted assignee of such
Conduit Purchaser.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Seller, Servicer, Performance Guarantor or any
Originator within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).


Appendix 20



--------------------------------------------------------------------------------





“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
a withdrawal by Seller, Servicer, any Originator, Performance Guarantor or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA); (iii) a complete or partial withdrawal by Seller,
Servicer, any Originator, Performance Guarantor or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (v) an event or condition which is
reasonably expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (vi) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Seller, Servicer, any Originator, Performance Guarantor or any ERISA
Affiliate; or (vii) a transaction by Seller, Servicer, any Originator,
Performance Guarantor or an ERISA Affiliate that is reasonably expected to be
subject to Sections 4069 or 4212(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” is defined in Section 10.1.
“Event of Repurchase” is defined in Section 3.2(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party: (i) any Taxes imposed on, or measured by, net income or gains
and any franchise Taxes, branch Taxes or branch profits Taxes, but only to the
extent such Taxes are imposed by a taxing authority in a jurisdiction (or
political subdivision thereof) (a) under the laws of which such Affected Party
is organized or incorporated or maintains a lending office (or branch), and (b)
as a result of a present or former connection between such Affected Party and
the jurisdiction imposing such Tax (other than connections arising from such
Affected Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in this Agreement), (ii) any U.S.
federal withholding Tax to the extent it is imposed on amounts payable to such
Affected Party (I) when such Affected Party becomes a party to this Agreement or
(II) because such Affected Party designates a new lending office, except to the
extent that such Affected Party was entitled, at the time of designation of a
new lending office (or assignment), to receive such additional amounts from
Seller or Servicer, as applicable, pursuant to Section 3.3, (iii) Taxes
attributable to such Affected Party’s failure to comply with Section
3.3(e)(vii), and (iv) any U.S. federal withholding tax imposed under FATCA.
“FAS 166/167 Capital Guidelines” has the meaning set forth in the definition of
Specified Regulation.


Appendix 21



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreement
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum, determined by Administrative Agent, equal (for each day during such
period) to:
(a)    the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
(b)    if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Liquidity Provider or Purchaser Agent from three federal funds
brokers of recognized standing selected by it.
“Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.
“Fee Letter” means the Second Amended and Restated Fee Letter, dated as of June
28, 2018, among Seller, CHS, Administrative Agent and the Purchaser Agents.
“Final Payout Date” means the date following the Purchase Termination Date on
which Total Investment shall have been reduced to zero and all other amounts
then accrued or payable to any of the Affected Parties under the Transaction
Documents shall have been paid in full in cash.
“First Lien Commercial Loan” means a Commercial Loan that is entitled to the
benefit of a first lien and first priority perfected security interest on the
assets of the respective Obligor.
“First Lien Producer Loan” means a Producer Loan that is entitled to the benefit
of a first lien and first priority perfected security interest on the assets of
the respective Obligor.
“Floor Reserve Percentage (Loans)” means, at any time, 15%.
“Foreign Affected Party” is defined in Section 3.3(e)(vii).
“Formation Date” means the date that Seller was originally formed under the laws
of the State of Delaware.
“GAAP” means generally accepted accounting principles in the United States of
America as consistently applied. If at any time Seller or Servicer notifies
Administrative Agent that Seller or Servicer requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if Administrative Agent notifies Seller or Servicer that the
Purchasers request an


Appendix 22



--------------------------------------------------------------------------------





amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP without
giving effect to such change in GAAP or in the application thereof that is the
subject of such notice until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“Governmental Authority” means any government, supranational or political
subdivision or any agency, authority, bureau, regulatory body, central bank,
commission, department or instrumentality of any such government or political
subdivision, or any other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.
“Indemnified Amounts” is defined in Section 12.1(a).
“Indemnified Party” is defined in Section 12.1(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Manager” means a natural person who is a manager of Seller who (I)
is not at the time of initial appointment, or at any time while serving as
Independent Manager of Seller, and has not been at any time during the preceding
five (5) years (a) a stockholder, member, director (with the exception of
serving as an independent director of any Affiliates of Seller), manager (with
the exception of serving as an independent manager of Seller or any of its
Affiliates), officer, employee, partner, attorney or counsel of Seller,
Servicer, any Originator, Performance Guarantor or CHS or any of their
respective Affiliates; (b) a customer, supplier or other Person who derives any
of its purchases or revenues from its activities with Seller, Servicer, any
Originator, Performance Guarantor or CHS or any of their respective Affiliates;
(c) a Person Controlling or under common Control with any such customer,
supplier, stockholder, member, director, manager, officer, employee, partner,
attorney, counsel or other Person described in clauses (a) or (b) above; or
(d) a member of the immediate family of any such customer, supplier,
stockholder, member, director, manager, officer, employee, partner, attorney,
counsel or other Person described in clauses (a), (b) or (c) above; and (II) (1)
has prior experience as an independent manager or independent director for a
company whose charter documents required the unanimous consent of all
independent managers or independent directors thereof before such company could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (2) has at least three years of employment experience
with one or more entities that provide, in the ordinary course of their
respective businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.
“Information Package” is defined in Section 3.1(a).




Appendix 23



--------------------------------------------------------------------------------





“Insolvency Event” means, with respect to any Person, (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and,
unless such Person is Seller, an Obligor or an Account Debtor, such petition
remains unstayed and in effect for a period of sixty (60) consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors, (iv) such
Person shall (A) fail to pay its debts generally as such debts become due, (B)
make a general assignment for the benefit of creditor or (C) admit in writing
its inability to pay its debts generally as they become due or (v) such Person
shall take any action to authorize any of the actions in furtherance of any of
the aforesaid purposes.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Joint Venture” means an Obligor constituting a joint venture of an Originator
and one or more unaffiliated entities where (i) such Originator has no more than
50% of the ownership or voting rights in or with respect to such joint venture,
(ii) such Originator does not have the ability to directly or indirectly control
such joint venture and (iii) the joint venture satisfies the definition of
Eligible Loan and has been subject to the same underwriting and credit and
collection policies as any other Obligor.
“Junior Lien Commercial Loan” means a Commercial Loan that is entitled to the
benefit of a lien and priority perfected security interest on the assets of the
respective Obligor and is not a First Lien Commercial Loan.
“Legal Final Settlement Date” means the Settlement Date following the 138th
complete month following the Liquidation Period.
“LIBO Rate” means for any Yield Period, (a) the interest rate per annum
designated as the LIBO Rate by the applicable Purchaser Agent for a period of
time comparable to such Yield Period that appears on the Reuters Screen LIBO
Page as of 11:00 a.m. (London, England time) with respect to such Purchaser
Agent or related Committed Purchaser on the second Business Day preceding the
first day of such Yield Period or (b) if a rate cannot be determined under
either of the foregoing clauses, an annual rate equal to the average (rounded
upwards if necessary to the nearest 1/100th of 1%) of the rates per annum at
which deposits in USD with a duration comparable to such Yield Period in a
principal amount substantially equal to the principal amount of the applicable
Rate Tranche are offered to the principal London office of the applicable
Purchaser Agent (or its related Committed Purchaser) by three London banks,
selected by Administrative Agent in good faith, at about 11:00 a.m. London time
on the second Business Day preceding the first day of such Yield Period. If the
calculation of the LIBO Rate results in a LIBO Rate of less than zero (0), the
LIBO


Appendix 24



--------------------------------------------------------------------------------





Rate shall be deemed to be zero (0) for all purposes of this Agreement and the
Transaction Documents.
“Liquidation Fee” means, for each Rate Tranche (or portion thereof) for each day
in any Yield Period or Settlement Period (computed without regard to clause
(iii) of the proviso of the definition of “Yield Period”) during the Liquidation
Period, the amount, if any, by which:
(a)    the additional Yield (calculated without taking into account any
Liquidation Fee) which would have accrued on the reductions of such Purchaser’s
Tranche Investment effected pursuant to Section 1.3(c)(ii) or (iii) with respect
to such Rate Tranche for such day during such Yield Period or Settlement Period
(as so computed) if such reductions had not been made until the last day of such
Yield Period or Settlement Period exceeds,
(b)    the income, if any, received for such day during such Yield Period or
Settlement Period by the affected Purchaser from investing the proceeds of such
reductions of such Purchaser’s Tranche Investment.
“Liquidation Period” means the period commencing on the date on which the
Administrative Agent notifies the Seller and the Servicer that any condition
precedent to Purchases and Reinvestments set forth in Section 5.3 is not
satisfied (or expressly waived by each Purchaser) and that the Liquidation
Period has commenced, and ending on the Final Payout Date.
“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider pursuant to a Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Purchaser (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Purchaser’s Commercial Paper Notes or other senior
indebtedness.
“Liquidity Provider” means MUFG or any of its Affiliates, Rabobank or any of its
Affiliates or any other lender, credit enhancer or liquidity provider that is at
any time party to a Liquidity Agreement or any successor or assign of such
lender, credit enhancer or liquidity provider or any similar entity with respect
to any permitted assignee of a Conduit Purchaser.
“Loan” shall mean the indebtedness of any Obligor under or with respect to an
Obligor Note, whether constituting an account, chattel paper, an instrument, a
general intangible, payment intangible, promissory note or otherwise, and shall
include (i) the right to payment of such indebtedness and any interest or
finance charges and other obligations of such Obligor with respect thereto
(including the principal amount of such indebtedness, periodic finance charges,
late fees and returned check fees), (ii) all proceeds of, and payments or
Collections on, under or in respect of any of the foregoing and (iii) all
Related Security with respect thereto.
“Loan Commitment” means, with respect to any Obligor, the maximum aggregate
amount required to be advanced to the related Obligor under the terms of the
related Loan Documents.


Appendix 25



--------------------------------------------------------------------------------





“Loan Document” means, with respect to any Loan, the related Obligor Note and
any related loan agreements, security agreements, mortgages, acknowledgements
(if required), financing statements and other documents, instruments,
certificates or assignments (including amendments or modifications thereof)
executed by the Obligor thereof or by another Person on the Obligor’s behalf or
for the Obligor’s benefit in respect of such Loan and related Obligor Note,
including letters of credit, general or limited guaranties or other credit
enhancement.
“Loan Investment Base” means, at any time, the Net Loan Pool Balance less the
Required Loan Reserves.
“Loan Losses” means the Unpaid Balance of any Pool Loans that have been, or
should have been, written-off as uncollectible by Servicer in accordance with
the Credit and Collection Policy.
“Loan Pool” means, at any time, all then outstanding Loans sold or contributed,
or purported to be sold or contributed, to Seller pursuant to the Sale Agreement
and transferred or purported to be transferred to the Administrative Agent, on
behalf of the Purchasers, pursuant to Section 1.2(c).
“Loan Pool APR Percentage” means, at any time, an amount equal to the product of
(a) the product of (i) the Weighted Average Interest Rate for the Eligible Loans
multiplied by (ii) a fraction (expressed as a percentage), (x) the numerator of
which is equal to the aggregate Unpaid Balances of all Eligible Loans and (y)
the denominator of which is equal to the aggregate Loan Commitments of all
Eligible Loans multiplied by (b) the Weighted Average Life (in years) for the
Eligible Loans.
“Loan Yield and Servicing Fee Reserve Percentage” means, at any time, an amount
equal to the product of (a) the sum of (i) the weighted average Yield Rate for
the most recently ended Settlement Period multiplied by 1.5 plus (ii) the sum of
the Program Fee Rate and the Servicing Fee Rate multiplied by (b) the Weighted
Average Life (in years) of the Loan Pool.
“Lockbox” means the lockboxes specified as such in Exhibit B, each of which
shall be maintained at an Account Bank in the name of Originator.
“Loss” means, with respect to any Loan, that such Loan has a Risk Rating of
“Loss” in accordance with the Credit and Collection Policy.
“Loss Horizon Ratio” means 3.75.
“Loss Ratio (Loans)” means the highest average Default Ratio for any three (3)
consecutive Settlement Periods observed over the preceding twelve Settlement
Periods.
“Loss Ratio (Receivables)” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) the sum of (i) the aggregate Unpaid Balance
of all Receivables that were 61-90 days past their original due date as of the
end of the most recently ended Settlement Period plus (ii) the aggregate Unpaid
Balance of all Receivables that were charged-off during the most recently ended
Settlement Period that were 60 days or fewer days past their due date when
charged off, to (b) the initial Unpaid Balance of all Receivables generated by
all the Originators during the


Appendix 26



--------------------------------------------------------------------------------





Settlement Period that is three (3) Settlement Periods prior to the most
recently ended Settlement Period.
“Loss Reserve Floor Percentage (Receivables)” means, at any time, 15%.
“Market Value” means, with respect to any Pool Asset and Related Assets, a
percentage of the principal amount of the Pool Asset, not to exceed 100%,
determined by the applicable Originator, as of the date such Pool Asset is
transferred to the Seller by the Originator, to be the fair market value of such
Pool Asset and Related Assets.
“Material Adverse Change” means, with respect to any Person (or if no Person is
specified, with respect to Seller, CHS, Servicer, Performance Guarantor or any
Originator) an event or circumstance that, individually or in the aggregate,
results in, or could reasonably be expect to result in, a material adverse
change in:
(i)    the financial condition or results of operations of such Person and its
Subsidiaries, taken as a whole;
(ii)    the ability of such Person to perform any of its obligations under this
Agreement or any other Transaction Document to which it is a party;
(iii)    the status, existence, perfection, priority, enforceability or other
rights and remedies of Administrative Agent associated with its interests in the
Pool Assets or any material portion thereof; or
(iv)    (a) the validity or enforceability against such Person of any
Transaction Document or any Receivable Documentation or Loan Documents to which
it is a party or (b) the validity, enforceability or collectability of a
material portion of the Pool Assets, including if such event or circumstance
would increase the days to pay or Dilution with respect to a material portion of
the Pool Receivables.
“Monthly Loss Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), (a) the numerator of which is equal to the sum of
Loan Losses during the most recently ended Settlement Period and (b) the
denominator of which is the aggregate Unpaid Balance of all Pool Loans as of the
Cut-Off Date of the most recently ended Settlement Period.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” is defined in the preamble.
“MUFG Purchaser Group” means the Purchaser Group with Victory, as a Conduit
Purchaser, MUFG, as Committed Purchaser and MUFG, as Purchaser Agent.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Seller, Servicer, any Originator,
Performance Guarantor or any ERISA Affiliate makes or is obligated to make
contributions or has any liability.


Appendix 27



--------------------------------------------------------------------------------





“Net Loan Pool Balance” means, at any time, an amount equal to (a) the aggregate
Unpaid Balance of all Eligible Loans at such time, minus (b) the Concentration
Overage Amount (Loans) at such time.
“Net Pool Balance” means, at any time, an amount equal to the sum of (a) the Net
Loan Pool Balance at such time plus (b) the Net Receivables Pool Balance at such
time.
“Net Receivables Pool Balance” means, at any time, an amount equal to (a) the
aggregate Unpaid Balance of all Eligible Receivables at such time, minus (b) the
Account Debtor Concentration Overage Amount at such time.
“Nieuw Amsterdam” means Nieuw Amsterdam Receivables Corporation B.V.
“Notice of Payment” means a Notice of Payment substantially in the form of
Exhibit F attached hereto, delivered by the Seller to the Administrative Agent
and each Purchaser Agent pursuant to Sections 3.1(d)(vi), 3.2(c) and 3.2(e), as
applicable.
“Notice of Purchase” means a Notice of Purchase substantially in the form of
Exhibit E attached hereto, delivered by the Seller to the Administrative Agent
and each Purchaser Agent pursuant to Section 1.2(a).
“Obligations” means all obligations of Seller arising in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, all Indemnified Amounts, payments on account of Collections received
or deemed to be received and fees.
“Obligor” shall mean, with respect to any Loan, the Person or Persons directly
or indirectly obligated to make payments with respect to such Loan, including
any guarantor thereof.
“Obligor Note” shall mean, with respect to any Loan, the promissory note,
instrument or other writing entered into by the related Obligor in connection
with or evidencing the indebtedness of the Obligor under such Loan.
“Obligor Note Delivery Date” means July 20, 2017.
“Operating Loan” means any Loan used to finance working capital and current or
seasonal assets (e.g., inventories and accounts receivable) with an original
maturity date of fourteen (14) months or less.
“Original Agreement” is defined in the preamble.
“Originator” means each Person from time to time party to the Sale Agreement as
an originator. As of the Effective Date, CHS and CHS Capital are the only
Originators.
“Originator Account Agreements” means each Deposit Account Control Agreement,
dated as of the Closing Date, among CHS or CHS Capital, as applicable, an
Account Bank and the Administrative Agent.


Appendix 28



--------------------------------------------------------------------------------





“Originator Collection Accounts” means the accounts specified as such in Exhibit
B, each of which shall be maintained at an Account Bank in the name of
Originator.
“Originator Specified Accounts” means the accounts specified as such in Exhibit
B, each of which shall be in the name of Originator.
“Participant” is defined in Section 13.3(b).
“Participation Loan” means any advance by an Originator to an Obligor under a
syndicated loan facility (a) that has closed (without regard to any
contemporaneous or subsequent syndication of such advance) prior to such advance
becoming a part of the Loan Pool and (b) pursuant to which such Originator acts
as administrative agent of the related lender group.
“Patriot Act” is defined in Section 13.20.
“Payoff Letter” means that certain Payoff and Termination Agreement, dated as of
the Closing Date, by and among the Seller, CHS, CHS Capital, Rabobank, Nieuw
Amsterdam, Victory, MUFG and U.S. Bank National Association.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Seller, Servicer, any
Originator, Performance Guarantor or any ERISA Affiliate or to which Seller,
Servicer, any Originator, Performance Guarantor or any ERISA Affiliate
contributes or has an obligation to contribute or to which Seller, Servicer, any
Originator, Performance Guarantor or any ERISA Affiliate has any liability.
“Performance Guarantor” means CHS.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, entered into by Performance Guarantor in favor of Administrative Agent.
“Person” means an individual, partnership, sole proprietorship, corporation
(including a business trust), limited liability company, limited partnership,
joint stock company, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof.
“Pool Asset” means any of, and “Pool Assets” means all of, the Pool Receivables
and the Pool Loans.
“Pool Loan” means a Loan in the Loan Pool sold or purported to be sold by the
applicable Originator to the Seller pursuant to the Sale Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool sold or purported
to be sold by the applicable Originator to the Seller pursuant to the Sale
Agreement.


Appendix 29



--------------------------------------------------------------------------------





“Portfolio Weighted Average Loan Rating Factor” means, with respect to any
Obligor, the percentage appearing opposite such Obligor’s applicable rating on
the table below:
Rating Bucket
WA Rating Factor
Portfolio WA
Rating Factor
1
Greater than 4.0
0.50%
2
4.0 to 3.75
1.00%
3
3.5 to < 3.75
1.50%
4
3.25 to < 3.5
3.00%
5
Less than 3.25
5.00%



“Prime Rate” means, with respect to any Purchaser Group, the rate of interest in
effect for such day as publicly announced from time to time by the applicable
Purchaser Agent, the related Committed Purchaser or their Affiliates as its
“reference rate” or “prime rate”, as applicable. Such “reference rate” or “prime
rate” is set by the applicable Purchaser Agent, the related Committed Purchaser
or their Affiliates based upon various factors, including such Person’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate, and is not necessarily the lowest rate charged to any
customer.
“Producer Loan” means a Loan characterized as a “Producer Loan” under the Credit
and Collection Policy.
“Program Administration Agreement” means that certain administration agreement
between a Conduit Purchaser and Program Administrator governing certain aspects
of the administration of such Conduit Purchaser’s commercial paper facility or
any other agreement having similar purposes, as in effect from time to time.
“Program Administrator” means the administrator designated for a Conduit
Purchaser under the Program Administration Agreement.
“Program Fee” is defined in the Fee Letter.
“Program Fee Rate” is defined in the Fee Letter.
“Program Information” is defined in Section 13.8(a).
“Purchase” is defined in Section 1.1.
“Purchase Price” is defined in Section 1.1.
“Purchase Termination Date” means the earlier of (i) June 27, 2019, (ii) the
occurrence of an Event of Default and (iii) sixty (60) days following the date
of receipt by each of the other parties to this Agreement of a written notice of
termination provided by Seller.
“Purchaser” means each Conduit Purchaser and Committed Purchaser, as applicable.


Appendix 30



--------------------------------------------------------------------------------





“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and listed as such as set forth on the signature pages of this Agreement.
“Purchaser Group” means, for each Conduit Purchaser, such Conduit Purchaser, its
related Committed Purchaser and its related Purchaser Agent as set forth on
Exhibit C.
“Purchaser Group Commitment” means, at any time with respect to any Purchaser
Group, the aggregate Commitments of all Committed Purchasers at such time in
such Purchaser Group as set forth on Exhibit C.
“Purchaser Group Investment” means, at any time with respect to any Purchaser
Group, the Total Investment of all Purchasers at such time in such Purchaser
Group.
“Purchasers’ Total Commitment” means, at any time, the aggregate Commitments of
all Committed Purchasers at such time as set forth on Exhibit C.
“Purchaser’s Tranche Investment” means, in relation to any Rate Tranche and any
Purchaser, the amount of the Purchasers’ Total Investment allocated by such
Purchaser’s Purchaser Agent to such Rate Tranche pursuant to Section 2.1;
provided that at all times the aggregate amounts allocated to all Rate Tranches
shall equal the Total Investment.
“Rabobank” means Coöperatieve Rabobank U.A.
“Ratable Share” means, at any time, (i) for any Purchaser Group, a percentage
equal to the quotient of (a) the Purchaser Group Commitment for such Purchaser
Group at such time, divided by (b) the Purchasers’ Total Commitment at such time
and (ii) for any Purchaser, a percentage equal to the quotient of (a) such
Purchaser’s Commitment (or, for any Conduit Purchaser, the Commitment of the
Committed Purchaser in such Conduit Purchaser’s Purchaser Group) at such time
divided by (b) the Purchasers’ Total Commitment at such time.
“Rate Tranche” means at any time a portion of the Asset Interest selected by the
applicable Purchaser Agent pursuant to Section 2.1 and designated as a Rate
Tranche solely for purposes of computing Yield.
“Rating Agency” mean each of S&P and Moody’s (and/or each other rating agency
then rating the Commercial Paper Notes of any Conduit Purchaser).
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator, Seller (as assignee of any
Originator) or any other Person (as assignee of Seller) by an Account Debtor,
whether constituting an account, instrument, document, contract right, general
intangible, chattel paper or payment intangible, in each instance arising in
connection with the sale of goods or for services rendered, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto, together with the Related Security with respect thereto, and with
respect to each of the foregoing, all Collections and proceeds thereof. Any such
right to payment arising from any one transaction, including any such right to
payment


Appendix 31



--------------------------------------------------------------------------------





represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.
“Receivable Documentation” means, for each Pool Receivable, the invoice therefor
and any other agreement or documentation between the applicable Originator and
the applicable Account Debtor giving rise to, and/or setting forth terms and
conditions related to the creation and payment of, such Pool Receivable,
including in each case any amendments.
“Receivables Investment Base” means, at any time, the Net Receivables Pool
Balance less the Required Receivable Reserves.
“Receivables Pool” means at any time, all then outstanding Receivables sold or
contributed, or purported to be sold or contributed, to Seller pursuant to the
Sale Agreement and transferred or purported to be transferred to Administrative
Agent, on behalf of the Purchasers, pursuant to Section 1.2(c).
“Records” means all Receivable Documentation and Loan Documents and other
documents, instruments, books, records, purchase orders, agreements, reports and
other information (including computer programs, tapes, disks, other information
storage media, data processing software and related property and rights)
prepared or maintained by any Originator, CHS, Servicer, or Seller,
respectively, with respect to, or that evidence or relate to, the Pool Assets,
the other Seller Assets or the Account Debtors or Obligors of such Pool Assets.
“Regulatory Change” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect or implementation of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, each Specified Regulation shall be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, implemented or issued.
“Reinvestment” is defined in Section 1.3(a)(ii).
“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Pool Assets, (b) all Records (but excluding
any obligations under the Receivable Documentation and Loan Documents), (c) all
Collections in respect of, and other proceeds of, the Pool Assets or any other
Related Security, (d) all rights and remedies of Seller or any Originator, as
applicable, under the Sale Agreement, and the other Transaction Documents and
any other rights or assets pledged, sold or otherwise transferred to Seller
thereunder and (e) all the products and proceeds of any of the foregoing.


Appendix 32



--------------------------------------------------------------------------------





“Related Security” means, with respect to any Asset:
(i)    all of Seller’s or any Originator’s, as applicable, interest in any goods
(including returned goods) and documentation of title evidencing the shipment or
storage of any goods (including returned goods), relating to any sale giving
rise to such Asset;
(ii)    all instruments and chattel paper that may evidence such Asset;
(iii)    all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Asset, whether pursuant to the
Receivable Documentation related to such Receivable, the Loan Documents related
to such Loan or otherwise, together with all financing statements describing any
collateral securing such Asset;
(iv)    all tax refunds and the insurance policies, if any, relating to such
Asset including the right to terminate such policies and to receive unearned
premiums payable upon such termination, and rights to loss payments under such
insurance policies;
(v)    the Receivable Documentation, the Loan Documents and all guaranties,
letters of credit, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Asset whether
pursuant to the Receivable Documentation related to such Receivable, the Loan
Documents related to such Loan or otherwise;
(vi)    all of Seller’s or any Originator’s, as applicable, rights, interests
and claims under the Transaction Documents, the Loan Documents and the
Receivable Documentation with respect to such Asset;
(vii)    all books, records and other information (including computer programs,
tapes, discs, punch cards, data processing software and related property and
rights) relating to such Asset and the related Account Debtor or Obligor; and
(viii)    all proceeds of, and payments or collections on, under or in respect
of, any of the foregoing.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30‑day notice period has been waived by
the PBGC.
“Reporting Date” is defined in Section 3.1(a).
“Repurchase Payments” means payments of the repurchase price for Pool Assets
under Section 3.2(b).
“Required Loan Reserves” means, for any day, an amount equal to the product of
(a) the sum of (i) the greater of (A) the Floor Reserve Percentage (Loans) at
such time and (B) the Dynamic Reserve Percentage (Loans) at such time, plus (ii)
the Adjusted Loan Yield and Servicing Fee Reserve Percentage multiplied by (b)
the Net Loan Pool Balance at such time.


Appendix 33



--------------------------------------------------------------------------------





“Required Purchasers” means, at any time, two or more Committed Purchasers whose
Commitments at such time aggregate more than 66 2/3% of the Purchasers’ Total
Commitment at such time (or, if at such time, the Purchasers’ Total Commitment
is zero, two or more Committed Purchasers whose Purchaser Group’s Purchaser
Group Investment at such time aggregate more than 66 2/3% of the Total
Investment at such time); provided that if at any time there is only one
Committed Purchaser, Required Purchasers shall mean such Committed Purchaser.
“Required Receivable Reserves” means, for any day, an amount equal to the
product of (a) the sum of (i) the greater of (A) the sum of (1) the Dynamic
Dilution Reserve Percentage (Receivables) at such time, plus (2) the Dynamic
Loss Reserve Percentage (Receivables) at such time, and (B) the sum of (1) the
Dilution Reserve Floor Percentage at such time, plus (2) the Loss Reserve Floor
Percentage (Receivables) at such time, and (ii) the Yield and Servicing Fee
Reserve Percentage (Receivables) multiplied by (b) the Net Receivables Pool
Balance at such time.
“Required Reserves” means, for any day, an amount equal to the sum of (a) the
Required Receivable Reserves plus (b) the Required Loan Reserves.
“Responsible Officer” means the chief executive officer, the chief financial
officer, the general counsel, the president, the treasurer or an assistant
treasurer of CHS, and any other officer, similar official or employee of CHS
responsible for the administration of the obligations of CHS in respect of this
Agreement, including any person referenced in Schedule 13.2 of this Agreement
with respect to Seller or the Servicer, or any replacement of such person.
“Risk Rating” shall mean the score or classification, as determined for each
Loan in accordance with the Credit and Collection Policy.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto.
“Sale Agreement” means the Sale and Contribution Agreement, dated as of the
Closing Date, among Originators, as sellers, and Seller, as buyer.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


Appendix 34



--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission or any successor governmental
authority.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Security” is defined in Section 2(a)(1) of the Securities Act.
“Seller” is defined in the preamble.
“Seller Account Agreement” means that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Seller, an Account Bank and the
Administrative Agent.
“Seller Assets” is defined in Section 9.1.
“Seller Collection Accounts” means the accounts specified as such in Exhibit B,
each of which shall be maintained at an Account Bank in the name of Seller.
“Servicer” is defined in Section 8.1(a).
“Servicer Termination Event” means the occurrence of (i) a Material Adverse
Change after the Effective Date with respect to Servicer, (ii) an Insolvency
Event with respect to Servicer or (iii) an Event of Default.
“Servicing Fee” means the fee for each Settlement Period equal, for each day of
such Settlement Period to, the Servicing Fee Rate multiplied by the aggregate
Unpaid Balance of all Pool Assets as of the Cut-Off Date of such Settlement
Period, multiplied by 1/360, payable in arrears.
“Servicing Fee Rate” means 0.25% per annum.
“Settlement Date” means, with respect to any Settlement Period, the third (3rd)
Business Day following the Reporting Date for such Settlement Period; provided
that the last Settlement Date shall be the last day of the last Settlement
Period.
“Settlement Period” means:
(a)    the period from the Closing Date to the end of the next calendar month
thereafter; and
(b)    thereafter, each subsequent calendar month;
provided that the last Settlement Period shall end on the Final Payout Date;
provided further that when used with respect to any period prior to the Closing
Date, “Settlement Period” shall mean each calendar month.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the


Appendix 35



--------------------------------------------------------------------------------





total amount required to pay the probable liabilities of such Person on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (ii) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature and
become due in the normal course of business, (iii) such Person’s debts or
liabilities are not beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual and
matured liability.
“Specified Regulation” means (A) the final rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”), (B) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines
or directives thereunder or issued in connection therewith (the “Dodd-Frank
Act”), (C) all requests, rules, guidelines and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities relating to (i) the July 1988 paper or the June 2006
paper prepared by the Basel Committee on Banking Supervision (“Basel Committee”)
as set out in the publication entitled: “International Convergence of Capital
Measurements and Capital Standards: a Revised Framework”, as updated from time
to time, or any rules, regulations, guidance, interpretations or directives
promulgated or issued in connection therewith by any bank regulatory agency
(whether or not having the force of law) (“Basel II”) or (ii) the paper prepared
by the Basel Committee as set out in the publication entitled “Basel III: A
global regulatory framework for more resilient banks and banking systems”, as
updated from time to time, or any rules, regulations, guidance, interpretations
or directives promulgated or issued in connection therewith by any bank
regulatory agency (whether or not having the force of law) (“Basel III” and
together with Basel II, the “Basel Accord”) and (D) any existing or future
rules, regulations, guidance, interpretations or directives from any
Governmental Authority relating to Accounting Standards Codification
860-10-40-5(a), the FAS 166/167 Capital Guidelines, the Dodd-Frank Act or the
BASEL Accord (whether or not having the force of law) or any rules or
regulations promulgated in connection therewith by any United Stated bank
regulatory agency.
“Stressed Realizable Value” means, with respect to any Loan, the value of all
Related Security with respect thereto as calculated by the Servicer in
accordance with the Credit and Collection Policy using the Obligor’s most recent
monthly financial statements received by the Servicer.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to


Appendix 36



--------------------------------------------------------------------------------





vote in the election of directors, managers or trustees thereof is at the time
owned or controlled by that Person either directly or through one or more of the
other Subsidiaries of that Person or a combination thereof, or (ii) if a
partnership, limited liability company, association or business entity other
than a corporation, more than 50% of the partnership or other similar ownership
interests thereof is at the time owned or controlled by that Person either
directly or through one or more of the other Subsidiaries of that Person or a
combination thereof.
“Substandard” means, with respect to any Loan, one which has a Risk Rating of
“adverse” and is classified as Doubtful or Loss in accordance with the Credit
and Collection Policy.
“Successor Notice” is defined in Section 8.1(b).
“Syndicated CHS Loan” means any advance by an Originator to an Obligor under a
syndicated loan facility in which such Originator participates as a member of
the lender group but is not the originating lender or facility or administrative
agent.
“Taxes” means all income, gross receipts, rental, franchise, excise, stamp,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal) and taxes, fees, levies, imposts, charges or
withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon, howsoever imposed, by any
Governmental Authority or other taxing authority in the United States or by any
foreign government, foreign governmental subdivision or other foreign or
international taxing authority.
“Term Loan” means any Loan which is not an Operating Loan used for the purpose
of purchasing fixed assets, expansion, remodeling, or building working capital.
“Total Investment” means, at any time with respect to the Asset Interest, an
amount equal to (a) the aggregate of the amounts theretofore paid to Seller as
the Purchase Price pursuant to Section 1.1 less (b) the aggregate amount of
Collections theretofore received and actually distributed to the Purchasers, and
not reinvested as a Reinvestment, on account of each Purchaser Group’s aggregate
Purchaser Group Investment pursuant to Section 1.3 (and not rescinded or
otherwise returned or reinvested pursuant to Section 1.3).
“Tranche Investment” means in relation to any Rate Tranche and any Purchaser
Group the amount of such Purchaser Group’s Purchaser Group Investment allocated
by the related Purchaser Agent to such Rate Tranche pursuant to Section 2.1;
provided that at all times the aggregate amounts allocated to all Rate Tranches
of all Purchaser Groups shall equal the Total Investment; provided, further,
that at all times the aggregate amounts allocated to all Rate Tranches of any
Purchaser Group shall equal the aggregate Purchaser Group Investment of such
Purchaser Group.
“Transaction Documents” means this Agreement, the Sale Agreement, the
Performance Guaranty, the Fee Letter, the Custodian Agreement, the Account
Agreements, the Effective Date Amendments, each Notice of Purchase, Seller’s
limited liability company agreement, the Payoff Letter, and all other documents,
agreements and certificates to be executed and delivered in connection herewith
or in connection with any of the foregoing as to which Seller, Servicer, CHS,
the Performance Guarantor, any Originator or any of their Affiliates is a party.


Appendix 37



--------------------------------------------------------------------------------





“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Commercial Paper Notes or monitoring such
rating including, without limitation, information in connection with the Seller,
any Originator, the Servicer or the Pool Assets.
“UCC” means, in respect of each state in the United States of America, the
Uniform Commercial Code as from time to time in effect in such state.
“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would, unless cured or waived, become an Event of
Default.
“Unmatured Servicer Termination Event” means any event which, with the giving of
notice or lapse of time, or both, would, unless cured or waived, become a
Servicer Termination Event.
“Unpaid Balance” of (i) any Receivable means, at any time, the sum of (a) the
unpaid amount thereof, plus (b) the unpaid amount of all finance charges,
interest payments and other amounts actually accrued thereon at such time, but
excluding, in the case of clause (b) above, all late payment charges,
delinquency charges, and extension or collection fees and (ii) any Loan means,
at any time, the outstanding principal balance thereof, excluding any accrued
and outstanding finance charges and interest payments related thereto; provided
that, for the avoidance of doubt, the Unpaid Balance of each Participation Loan
shall only include the outstanding principal balance owed to the applicable
Originator under such Participation Loan and not the outstanding principal
balance owed to any other lender under such Participation Loan.
“Unpaid Balance to Stressed Realizable Value” means, with respect to any
Obligor, the ratio of (i) the Obligor’s combined Unpaid Balances to (ii) the
related Stressed Realizable Value.
“Unused Fee” is defined in the Fee Letter.
“U.S. Person” is defined in Section 3.3(e)(vi).
“U.S. Tax Compliance Certificate” is defined in Section 3.3(e)(vii)(3).
“USD” means United States Dollars, the lawful currency of the United States of
America.
“Victory” means Victory Receivables Corporation, a Delaware corporation.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Voting Interest” shall mean membership or other ownership interests in CHS
whose holders are entitled under ordinary circumstances to vote for the election
of the directors of CHS or persons performing similar functions (irrespective of
whether at the time membership or other ownership interests of any other class
or classes shall have or might have voting power by reasoning of the happening
of any contingency).


Appendix 38



--------------------------------------------------------------------------------





“Weighted Average Interest Rate” means, for each Settlement Period (determined
as of the last day of each calendar month), the sum, for all Loans, of the
amount determined in respect of each Loan by multiplying (i) a fraction, the
numerator of which is the Unpaid Balance of such Loan and the denominator of
which is the Unpaid Balance of all Loans, multiplied by (ii) the applicable
interest rate for such Loan.
“Weighted Average Life” means, for each Settlement Period (determined as of the
last day of each calendar month), the sum, for the Pool Receivables or Pool
Loans (calculated separately), of the amount determined in respect of each
Receivable or Loan by multiplying (i) a fraction, the numerator of which is the
Unpaid Balance of such Receivable or Loan and the denominator of which is the
Unpaid Balance of all Receivables or Loans (as applicable), multiplied by (ii)
the remaining term to maturity of such Receivable or Loan, expressed in years.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield” means, for any day with respect to any Rate Tranche:
{(PTI x YR)/360} + LF
where:
 
 
YR
=
the Yield Rate for such Rate Tranche;
PTI
=
Purchaser’s Tranche Investment in such Rate Tranche on such day; and
LF
=
the Liquidation Fee, if any, for such day.



“Yield and Servicing Fee Reserve Percentage (Receivables)” means, on any day, a
percentage determined as follows:
((YRxSF)+SFR + PR) x {( DSO)/360}
where:
YR
=    the weighted average Yield Rate for the prior Settlement Period;

SFR
=    the Servicing Fee Rate;

PR
=    the Program Fee Rate;

SF
=    1.5; and

DSO
=    the Days Sales Outstanding on such day.

“Yield Period” means (x) with respect to any Rate Tranche that is funded or
maintained other than through the issuance of Commercial Paper Notes:


Appendix 39



--------------------------------------------------------------------------------





(a)    the period commencing on the date of the initial Purchase of the Asset
Interest, the making of such Liquidity Advance or funding under such Enhancement
Agreement or the creation of such Rate Tranche pursuant to Section 2.1
(whichever is latest) and ending such number of days thereafter as the
applicable Purchaser Agent shall select in its sole discretion; and
(b)    each period commencing on the last day of the immediately preceding Yield
Period for the related Rate Tranche and ending such number of days thereafter as
the applicable Purchaser Agent shall select in its sole discretion;
provided, that:
(i)    any such Yield Period (other than a Yield Period consisting of one day)
which would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day;
(ii)    in the case of Yield Periods of one day for any Rate Tranche, (A) the
initial Yield Period shall be the date such Yield Period commences as described
in clause (a) above; and (B) any subsequently occurring Yield Period which is
one day shall, if the immediately preceding Yield Period is more than one day,
be the last day of such immediately preceding Yield Period, and if the
immediately preceding Yield Period is one day, shall be the next day following
such immediately preceding Yield Period; and
(iii)    in the case of any Yield Period for any Rate Tranche which commences
before the Purchase Termination Date and would otherwise end on a date occurring
after the Purchase Termination Date, such Yield Period shall end on the Purchase
Termination Date and the duration of each such Yield Period which commences on
or after the Purchase Termination Date for such Rate Tranche shall be of such
duration as shall be selected by the applicable Purchaser Agent; and
(y)    with respect to any Rate Tranche that is funded or maintained through the
issuance of Commercial Paper Notes, each Settlement Period.
“Yield Rate” means for any Rate Tranche on any day:
(a)    in the case of a Rate Tranche funded by Commercial Paper Notes, the
applicable CP Rate; and
(b)    in the case of a Rate Tranche not funded by Commercial Paper Notes, the
applicable Bank Rate for such Rate Tranche;
provided, that:
(i)    on any day as to any Rate Tranche which is not funded by Commercial Paper
Notes, the Yield Rate shall equal the applicable Base Rate if (A) Administrative
Agent does not receive notice or determine, by 12:00 noon (New York City time)
on the third Business Day prior to the first day of the related Yield Period,
that such Rate Tranche shall not be funded by Commercial Paper Notes or (B)
Administrative Agent or Purchaser Agent determines that (I) funding that Rate
Tranche on a basis consistent with pricing based on the applicable Bank Rate
would violate any


Appendix 40



--------------------------------------------------------------------------------





Applicable Law or (II) that deposits of a type and maturity appropriate to match
fund such Rate Tranche based on the applicable Bank Rate are not available; and
(ii)    on any day when any Event of Default shall have occurred that has not
been waived in accordance with this Agreement or the Purchase Termination Date
has occurred by virtue of clause (b) of the definition thereof, the applicable
Yield Rate for each Rate Tranche means a rate per annum equal to the higher of
(A) the applicable Bank Rate, plus 2.5% per annum and (B) the applicable Prime
Rate for such date.
B.    Other Interpretive Matters.
All accounting terms defined directly or by incorporation in this Agreement or
the Sale Agreement shall have the defined meanings when used in any certificate
or other document delivered pursuant thereto unless otherwise defined therein.
For purposes of this Agreement, the Sale Agreement and all such certificates and
other documents, unless the context otherwise requires: (a) except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; (b) terms
defined in Article 9 of the UCC and not otherwise defined in such agreement are
used as defined in such Article; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section, Schedule or
Exhibit are references to Sections, Schedules and Exhibits in or to such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (h) references to any agreement refer to that agreement as from
time to time amended, restated, extended or supplemented or as the terms of such
agreement are waived or modified in accordance with its terms; (i) references to
any Person include that Person’s permitted successors and assigns; (j) headings
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (k) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (l) if any calculation to be made hereunder refers to a
Settlement Period (or any portion thereof) that would have occurred prior to the
Closing Date, such reference shall be deemed to be a reference to a calendar
month; and (m) terms in one gender include the parallel terms in the neuter and
opposite gender.




Appendix 41



--------------------------------------------------------------------------------






SCHEDULE I

PAYMENT INSTRUCTIONS
With respect to MUFG:
Bank:            MUFG Bank, Ltd.
ABA #:         026-009-632
Account #:         -----------
Account Name:     VRC
Customer Name:     Cofina Funding LLC

With respect to Rabobank:
Bank:             JPMorgan Chase Bank, N.A.
Swift Address:     CHASUS33
ABA #:         021-000-021
Account #:         ----------
FAO:             Rabobank International, New York Branch
Reference:         Cofina Funding, LLC
With respect to Nieuw Amsterdam Receivables Corporation B.V.:
Bank:             Deutsche Bank Trust Company Americas
ABA #:         021-001-033
Account #:         ----------
Account Name:     NYLTD Funds Control Account
Reference:         PORT RABO09.1 // NieuwAm // Cofina Funding LLC










Schedule II



--------------------------------------------------------------------------------






SCHEDULE 13.2

ADDRESSES FOR NOTICES
If to Seller:
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Eric Born
Tel: 651-355-5479
Fax:  651-355-4917
Email: eric.born@chsinc.com
If to Servicer
CHS Inc.
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com
If to MUFG Bank, Ltd.:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp
If to Victory Receivables Corporation:
Victory Receivables Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attn:David V. DeAngelis
Tel: 631-930-7216
Fax:212-302-8767
Email: ddeangelis@gssnyc.com


Schedule 13.2-1



--------------------------------------------------------------------------------







If to Nieuw Amsterdam Receivables Corporation B.V.:
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Email: secuitisation@intertrustgroup.com
Facsimile No.: +31 ( 0)20 5214888


With a Copy to:
Coöperatieve Rabobank U.A. (New York Branch)
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to Coöperatieve Rabobank U.A.:
Coöperatieve Rabobank U.A.
Coreselaan 18
3521 CB Utrecht
The Netherlands
With a Copy to:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to Coöperatieve Rabobank U.A., New York Branch:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com




Schedule 13.2-2



--------------------------------------------------------------------------------






EXHIBIT A
CREDIT AND COLLECTION POLICY
(attached)






Exhibit A-1



--------------------------------------------------------------------------------






Exhibit B
Collection Accounts
1. CHS Inc. Owned Accounts:
•
Collection Account for Energy & CN A/R:



Bank:            Wells Fargo Bank, N.A.  
Address:        420 Montgomery            
San Francisco, CA  94104
Routing number:     121000248
Account name:     CHS Inc. 
Account number:     ----------


•
Lockboxes for Energy & CN A/R:



Lockbox Number:     ----
Lockbox Site Code:     SP
Address:        CHS
NW5912
PO Box 1450
Minneapolis, MN 55485-5912


Lockbox Number:     ----
Lockbox Site Code:     SP
Address:        CHS
NW9087
PO Box 1450
Minneapolis, MN 55485-9087


2. CHS Capital, LLC Owned Accounts:
•
Collection Account for CHS Capital, LLC Loans:



Bank:            Merchants Bank
Address:        102 E 3rd St, Winona, MN 55987
Routing number:     091900193
Account number:      ----------


3. Cofina Funding, LLC Owned Accounts:
•
Collection Account for Cofina Funding, LLC:



Exhibit B-1



--------------------------------------------------------------------------------







Bank:            BMO Harris Bank
Address:        320 E Lake St.  Minneapolis, MN 55408
Routing number:     071000288
Account number:     ----------


•
Concentration Account



Bank:            BMO Harris Bank, N.A.
Address:        320 E Lake St.  Minneapolis, MN 55408
Routing number:     071000288
Account number:      ----------












Exhibit B-2



--------------------------------------------------------------------------------






Exhibit C
Purchaser Groups

Purchaser Group:
MUFG Purchaser Group
Conduit Purchaser:
Victory Receivables Corporation
Committed Purchaser:
MUFG Bank, Ltd.
Purchaser Agent:
MUFG Bank, Ltd.
Purchaser Group Commitment:
$350,000,000
Purchaser Group:
Rabobank Purchaser Group
Conduit Purchaser:
Nieuw Amsterdam Receivables Corporation B.V.
Committed Purchaser:
Coöperatieve Rabobank U.A.
Purchaser Agent:
Coöperatieve Rabobank U.A., New York Branch
Purchaser Group Commitment:
$350,000,000
 
Purchasers’ Total Commitment:
$700,000,000







Exhibit C-1



--------------------------------------------------------------------------------






Exhibit D
Form of Loan Documents
On file with the Administrative Agent






Exhibit D-1



--------------------------------------------------------------------------------






Exhibit E

Form of Notice of Purchase


[Date of Notice of Purchase]


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent and Purchaser Agent for the MUFG Purchaser Group
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


Coöperatieve Rabobank U.A., New York Branch, as Purchaser Agent for the Rabobank
Purchaser Group
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
Ladies and Gentlemen:


Reference is made to the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 (and as further amended, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”) between,
amongst others, Cofina Funding, LLC (the “Seller”), CHS Inc., as servicer (the
“Servicer”), each Person from time to time party thereto as a Purchaser and/or a
Purchaser Agent and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Administrative Agent. Capitalized terms defined in the Receivables
Purchase Agreement are used herein with the same meanings.
Pursuant to Section 1.2(a) of the Receivables Purchase Agreement, the Seller (or
the Servicer on its behalf) hereby requests that the Purchasers make a ratable
Purchase as follows:


1.
The date of the Purchase is __________________ (the “Purchase Date”). 1 



2.
The requested Purchase Price for the Purchase is $__________________.



3.
The amount of the Purchase is to be allocated to each Purchaser Group in
accordance with each Purchaser Group’s Ratable Share of the Purchase.



____________________
1 This date must be a Business Day, and the related Notice of Purchase must be
delivered no later than 11:00 a.m. (New York City time) on the second (2nd)
Business Day preceding this date.


Exhibit E-1



--------------------------------------------------------------------------------







The Seller hereby certifies, represents and warrants to the Administrative Agent
and each Purchaser Agent that on and as of the Purchase Date:


(a)
Attached as Exhibit A hereto is a pro forma Information Package after giving
effect to the Purchase and any other Purchase proposed to be made on the
Purchase Date;

 
(b)
each of the representations and warranties contained in Article VI of the
Receivables Purchase Agreement, in the Sale Agreement and in each other
Transaction Document that are qualified as to materiality are true and correct,
and each not so qualified are true and correct in all material respects, in each
case, on and as of such day as though made on and as of the Purchase Date
(except to the extent such representations and warranties explicitly refer
solely to an earlier date or period, in which case they shall be true and
correct as of such earlier date or period);

 
(c)
no event has occurred and is continuing or would result from the Purchase and
any other Purchase proposed to be made on the Purchase Date, that constitutes an
Event of Default, an Unmatured Event of Default, a Servicer Termination Event or
an Unmatured Servicer Termination Event;

 
(d)
after giving effect to the Purchase and any other Purchase proposed to be made
on the Purchase Date, (i) with respect to any Purchaser Group, such Purchaser
Group’s Purchaser Group Investment will not exceed such Purchaser Group’s
Purchaser Group Commitment, (ii) the Total Investment will not exceed the
Purchasers’ Total Commitment, and (iii) the Total Investment will not exceed the
sum of the Receivables Investment Base and the Loan Investment Base; and

 
(e)
the Purchase Termination Date has not occurred.





Exhibit E-2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Seller has caused this Notice of Purchase to be executed
and delivered as of this ____ day of _______________, _____.




COFINA FUNDING, LLC, as Seller


By:    
Name:
Title:






Exhibit E-3



--------------------------------------------------------------------------------






Exhibit F

Form of Notice of Payment


[Date of Notice of Payment]


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent and Purchaser Agent for the MUFG Purchaser Group
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


Coöperatieve Rabobank U.A., New York Branch, as Purchaser Agent for the Rabobank
Purchaser Group
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
Ladies and Gentlemen:


Reference is made to the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 (and as further amended, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”) between,
amongst others, Cofina Funding, LLC (the “Seller”), CHS Inc., as servicer (the
“Servicer”), each Person from time to time party thereto as a Purchaser and/or a
Purchaser Agent and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Administrative Agent. Capitalized terms defined in the Receivables
Purchase Agreement are used herein with the same meanings.
Pursuant to [Section 3.1(d)(vi)][Section 3.2(c)][Section 3.2(e)] of the
Receivables Purchase Agreement, the Seller (or the Servicer on its behalf)
hereby notifies the Administrative Agent and each Purchaser Agent that it will
make payments to the reduction of the Obligations in the aggregate principal
amount of $________________ on [date].




Exhibit F-1



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Seller has caused this Notice of Payment to be executed
and delivered as of this ____ day of _______________, _____.




COFINA FUNDING, LLC, as Seller


By:    
Name:
Title:






Exhibit F-2



--------------------------------------------------------------------------------






EXHIBIT 3.1(a)
FORM OF INFORMATION PACKAGE
See Attached




Exhibit 3.1(a)-1


 